Published CUSIP Number: 94105JAD7



AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



Dated as of January 12, 2006

by and among

WASTE CONNECTIONS, Inc.

AND ITS SUBSIDIARIES

(the "Borrowers")

THE LENDING INSTITUTIONS PARTY HERETO

(the "Lenders")

and

BANK OF AMERICA, N.A.,

as Administrative Agent

with

DEUTSCHE BANK SECURITIES, INC.

as Syndication Agent



BANC OF AMERICA SECURITIES LLC

and

DEUTSCHE BANK SECURITIES, INC.

as Joint Lead Arrangers and Joint Book Managers

and

WELLS FARGO BANK, CALYON NEW YORK BRANCH

and UNION BANK OF CALIFORNIA

as Documentation Agents





1. DEFINITIONS AND RULES OF INTERPRETATION. *

1.1. Definitions *

1.2. Rules of Interpretation *

2. THE REVOLVING CREDIT FACILITY. *

2.1. Commitment to Lend *

2.2. Reduction of Total Revolving Credit Commitment *

2.3. Evidence of Indebtedness; Revolving Credit Notes *

2.4. Interest on Revolving Credit Loans *

2.5. Requests for Revolving Credit Loans *

2.6. Funds for Revolving Credit Loans *

2.7. Maturity of the Revolving Credit Loans *

2.8. Mandatory Repayments of the Revolving Credit Loans *

2.9. Optional Prepayments or Repayments of Revolving Credit Loans *

2.10. Swing Line Loans; Settlements *

3. LETTERS OF CREDIT. *

3.1. Letter of Credit Commitments *

3.1.1. Commitment to Issue Letters of Credit *

3.1.2. Letter of Credit Applications *

3.1.3. Terms of Letters of Credit *

3.1.4. Reimbursement Obligations of Lenders *

3.1.5. Participations of Lenders *

3.1.6. Existing Letters of Credit *

3.1.7. Auto Extension Letters of Credit *

3.2. Reimbursement Obligation of the Borrowers *

3.3. Letter of Credit Payments *

3.4. Obligations Absolute *

3.5. Role of Issuing Lender *

3.6. Letter of Credit Amounts *

3.7. Applicability of ISP *

4. THE TERM LOAN FACILITY. *

4.1. Commitment to Lend *

4.2. Evidence of Indebtedness; Term Notes *

4.3. Scheduled Installment Payments of Principal of Term Loan *

4.4. Mandatory Prepayments of Loans *

4.4.1. Mandatory Prepayments *

4.4.2. Application of Payments *

4.5. Optional Prepayment of Term Loan *

4.6. Interest on Term Loan *

4.7. Pari Passu Treatment of Term Loans *

5. FEES, PAYMENTS, AND COMPUTATIONS; JOINT AND SEVERAL LIABILITY. *

5.1. Fees *

5.2. Payments *

5.3. Computations *

5.4. Capital Adequacy *

5.5. Certificate *

5.6. Interest on Overdue Amounts *

5.7. Interest Limitation *

5.8. Election of Eurodollar Rate; Notice of Election; Interest Periods; Minimum
Amounts *

5.9. Eurodollar Indemnity *

5.10. Illegality; Inability to Determine Eurodollar Rate *

5.11. Additional Costs, Etc *

5.12. Replacement of Lenders *

5.13. Concerning Joint and Several Liability of the Borrowers *

6. REPRESENTATIONS AND WARRANTIES. *

6.1. Corporate Authority *

6.2. Governmental Approvals *

6.3. Title to Properties; Leases *

6.4. Financial Statements; Solvency *

6.5. No Material Changes, Etc *

6.6. Permits, Franchises, Patents, Copyrights, Etc *

6.7. Litigation *

6.8. No Materially Adverse Contracts, Etc *

6.9. Compliance With Other Instruments, Laws, Etc *

6.10. Tax Status *

6.11. No Event of Default *

6.12. Holding Company and Investment Company Acts *

6.13. Absence of Financing Statements, Etc *

6.14. Employee Benefit Plans *

6.15. Use of Proceeds *

6.15.1. General *

6.15.2. Regulations U and X *

6.15.3. Ineligible Securities *

6.16. Environmental Compliance *

6.17. Perfection of Security Interests *

6.18. Transactions with Affiliates *

6.19. Subsidiaries *

6.20. True Copies of Charter and Other Documents *

6.21. Disclosure *

6.22. Capitalization *

6.23. Foreign Assets Control Regulations, Etc *

6.24. Guarantees of Excluded Subsidiaries *

7. AFFIRMATIVE COVENANTS OF THE BORROWERS. *

7.1. Punctual Payment *

7.2. Maintenance of Offices *

7.3. Records and Accounts *

7.4. Financial Statements, Certificates and Information *

7.5. Legal Existence and Conduct of Business *

7.6. Maintenance of Properties *

7.7. Insurance *

7.8. Taxes *

7.9. Inspection of Properties, Books, and Contracts *

7.10. Compliance with Laws, Contracts, Licenses and Permits; Maintenance of
Material Licenses and Permits *

7.11. Environmental Indemnification *

7.12. Further Assurances *

7.13. Notice of Potential Claims or Litigation *

7.14. Notice of Certain Events Concerning Insurance and Environmental Claims *

7.15. Notice of Default *

7.16. New Subsidiaries *

7.17. Employee Benefit Plans *

7.18. Notice of Permitted Debt Offerings *

8. CERTAIN NEGATIVE COVENANTS OF THE BORROWERS. *

8.1. Restrictions on Indebtedness *

8.2. Restrictions on Liens *

8.3. Restrictions on Investments *

8.4. Merger, Consolidation and Disposition of Assets *

8.4.1. Mergers and Acquisitions *

8.4.2. Disposition of Assets *

8.5. Sale and Leaseback *

8.6. Restricted Payments and Redemptions *

8.7. Employee Benefit Plans *

8.8. Negative Pledges *

8.9. Business Activities *

8.10. Transactions with Affiliates *

8.11. Subordinated Debt *

9. FINANCIAL COVENANTS. *

9.1. Leverage Ratio *

9.2. Senior Funded Debt to EBITDA *

9.3. Interest Coverage Ratio *

9.4. Consolidated Net Worth *

9.5. Capital Expenditures *

10. CLOSING CONDITIONS. *

10.1. Corporate Action *

10.2. Loan Documents, Etc *

10.3. Certificate of Secretary; Good Standing Certificates *

10.4. Validity of Liens *

10.5. Perfection Certificates and UCC Search Results *

10.6. Certificates of Insurance *

10.7. Legal Opinions *

10.8. Environmental Permit Certificate *

10.9. Payment of Fees *

10.10. Closing Certificate *

10.11. Intentionally Omitted. *

10.12. Subordinated Debt *

10.13. Payoff *

10.14. Closing Documentation, Etc *

11. CONDITIONS OF ALL LOANS. *

11.1. Representations True; No Event of Default *

11.2. Performance; No Event of Default *

11.3. No Legal Impediment *

11.4. Governmental Regulation *

11.5. Proceedings and Documents *

12. COLLATERAL SECURITY. *

13. EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT. *

13.1. Events of Default and Acceleration *

13.2. Termination of Commitments *

13.3. Remedies *

13.4. Distribution of Collateral Proceeds *

14. SETOFF. *

15. THE ADMINISTRATIVE AGENT. *

15.1. Appointment and Authorization *

15.2. Rights as a Lender *

15.3. Exculpatory Provisions *

15.4. Reliance by Administrative Agent *

15.5. Delegation of Duties *

15.6. Resignation of Administrative Agent *

15.7. Non-Reliance on Administrative Agent and Other Lenders *

15.8. No Other Duties, Etc *

15.9. Closing Documentation, Etc *

15.10. Payments. *

15.10.1. Payments to Administrative Agent *

15.10.2. Distribution by Administrative Agent *

15.10.3. Delinquent Lenders *

15.11. Holders of Notes *

15.12. Indemnity *

15.13. Notification of Defaults and Events of Default *

15.14. Duties in the Case of Enforcement *

15.15. Administrative Agent May File Proofs of Claim *

15.16. Duties of Syndication Agent and Documentation Agents *

16. EXPENSES AND INDEMNIFICATION. *

16.1. Expenses *

16.2. Indemnification *

16.3. Survival *

17. SURVIVAL OF COVENANTS, ETC. *

18. ASSIGNMENTS AND PARTICIPATION. *

19. PARTIES IN INTEREST. *

20. NOTICES, ETC. *

20.1. Notices Generally *

20.2. Electronic Communications *

21. TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION *

21.1. Prior Notification *

21.2. Other *

22. MISCELLANEOUS. *

23. ENTIRE AGREEMENT, ETC. *

24. WAIVER OF JURY TRIAL. *

25. GOVERNING LAW. *

26. Consents, Amendments, Waivers, Etc. *

27. Borrowers' Representative. *

28. Severability. *

29. EXISTING Credit Agreement. *

29.1. Existing Credit Agreement Superseded *

29.2. Interest and Fees under Superseded Agreement *

30. USA PATRIOT ACT. *





Schedules & Exhibits

Exhibit A Form of Loan and Letter of Credit Request

Exhibit B Form of Compliance Certificate

Exhibit C Form of Environmental Compliance Certificate

Exhibit D Form of Assignment and Acceptance

Exhibit E Form of Joinder Agreement

Exhibit F Form of Instrument of Accession

Schedule 1 Lenders; Commitments; Commitment Percentages

Schedule 2 Subsidiaries; Excluded Subsidiaries

Schedule 3.1 Letters of Credit

Schedule 4.3 Term Loan Installment Payments

Schedule 6.7 Litigation

Schedule 6.16 Environmental Matters

Schedule 6.18 Transactions with Affiliates

Schedule 7.7 Self Insurance Programs

Schedule 8.2(j) Scheduled Contracts

Schedule 8.2(k) Existing Liens

Schedule 8.3 Existing Investments

AMENDED AND RESTATED REVOLVING

CREDIT AND TERM LOAN AGREEMENT



This AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT is made as of
January 12, 2006 (the "Credit Agreement"), by and among (a)  WASTE CONNECTIONS,
INC., a Delaware corporation (the "Parent"), the Subsidiaries of the Parent
identified on Schedule 2 hereto (collectively with the Parent, the "Borrowers"),
(b) BANK OF AMERICA, N.A., a national banking association having a place of
business at 100 Federal Street, Boston, Massachusetts 02110 (acting in its
individual capacity, "Bank of America"), and the other banks and lending
institutions which are identified on Schedule 1 attached hereto (collectively,
the "Lenders"), (c) BANK OF AMERICA, N.A., as administrative agent for the
Lenders (the "Administrative Agent"), and (d) DEUTSCHE BANK SECURITIES, INC., as
syndication agent for the Lenders (the "Syndication Agent").



W I T N E S S E T H

:



WHEREAS,

the Borrowers and the Administrative Agent are party to that certain Amended and
Restated Revolving Credit Agreement dated as of November 17, 2004, (as amended
and in effect as of the date hereof, the "Existing Credit Agreement"); and



WHEREAS

, the Borrowers have requested, among other things, additional financing and the
Lenders are willing to provide such financing on the terms and conditions set
forth herein;



NOW, THEREFORE,

in consideration of the foregoing, the mutual covenants and agreements set forth
herein below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that on
the Closing Date, the Existing Credit Agreement shall be amended and restated in
its entirety by this Credit Agreement, the terms of which are as follows:



 1.  DEFINITIONS AND RULES OF INTERPRETATION.

     Definitions
     
     .
     
     The following terms shall have the meanings set forth in this 1 or
     elsewhere in the provisions of this Credit Agreement referred to below:
     
     Acceding
     
     Lender
     . See 18(g).
     
     
     
     Accountants
     
     . An independent accounting firm of national standing reasonably acceptable
     to the Required Lenders and the Administrative Agent.
     
     
     
     Administrative
     
     Agent
     . See Preamble.
     
     
     
     Administrative
     
     Agent's
     Office
     . The Administrative Agent's office located at 100 Federal Street, Boston,
     Massachusetts 02110, or such other location as the Administrative Agent may
     designate from time to time
     
     
     
     Affected Lender
     
     . See 5.12.
     
     
     
     Affiliate
     
     . Any Person that would be considered to be an affiliate of any other
     Person under Rule 144(a) of the Rules and Regulations of the Securities and
     Exchange Commission, as in effect on the date hereof, if such other Person
     were issuing securities.
     
     
     
     Applicable
     
     Base
     Rate
     Margin
     . The applicable margin with respect to Base Rate Loans as set forth in the
     Pricing Table.
     
     
     
     Applicable
     
     Commitment
     Rate
     . The applicable rate with respect to the Commitment Fee as set forth in
     the Pricing Table.
     
     
     
     Applicable Eurodollar Margin
     
     . The applicable margin with respect to Eurodollar Loans as set forth in
     the Pricing Table.
     
     
     
     Applicable
     
     Laws
     . See 7.10.
     
     
     
     Applicable L/C Margin
     
     . The applicable margin with respect to the Letter of Credit Fee as set
     forth in the Pricing Table.
     
     
     
     Approved
     
     Fund
     . Any Fund that is administered or managed by (a) a Lender, (b) an
     Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
     administers or manages a Lender.
     
     
     
     Assignment and Acceptance
     
     . See 18(a).
     
     
     
     Balance Sheet Date
     
     . December 31, 2004.
     
     
     
     Bank of America
     
     . See Preamble.
     
     
     
     Bank Product Obligations. Every obligation of each Borrower and its
     Subsidiaries under and in respect of any one or more of the following types
     of services or facilities extended to such Borrower or such Subsidiary by
     the Administrative Agent, any Lender or any Affiliate of the Administrative
     Agent or any Lender:  (i) credit and purchase cards, (ii) cash management
     or related services, including, without limitation, controlled disbursement
     services, and (iii) agreements for treasury management services, including,
     without limitation, intraday credit, Automated Clearing House (ACH)
     services, foreign exchange services, daylight overdrafts and zero balance
     arrangements.
     
     Base Rate.
     
     For any day a fluctuating rate per annum equal to the higher of (a) the
     Federal Funds Rate plus one half of one percent (0.5%) and (b) the rate of
     interest in effect for such day as publicly announced from time to time by
     Bank of America as its "prime rate." The "prime rate" is a rate set by Bank
     of America based upon various factors including Bank of America's costs and
     desired return, general economic conditions and other factors, and is used
     as a reference point for pricing some loans, which may be priced at, above,
     or below such announced rate. Any change in such rate announced by Bank of
     America shall take effect at the opening of business on the date specified
     in the public announcement of such change.
     
     
     
     Base
     
     Rate
     Loans
     . Loans bearing interest calculated by reference to the Base Rate.
     
     
     
     Borrowers
     
     . The Parent and the Subsidiaries other than the Excluded Subsidiaries.
     
     
     
     Business
     
     Day
     . Any day on which banking institutions in Boston, Massachusetts and New
     York, New York are open for the transaction of banking business.
     
     
     
     Capital Assets
     
     . Fixed assets, both tangible (such as land, buildings, fixtures, machinery
     and equipment) and intangible (such as patents, copyrights, trademarks,
     franchises and goodwill);
     provided
     that
     Capital Assets shall not include (a) any item customarily charged directly
     to expense or depreciated over a useful life of twelve (12) months or less
     in accordance with generally accepted accounting principles
     ,
     or (b) any item obtained through an acquisition permitted by 8.4 hereof.
     
     
     
     Capital Expenditures
     
     . Amounts paid or indebtedness incurred by the Borrowers and their
     Subsidiaries in connection with (i) the purchase or lease of Capital Assets
     that would be required to be capitalized and shown on the balance sheet of
     such Person in accordance with GAAP or (ii) the lease of any assets by the
     Borrowers or any Subsidiary as lessee under any Synthetic Lease to the
     extent that such assets would have been Capital Assets had the Synthetic
     Lease been treated for accounting purposes as a Capitalized Lease.
     
     
     
     Capital
     
     Stock
     . Any and all shares, interests, participations or other equivalents
     (however designated) of capital stock of a corporation, any and all
     equivalent ownership interests in a Person (other than a corporation) and
     any and all warrants, rights or options to purchase any of the foregoing
     but excluding any debt security that is convertible into or exchangeable in
     whole or in part for Capital Stock prior to such conversion.
     
     
     
     Capitalized Leases
     
     . Leases under which any Borrower is the lessee or obligor, the discounted
     future rental payment obligations under which are required to be
     capitalized on the balance sheet of the lessee or obligor in accordance
     with GAAP.
     
     
     
     CERCLA
     
     . See definition of Release.
     
     
     
     Certified
     
     . With respect to the financial statements of any Person, such statements
     as audited by a firm of independent auditors, whose report expresses the
     opinion, without qualification, that such financial statements present
     fairly the financial position of such Person.
     
     
     
     CFO
     
     . See 7.4(b).
     
     
     
     Closing
     
     Date
     . The date on which the conditions precedent set forth in 10 are satisfied.
     
     
     
     Code
     
     . The Internal Revenue Code of 1986, as amended and in effect from time to
     time.
     
     
     
     Collateral
     
     . All of the property, rights and interests of the Borrowers that are or
     are intended to be subject to the security interests created by the
     Security Documents.
     
     
     
     Commitment
     
     . With respect to each Revolving Credit Lender, the amount determined by
     multiplying such Lender's Commitment Percentage by the Total Revolving
     Credit Commitment, as the same may be increased or reduced from time to
     time pursuant to the provisions hereof, or if such Commitment is terminated
     pursuant to the provisions hereof, zero.
     
     
     
     Commitment Fee
     
     . See 5.1.
     
     
     
     Commitment
     
     Percentage
     . With respect to each Revolving Credit Lender, the percentage set forth on
     Schedule
      
     1
     hereto as such Lender's percentage of the Total Revolving Credit Commitment
     (subject to adjustment in accordance with 18).
     
     
     
     Compliance
     
     Certificate
     . See 7.4(c).
     
     
     
     Consolidated
     
     or
     consolidated
     . With reference to any term defined herein, shall mean that term as
     applied to the accounts of the Parent and its Subsidiaries consolidated in
     accordance with GAAP.
     
     
     
     Consolidated Earnings Before Interest and Taxes or EBIT
     
     . For any period, the Consolidated Net Income (or Deficit) of the Borrowers
     determined in accordance with GAAP,
     plus
     (a) interest expense, (b) income taxes, (c) non-cash stock compensation
     charges, to the extent that such charges were deducted in determining
     Consolidated Net Income (or Deficit), all as determined in accordance with
     GAAP, including, without limitation, charges for stock options and
     restricted stock grants, (d) minority interest expense, (e) non-cash
     extraordinary non-recurring writedowns or writeoffs of assets, including
     non-cash losses on the sale of assets outside the ordinary course of
     business, (f) any losses associated with the extinguishment of Indebtedness
     of the Borrowers, (g) special charges relating to the termination of a Swap
     Contract and (h) any accrued settlement payments in respect of any Swap
     Contract owing by the Borrowers
     minus
     (i) non-cash extraordinary gains on the sale of assets to the extent
     included in Consolidated Net Income (or Deficit) and (j) any accrued
     settlement payments in respect of any Swap Contact payable to the
     Borrowers.
     
     
     
     Consolidated Earnings Before Interest, Taxes, Depreciation, and
     Amortization or EBITDA
     
     . For any period (without duplication), (a) EBIT
     plus
      the depreciation expense and amortization expense, to the extent that each
     was deducted in determining Consolidated Net Income (or Deficit),
     determined in accordance with GAAP,
     plus
     (b) the depreciation expense and amortization expense (without duplication)
     of any company whose EBIT was included under clause (c) hereof,
     plus
     (c) EBIT for the prior twelve (12) months of companies acquired by the
     Borrowers during the respective reporting period (without duplication)
     provided
     that
     (i) the financial statements of such acquired companies have been audited
     for the period sought to be included by an independent accounting firm
     satisfactory to the Administrative Agent, or (ii) the Administrative Agent
     consents to such inclusion after being furnished with other acceptable
     financial statements, and
     provided
     further
     that such acquired EBIT may be further adjusted to add-back non-recurring
     private company expenses which are discontinued upon acquisition (such as
     owner's compensation), as approved by the Administrative Agent.
     Simultaneously with the delivery of the financial statements referred to in
     (i) and (ii) above, the CFO of the Parent shall deliver to the
     Administrative Agent a Compliance Certificate and appropriate documentation
     certifying the historical operating results, adjustments and balance sheet
     of the acquired company.
     
     
     
     Consolidated
     
     Net
     Income
     (or
     Deficit)
     . The consolidated net income (or deficit) of the Borrowers after deduction
     of all expenses, taxes, and other proper charges, determined in accordance
     with GAAP.
     
     
     
     Consolidated Net Worth
     
     . Consolidated shareholders' equity of the Borrowers determined in
     accordance with GAAP.
     
     
     
     Consolidated
     
     Total
     Assets
     . All assets of the Borrowers determined on a consolidated basis in
     accordance with GAAP.
     
     
     
     Consolidated
     
     Total
     Funded
     Debt
     . With respect to the Borrowers, the sum, without duplication, of (a) the
     aggregate amount of Indebtedness of the Borrowers on a consolidated basis,
     relating to (i) the borrowing of money or the obtaining of credit,
     including the issuance of notes, bonds, debentures or similar debt
     instruments, (ii) in respect of any Capitalized Leases and Synthetic
     Leases, (iii) the non-contingent deferred purchase price of assets and
     companies (typically known as holdbacks) to the extent recognized as a
     liability of any Borrower in accordance with GAAP, but excluding (A)
     short-term trade payables incurred in the ordinary course of business and
     (B) the Pierce County Put, and (iv) any unpaid reimbursement obligations
     with respect to letters of credit outstanding, but excluding any contingent
     obligations with respect to letters of credit outstanding;
     plus
     (b) Indebtedness of the type referred to in clause (a) of another Person
     who is not a Borrower guaranteed by the Borrowers.
     
     
     
     Consolidated Total Interest Expense
     
     . For any period, the aggregate amount of interest required to be paid or
     accrued by the Borrowers during such period on all Indebtedness of the
     Borrowers outstanding during all or any part of such period, whether such
     interest was or is required to be reflected as an item of expense or
     capitalized, including payments consisting of interest in respect of any
     Capitalized Lease or any Synthetic Lease and including commitment fees,
     agency fees, facility fees, balance deficiency fees and similar fees or
     expenses in connection with the borrowing of money, but (a)
     excluding
     (i) any amortization and other non-cash charges or expenses incurred during
     such period to the extent included in determining consolidated interest
     expense, including without limitation, non-cash amortization of deferred
     debt origination and issuance costs and amortization of accumulated other
     comprehensive income, (ii) all amounts associated with the unwinding or
     termination of any Swap Contract, (iii) any accrued settlement payments in
     respect of any Swap Contract payable to the Borrowers and (iv) to the
     extent included as an item of interest expense, any premium paid to
     repurchase or redeem any of the Convertible Subordinated Notes, and (b)
     including
     any accrued settlement payments in respect of any Swap Contract owing by
     the Borrowers.
     
     
     
     Consolidated Total Liabilities
     
     . All liabilities of the Borrowers and any Receivables SPV determined on a
     consolidated basis in accordance with GAAP and classified as such on the
     consolidated balance sheet of the Borrowers.
     
     
     
     Conversion Request
     
     . A notice given by the Borrowers to the Administrative Agent of the
     Borrowers' election to convert or continue a Loan in accordance with 5.8.
     
     
     
     Convertible
     
     Subordinated
     Notes
     . The 2022 Convertible Subordinated Notes or any replacement or refinancing
     of the 2022 Convertible Subordinated Notes effectuated in accordance with
     8.11 herein.
     
     
     
     Credit
     
     Agreement
     . See Preamble.
     
     
     
     Debtor
     
     Relief
     Laws
     . The Bankruptcy Code of the United States, and all other liquidation,
     conservatorship, bankruptcy, assignment for the benefit of creditors,
     moratorium, rearrangement, receivership, insolvency, reorganization, or
     similar debtor relief laws of the United States or other applicable
     jurisdictions from time to time in effect and affecting the rights of
     creditors generally.
     
     
     
     Default
     
     . See 13.
     
     
     
     Delinquent
     
     Lender
     . See 15.5.3.
     
     
     
     Disposal
     
     (
     or Disposed
     ). See definition of Release.
     
     
     
     Distribution
     
     . The declaration or payment of any dividend or distribution on or in
     respect of any shares of any class of Capital Stock (other than dividends
     or other distributions payable solely in shares of Capital Stock); the
     purchase, redemption, or other retirement of any shares of any class of
     Capital Stock, directly or indirectly through a Subsidiary or otherwise;
     the return of equity capital by any Person to its shareholders, partners or
     members as such; or any other distribution on or in respect of any shares
     of any class of Capital Stock.
     
     
     
     Dollars
     
     or
     $
     . Dollars in lawful currency of the United States of America.
     
     
     
     Drawdown
     
     Date
     . The date on which any Loan is made or is to be made, and the date on
     which any Loan is converted or continued in accordance with 5.8, or the
     date that any draft or other form of demand for payment is honored with
     respect to a Letter of Credit.
     
     
     
     Eligible Assignee
     
     . Any of (a) a Lender, (b) an Affiliate of a Lender, (c) an Approved Fund
     and (d) any other Person (other than a natural person) approved by (i) the
     Administrative Agent and (ii) unless a Default or an Event of Default has
     occurred and is continuing, the Parent (each such approval not to be
     unreasonably withheld or delayed); provided that notwithstanding the
     foregoing, "Eligible Assignee" shall not include the Borrowers, or their
     Subsidiaries or any of their Affiliates.
     
     
     
     Eligible Foreign Lender
     
     . (a) Any commercial bank organized under the laws of any other country
     which is a member of the Organization for Economic Cooperation and
     Development (the "
     OECD
     "), or a political subdivision of any such country,
     provided
     that
     such bank is acting through a branch or agency located in the country in
     which it is organized or another country which is also a member of the
     OECD; or (b) the central bank of any country which is a member of the OECD.
     
     
     
     Employee
     
     Benefit
     Plan
     . Any employee benefit plan within the meaning of 3(3) of ERISA maintained
     or contributed to by the Borrowers or any ERISA Affiliate, other than a
     Guaranteed Pension Plan or a Multiemployer Plan.
     
     
     
     Environmental
     
     Laws
     . See 6.16(a).
     
     
     
     EPA
     
     . See 6.16(b).
     
     
     
     ERISA
     
     . The Employee Retirement Income Security Act of 1974, as amended and in
     effect from time to time.
     
     
     
     ERISA
     
     Affiliate
     . Any Person which is treated as a single employer with the Borrowers under
     414 of the Code.
     
     
     
     ERISA
     
     Reportable
     Event
     . A reportable event with respect to a Guaranteed Pension Plan within the
     meaning of 4043 of ERISA and the regulations promulgated thereunder.
     
     
     
     Eurodollar
     
     Business
     Day
     . Any Business Day on which commercial banks are open for international
     business (including dealings in Dollar deposits) in London or such other
     eurodollar interbank market as may be selected by the Administrative Agent
     in its sole discretion acting in good faith.
     
     
     
     Eurodollar
     
     Interest
     Determination
     Date
     . For any Interest Period, the date two Eurodollar Business Days prior to
     the first day of such Interest Period.
     
     
     
     Eurodollar
     
     Loans
     . Revolving Credit Loans and all or any portion of the Term Loan
     
     bearing interest calculated by reference to the Eurodollar Rate.
     
     
     
     Eurodollar
     
     Rate
     . For any Interest Period with respect to a Eurodollar Loan, the rate per
     annum equal to the British Bankers Association LIBOR Rate ("
     BBA LIBOR
     "), as published by Reuters (or other commercially available source
     providing quotations of BBA LIBOR as designated by the Administrative Agent
     from time to time) at approximately 11:00 a.m., London time, two Business
     Days prior to the commencement of such Interest Period, for Dollar deposits
     (for delivery on the first day of such Interest Period) with a term
     equivalent to such Interest Period. If such rate is not available at such
     time for any reason, then the "Eurodollar Rate" for such Interest Period
     shall be the rate per annum determined by the Administrative Agent to be
     the rate at which deposits in Dollars for delivery on the first day of such
     Interest Period in same day funds in the approximate amount of the
     Eurodollar Loan being made, continued or converted by Bank of America and
     with a term equivalent to such Interest Period would be offered by Bank of
     America's London Branch to major banks in the London interbank eurodollar
     market at their request at approximately 11:00 a.m. (London time) two
     Business Days prior to the commencement of such Interest Period.
     
     
     
     Event
     
     of
     Default
     . See 13.
     
     
     
     Evergreen
     
     Option
     . The option of the Parent to acquire up to 299.5 shares of Class A Common
     Stock of Evergreen National Indemnity Company, an Ohio property and
     casualty insurance company d/b/a Evergreen/UNI ("
     Evergreen
     "), up to 2,088.5 shares of Class B Common Stock of Evergreen and up to
     one-half share of Class C Common Stock of Evergreen on or before March 31,
     2008.
     
     
     
     Evergreen Shares
     
     . Collectively, the 299.5 shares of Class A Common Stock of Evergreen,
     2,088.5 shares of Class B Common Stock of Evergreen and one-half share of
     the Class C Common Stock of Evergreen currently owned by the Parent and
     pledged to Evergreen.
     
     
     
     Excluded Assets
     
     . The containers, vehicles, equipment and inventory in which the Lenders
     are precluded from taking a security interest pursuant to any Scheduled
     Contract during the term of such Scheduled Contract.
     
     
     
     Excluded
     
     Subsidiaries
     . Each of the Subsidiaries listed on
     Schedule 2
     hereto under the heading "Excluded Subsidiaries" and any other Subsidiaries
     that constitute an investment permitted under 8.3(l) of this Agreement.
     
     
     
     Existing Credit Agreement
     
     . See preamble.
     
     
     
     Federal
     
     Funds
     Rate
     . For any day, the rate per annum equal to the weighted average of the
     rates on overnight Federal funds transactions with members of the Federal
     Reserve System arranged by Federal funds brokers on such day as published
     by the Federal Reserve Bank of New York on the Business Day next succeeding
     such day; provided that (a) if such day is not a Business Day, the Federal
     Funds Rate for such day shall be such rate on such transactions on the next
     preceding Business Day as so published on the next succeeding Business Day,
     and (b) if no such rate is so published on such next succeeding Business
     Day, the Federal Funds Rate for such day will be the average rate (rounded
     upward if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
     America on such day on such transaction as determined by the Administrative
     Agent.
     
     
     
     Fees
     
     . Collectively, the Commitment Fee, the Letter of Credit Fees, the fees
     payable pursuant to the fee letters, and any other fees payable hereunder
     or under the other Loan Documents.
     
     
     
     Financial
     
     Affiliate
     . A subsidiary of the bank holding company controlling any Lender, which
     subsidiary is engaging in any of the activities permitted by 4(e) of the
     Bank Holding Company Act of 1956 (12 U.S.C. 1843).
     
     
     
     Financial Letter of Credit
     
     . A Letter of Credit where the event which triggers payment is financial,
     such as the failure to pay money, and not performance-related, such as
     failure to ship a product or provide a service, as set forth in greater
     detail in the letter dated March 30, 1995 from the Board of Governors of
     the Federal Reserve System or in any applicable directive or letter ruling
     of the Board of Governors of the Federal Reserve System issued subsequent
     thereto.
     
     
     
     Fund
     
     . Any Person (other than a natural person) that is (or will be) engaged in
     making, purchasing, holding or otherwise investing in commercial loans and
     similar extensions of credit in the ordinary course of its business.
     
     
     
     generally
     
     accepted
     accounting
     principles
     or
     GAAP
     . Generally accepted accounting principles in the United States of America.
     Except as otherwise expressly provided herein, all terms of an accounting
     or financial nature shall be construed in accordance with GAAP, as in
     effect from time to time;
     provided
     that
     if the Borrowers notify the Administrative Agent that the Borrowers request
     an amendment to any provision hereof to eliminate the effect of any change
     occurring after December 31, 2003 in GAAP or in the application thereof on
     the operation of such provision (or if the Administrative Agent notifies
     the Borrowers that the Required Lenders request an amendment to any
     provision hereof for such purpose), regardless of whether any such notice
     is given before or after such change in GAAP or in the application thereof,
     then such provision shall be interpreted on the basis of GAAP as in effect
     and applied immediately before such change shall have become effective
     until such provision has been amended in accordance herewith.
     
     
     
     Governmental
     
     Authority
     . The government of the United States or any other nation, or of any
     political subdivision thereof, whether state or local, and any agency,
     authority, instrumentality, regulatory body, court , central bank or other
     entity exercising executive, legislative, judicial, taxing, regulatory or
     administrative powers or functions of or pertaining to government
     (including any supra-national bodies such as the European Union or the
     European Central Bank).
     
     
     
     Guaranteed
     
     Pension
     Plan
     . Any employee pension benefit plan within the meaning of 3(2) of ERISA
     maintained or contributed to by the Borrowers or any ERISA Affiliate, the
     benefits of which are guaranteed on termination in full or in part by the
     PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
     
     
     
     Hazardous
     
     Substances
     . Any hazardous waste, as defined by 42 U.S.C. 6903(5), any hazardous
     substances as defined by 42 U.S.C. 9601(14), any pollutant or contaminant
     as defined by 42 U.S.C. 9601(33) and any toxic substances, oil or hazardous
     materials or other chemicals or substances regulated by any Environmental
     Laws.
     
     
     
     Indebtedness
     
     . As to any Person and whether recourse is secured by or is otherwise
     available against all or only a portion of the assets of such Person and
     whether or not contingent, but without duplication:
     
     
     
     every obligation of such Person for money borrowed,
     
     every obligation of such Person evidenced by bonds, debentures, notes or
     other similar instruments, including obligations incurred in connection
     with the acquisition of property, assets or businesses,
     
     every reimbursement obligation of such Person with respect to letters of
     credit, bankers' acceptances or similar facilities issued for the account
     of such Person,
     
     the net present value (using the Base Rate as the discount rate) of every
     obligation of such Person issued or assumed as the deferred purchase price
     of property or services (including securities repurchase agreements but
     excluding (A) trade accounts payable or accrued liabilities arising in the
     ordinary course of business which are not overdue or which are being
     contested in good faith and (B) contingent purchase price obligations
     solely to the extent that the contingency upon which such obligation is
     conditioned has not yet occurred),
     
     every obligation of such Person under any Capitalized Lease,
     
     every obligation of such Person under any Synthetic Lease,
     
     all sales by such Person of (A) accounts or general intangibles for money
     due or to become due, (B) chattel paper, instruments or documents creating
     or evidencing a right to payment of money or (C) other receivables
     (collectively, "Receivables"), whether pursuant to a purchase facility or
     otherwise, other than in connection with the disposition of the business
     operations of such Person relating thereto or a disposition of defaulted
     Receivables for collection and not as a financing arrangement, and together
     with any obligation of such Person to pay any discount, interest, fees,
     indemnities, penalties, recourse, expenses or other amounts in connection
     therewith, provided, however, that sales referred to in clauses (B) and (C)
     shall not constitute Indebtedness to the extent that such sales are non-
     recourse to such Person;
     
     every obligation of such Person (an "equity related purchase obligation")
     to purchase, redeem, retire or otherwise acquire for value any Capital
     Stock of any class issued by such Person, or any rights measured by the
     value of such Capital Stock,
     
     every obligation of such Person under any forward contract, futures
     contract, swap, option or other financing agreement or arrangement
     (including, without limitation, caps, floors, collars and similar
     agreements), the value of which is dependent upon interest rates, currency
     exchange rates, commodities or other indices,
     
     every obligation in respect of Indebtedness of any other entity (including
     any partnership in which such Person is a general partner) to the extent
     that such Person is liable therefor as a result of such Person's ownership
     interest in or other relationship with such entity, except to the extent
     that the terms of such Indebtedness provide that such Person is not liable
     therefor and such terms are enforceable under applicable law,
     
     every obligation, contingent or otherwise, of such Person guaranteeing, or
     having the economic effect of guaranteeing or otherwise acting as surety
     for, any obligation of a type described in any of clauses (a) through (j)
     (the "primary obligation") of another Person (the "primary obligor"), in
     any manner, whether directly or indirectly, and including, without
     limitation, any obligation of such Person (A) to purchase or pay (or
     advance or supply funds for the purchase of) any security for the payment
     of such primary obligation, (B) to purchase property, securities or
     services for the purpose of assuring the payment of such primary
     obligation, or (C) to maintain working capital, equity capital or other
     financial statement condition or liquidity of the primary obligor so as to
     enable the primary obligor to pay such primary obligation.
     
     The "amount" or "principal amount" of any Indebtedness at any time of
     determination represented by (v) any Indebtedness, issued at a price that
     is less than the principal amount at maturity thereof, shall be the amount
     of the liability in respect thereof determined in accordance with generally
     accepted accounting principles, (w) any Capitalized Lease shall be the
     principal component of the aggregate of the rentals obligation under such
     Capitalized Lease payable over the term thereof that is not subject to
     termination by the lessee, (x) any sale of Receivables shall be the amount
     of unrecovered capital or principal investment of the purchaser (other than
     the Borrowers) thereof, excluding amounts representative of yield or
     interest earned on such investment, (y) any Synthetic Lease shall be the
     stipulated loss value, termination value or other equivalent amount and (z)
     any equity related purchase obligation shall be the maximum fixed
     redemption or purchase price thereof inclusive of any accrued and unpaid
     dividends to be comprised in such redemption or purchase price.
     
     Ineligible
     
     Securities
     . Securities which may not be underwritten or dealt in by member banks of
     the Federal Reserve System under Section 16 of the Banking Act of 1993 (12
     U.S.C. 24, Seventh), as amended.
     
     
     
     Instrument
     
     of
     Accession
     . See 18(g).
     
     
     
     Interest
     
     Payment
     Date
     . (a) As to any Base Rate Loan, the last Business Day of each calendar
     quarter with respect to interest accrued during such calendar quarter,
     including, without limitation, the calendar quarter which includes the
     Drawdown Date of such Base Rate Loan; (b) as to any Eurodollar Loan in
     respect of which the Interest Period is (i) 3 months or less, the last day
     of such Interest Period and (ii) more than 3 months, the date that is 3
     months from the first day of such Interest Period and, in addition, the
     last day of such Interest Period; and (c) with respect to all Revolving
     Credit Loans and Swing Line Loans, the Revolving Credit Maturity Date.
     
     
     
     Interest
     
     Period
     . With respect to each Revolving Credit Loan
     
     or all or any relevant portion of the Term Loan, (a) initially, the period
     commencing on the Drawdown Date of such Loan and ending on the last day of
     one of the periods set forth below, as selected by the Borrowers in a Loan
     Request or as otherwise required by the terms of this Credit Agreement (i)
     for any Base Rate Loan, the last day of the calendar quarter; and (ii) for
     any Eurodollar Loan, one (1), two (2), three (3) or six (6) months; and (b)
     thereafter, each period commencing on the last day of the next preceding
     Interest Period applicable to such Revolving Credit Loan
     
     or all or such portion of the Term Loan and ending on the last day of one
     of the periods set forth above, as selected by the Borrowers in a
     Conversion Request;
     provided
     that all of the foregoing provisions relating to Interest Periods are
     subject to the following:
     
     
     
     if any Interest Period with respect to a Eurodollar Loan would otherwise
     end on a day that is not a Eurodollar Business Day, that Interest Period
     shall be extended to the next succeeding Eurodollar Business Day unless the
     result of such extension would be to carry such Interest Period into
     another calendar month, in which event such Interest Period shall end on
     the immediately preceding Eurodollar Business Day;
     
     if any Interest Period with respect to a Base Rate Loan would end on a day
     that is not a Business Day, that Interest Period shall end on the next
     succeeding Business Day;
     
     if the Borrowers shall fail to give notice as provided in 2.5, the
     Borrowers shall be deemed to have requested a conversion of the affected
     Eurodollar Loan to a Base Rate Loan and the continuance of all Base Rate
     Loans as Base Rate Loans on the last day of the then current Interest
     Period with respect thereto;
     
     any Interest Period relating to any Eurodollar Loan that begins on the last
     Eurodollar Business Day of a calendar month (or on a day for which there is
     no numerically corresponding day in the calendar month at the end of such
     Interest Period) shall end on the last Eurodollar Business Day of a
     calendar month; and
     
     any Interest Period that would otherwise extend beyond the Revolving Credit
     Loan Maturity Date (if comprising a Revolving Credit Loan) or the Term Loan
     Maturity Date (if comprising the Term Loan or a portion thereof) shall end
     on the Revolving Credit Loan Maturity Date or (as the case may be) the Term
     Loan Maturity Date.
     
     ISP
     
     . With respect to any Letter of Credit, the "International Standby
     Practices 1998" published by the Institute of International Banking Law &
     Practice (or such later version thereof as may be in effect at the time of
     issuance).
     
     
     
     Interim
     
     Balance
     Sheet
     Date
     . September 30, 2005.
     
     
     
     IRBs
     
     . Industrial revenue bonds or solid waste disposal bonds or similar
     tax-exempt bonds issued by or at the request of the Borrowers.
     
     
     
     IRB
     
     Letters
     of
     Credit
     . See 3.1(a).
     
     
     
     Issuer
     
     Documents
     . With respect to any Letter of Credit, the Letter of Credit Application,
     and any other document, agreement and instrument entered into by the
     Issuing Lender and the Borrowers or in favor of the Issuing Lender and
     relating to any such Letter of Credit.
     
     
     
     Issuing Lender
     
     . Bank of America.
     
     
     
     Joint
     
     Lead
     Arrangers
     . Banc of America Securities LLC and Deutsche Bank Securities Inc.
     
     
     
     L/C
     
     Supported
     IRBs
     . IRBs backed by IRB Letters of Credit.
     
     
     
     Lenders
     
     . The lending institutions listed on
     Schedule
      
     1
     hereto and any other Person who becomes an assignee of any rights and
     obligations of a Lender or becomes a Lender pursuant to 4.7 or 18.
     
     
     
     Letter
     
     of
     Credit
     Applications
     . Letter of Credit Applications in such form as may be agreed upon by the
     Borrowers and the Administrative Agent from time to time which are entered
     into pursuant to 3 hereof, as such Letter of Credit Applications are
     amended, varied or supplemented from time to time.
     
     
     
     Letter
     
     of
     Credit
     Fee
     . See 5.1(b).
     
     
     
     Letter
     
     of
     Credit
     Participation
     . See 3.1.4.
     
     
     
     Letters
     
     of
     Credit
     . See 3.1.1.
     
     
     
     Letter
     
     of
     Credit
     Expiration
     Date
     . The day that is
     
     thirty
     
     days prior to the Revolving Credit Maturity Date (or if such day is not a
     Business Day, the next preceding Business Day).
     
     
     
     Letter
     
     of
     Credit
     Obligations
     . As of any date, the sum of the Maximum Drawing Amount as of such date and
     all Unpaid Reimbursement Obligations as of such date. For purposes of
     computing the amount available to be drawn under any Letter of Credit, the
     amount of such Letter of Credit shall be determined in accordance with
     Section 3.6. For all purposes of this Credit Agreement, if on any date of
     determination a Letter of Credit has expired by its terms but any amount
     may still be drawn thereunder by reason of the operation of Rule 3.14 of
     the International Standby Practices, such Letter of Credit shall be deemed
     to be "outstanding" in the amount so remaining available to be drawn.
     
     
     
     Leverage Ratio
     
     . See 9.1.
     
     
     
     Loan
     
     and
     Letter
     of
     Credit
     Request
     . See 2.5.
     
     
     
     Loan
     
     Documents
     . This Credit Agreement, the Notes, the Letter of Credit Applications, the
     Letters of Credit, and the Security Documents, each as amended and in
     effect from time to time.
     
     
     
     Loans
     
     . Collectively, the Revolving Credit Loans, the Swing Line Loans and, to
     the extent applicable, the Term Loan.
     
     
     
     Material
     
     Adverse
     Effect
     . With respect to any event or occurrence of whatever nature (including any
     adverse determination in any litigation, arbitration or governmental
     investigation or proceeding):
     
     
     
     a material adverse effect on the business, properties, prospects, condition
     (financial or otherwise), assets, operations or income of the Borrowers; or
     
     any impairment of the validity, binding effect or enforceability of this
     Credit Agreement or any of the other Loan Documents, any impairment of the
     material rights, remedies or benefits available to the Administrative Agent
     or any Lender under any Loan Document or any impairment of the attachment,
     perfection or priority of the Liens created by the Security Documents.
     
     In determining whether any individual event could reasonably be expected to
     result in a Material Adverse Effect, notwithstanding that such event does
     not of itself have such effect, a Material Adverse Effect shall be deemed
     to have occurred if the cumulative effect of such event and all other then
     existing events could reasonably be expected to result in a Material
     Adverse Effect.
     
     Maximum
     
     Drawing
     Amount
     . The maximum aggregate amount from time to time that the beneficiaries may
     draw under outstanding Letters of Credit.
     
     
     
     Maximum Rate
     
     . With respect to each Lender, the maximum lawful nonusurious rate of
     interest (if any) which under Applicable Law such Lender may charge the
     Borrowers on the Loans and other Obligations from time to time.
     
     
     
     Multiemployer
     
     Plan
     . Any multiemployer plan within the meaning of 3(37) of ERISA maintained or
     contributed to by the Borrowers or any ERISA Affiliate.
     
     
     
     Net
     
     Cash
     Proceeds
     . The gross cash proceeds received by a Person in respect of any asset
     sale,
     less
     the sum of (a) all reasonable out-of-pocket fees, commissions and other
     reasonably and customary direct expenses actually incurred in connection
     with such asset sale, including the amount of any transfer or documentary
     taxes required to be paid by such Person in connection with such asset
     sale, and (b) the aggregate amount of cash so received by such Person which
     is required to be used to retire (in whole or in part) any Indebtedness
     (other than under the Loan Documents) of such Person permitted by this
     Credit Agreement that was secured by a lien or security interest permitted
     by this Credit Agreement having priority over the liens and security
     interests (if any) of the Administrative Agent (for the benefit of the
     Administrative Agent and the Lenders) with respect to such assets
     transferred and which is required to be repaid in whole or in part (which
     repayment, in the case of any other revolving credit arrangement or
     multiple advance arrangement, reduces the commitment thereunder) in
     connection with such asset sale.
     
     
     
     Net
     
     Financing
     Proceeds
     . With respect to any equity or debt issuance (other than an equity
     issuance made in connection with the conversion of existing Indebtedness to
     equity), the net cash proceeds received by such Person for such equity or
     debt issuance after deduction of all reasonable and customary transaction
     expenses (including, without limitation, underwriting discounts and
     commissions) actually incurred in connection with such a sale or other
     issuance.
     
     
     
     Non-U.S.
     
     Lender
     . See 5.2(d).
     
     
     
     Notes
     
     . Collectively, the Revolving Credit Notes, the Swing Line Notes and the
     Term Notes.
     
     
     
     Obligations
     
     . All indebtedness, obligations and liabilities of the Borrowers to any of
     the Lenders or the Administrative Agent, individually or collectively,
     existing on the date of this Credit Agreement or arising thereafter, direct
     or indirect, joint or several, absolute or contingent, matured or
     unmatured, liquidated or unliquidated, secured or unsecured, arising by
     contract, operation of law or otherwise, arising or incurred under this
     Credit Agreement or any of the other Loan Documents, under any Swap
     Contract between the Borrowers and any Lender (or affiliate thereof), or in
     respect of any Bank Product Obligations or any of the Loans made or
     Reimbursement Obligations incurred or the Letters of Credit or any other
     instrument at any time evidencing any thereof.
     
     
     
     Parent
     
     . See Preamble.
     
     
     
     Participant
     
     . See 18(b).
     
     
     
     PBGC
     
     . The Pension Benefit Guaranty Corporation created by 4002 of ERISA and any
     successor entity or entities having similar responsibilities.
     
     
     
     Performance Letter of Credit
     
     . A Letter of Credit which is not a Financial Letter of Credit.
     
     
     
     Permitted
     
     Debt
     Offering
     . One or more issuance(s) of Indebtedness by the Parent (other than an
     issuance of Subordinated Debt made in connection with the prepayment,
     purchase, replacement or refinancing of the 2022 Convertible Subordinated
     Notes effectuated in accordance with 8.11 herein),
     provided
     that such Indebtedness (a) is unsecured, (b) is issued pursuant to
     documentation containing market terms, and (c) does not exceed $200,000,000
     in the aggregate.
     
     
     
     Permitted
     
     Debt
     Offering
     Maturity
     Event
     . The date on which the aggregate amount of principal payments, principal
     returns, and/or redemptions in respect of a Permitted Debt Offering shall
     exceed $50,000,000 (other than with respect to the repayment of any
     Permitted Debt Offering with Loan proceeds pursuant to 6.15.1(b)), unless
     such event is waived or postponed in writing by the Required Lenders.
     
     
     
     Permitted
     
     Liens
     . See 8.2.
     
     
     
     Permitted Receivables Transactions
     
     . Any sale or sales of, and/or securitization of, or transfer of, any
     Receivables of the Borrowers pursuant to which (a) the Receivables SPV
     realizes aggregate net proceeds of not more than $100,000,000 at any one
     time outstanding, including, without limitation, any revolving purchase(s)
     of Receivables where the maximum aggregate uncollected purchase price
     (exclusive of any deferred purchase price) for such Receivables at any time
     outstanding does not exceed $100,000,000, (b) the Receivables shall be
     transferred or sold to the Receivables SPV at fair market value or at a
     market discount, and shall not exceed $125,000,000 in the aggregate at any
     one time and (c) obligations arising therefrom shall be non- recourse to
     the Borrower and its Subsidiaries (other than the Receivables SPV).
     
     
     
     Person
     
     . Any individual, corporation, limited liability company, partnership,
     trust, unincorporated association, business, or other legal entity, and any
     government or any governmental agency or political subdivision thereof.
     
     
     
     Pierce
     
     County
     LLC
     . Pierce County Recycling, Composting and Disposal, LLC, a Washington
     limited liability company.
     
     
     
     Pierce
     
     County
     Management
     . Pierce County Landfill Management, Inc., a Delaware corporation.
     
     
     
     Pierce
     
     County
     Put
     . The put option of the minority interest holders in both Pierce County LLC
     and Pierce County Management, the exercise of which would obligate the
     Parent to purchase the additional interests of both Pierce County LLC and
     Pierce County Management for cash.
     
     
     
     Post-Closing Facility Increase
     
     . See 18(g).
     
     
     
     Pricing Table
     
     .
     
     
     
     Level
     
     Leverage Ratio
     
     Applicable
     Eurodollar
     Margin
     
     (per annum)
     
     Applicable Base Rate Margin
     (per annum)
     
     Applicable
     
     L/C Margin
     
     (per annum)
     
     Applicable
     
     Commitment Rate
     
     (per annum)
     
     I.
     
     Greater than or equal to 3.25:1
     
     1.50%
     
     0.00%
     
     1.50%
     
     0.375%
     
     II.
     
     Greater than or equal to 2.75:1 but less than 3.25:1
     
     1.25%
     
     0.00%
     
     1.25%
     
     0.250%
     
     III.
     
     Greater than or equal to 2.25:1 but less than 2.75:1
     
     1.00%
     
     0.00%
     
     1.00%
     
     0.20%
     
     IV.
     
     Less than 2.25:1
     
     0.875%
     
     0.00%
     
     0.875%
     
     0.175%
     
     Any change in the applicable margin shall become effective on the first day
     after receipt by the Lenders of financial statements delivered pursuant to
     7.4(a) or (b) which indicate a change in the Leverage Ratio. If at any time
     such financial statements are not delivered within the time periods
     specified in 7.4(a) or (b), the applicable margin shall be the highest rate
     set forth in the respective column of the Pricing Table, subject to
     adjustment upon actual receipt of such financial statements.
     Notwithstanding the above, the pricing for the period commencing on the
     Closing Date until the date on which the Borrowers deliver to the
     Administrative Agent a Compliance Certificate for the fiscal quarter ending
     March 31, 2006 shall be no lower than as set forth for Level III in the
     table above.
     
     Pro Forma
     
     Interest
     Expense
     . The annual interest obligations at the current rates of interest on
     existing Indebtedness of the Borrowers and the Indebtedness to be assumed
     or incurred in connection with an acquisition.
     
     
     
     RCRA
     
     . See definition of Release.
     
     
     
     Real
     
     Property
     . All real property heretofore, now, or hereafter owned or leased by the
     Borrowers.
     
     
     
     Receivables
     
     SPV
     . Any one or more direct or indirect wholly-owned Subsidiaries of the
     Parent formed for the sole purpose of engaging in Permitted Receivables
     Transactions, and which engage in no business activities other than those
     related to Permitted Receivables Transactions.
     
     
     
     Reference
     
     Period
     . As of any date of determination, the period of four (4) consecutive
     fiscal quarters of the Borrowers ending on such date, or if such date is
     not a fiscal quarter end date, the period of four (4) consecutive fiscal
     quarters most recently ended (in each case treated as a single accounting
     period).
     
     
     
     Register
     
     . See 18(d).
     
     
     
     Reimbursement Obligation
     
     . The Borrowers' obligation to reimburse the Administrative Agent and the
     Revolving Credit Lenders on account of any drawing under any Letter of
     Credit as provided in 3.2.
     
     
     
     Related
     
     Parties
     . With respect to any specified Person, such Person's Affiliates and the
     respective directors, officers, employees, agents and advisors of such
     Person and such Person's Affiliates.
     
     
     
     Release
     
     . Shall have the meaning specified in the Comprehensive Environmental
     Response, Compensation and Liability Act of 1980, 42 U.S.C. 9601
     et
     seq
     . ("
     CERCLA
     ") and the term "
     Disposal
     " (or "
     Disposed
     ") shall have the meaning specified in the Resource Conservation and
     Recovery Act of 1976, 42 U.S.C. 6901
     et
     seq
     . ("
     RCRA
     ") and regulations promulgated thereunder;
     provided
     that
     in the event either CERCLA or RCRA is amended so as to broaden the meaning
     of any term defined thereby, such broader meaning shall apply as of the
     effective date of such amendment and
     provided further
     , to the extent that the laws of a state wherein the property lies
     establishes a meaning for "Release" or "Disposal" which is broader than
     specified in either CERCLA or RCRA, such broader meaning shall apply.
     
     
     
     Replacement Lender
     
     . See 5.12.
     
     
     
     Replacement Notice
     
     . See 5.12.
     
     
     
     Required
     
     Lenders
     . As of any date, any combination of Lenders the sum of whose aggregate
     Revolving Credit Commitments and outstanding principal amount of the Term
     Loan constitute at least fifty-one percent (51%) of the sum of the Total
     Revolving Credit Commitment and the total outstanding principal amount of
     the Term Loan or, if the Total Revolving Credit Commitment has been
     terminated or if the Revolving Credit Loan Maturity Date has occurred, any
     combination of Lenders holding at least fifty-one percent (51%) of the
     total outstanding principal amount of the Loans and the Maximum Drawing
     Amount and all Unpaid Reimbursement Obligations of Letters of Credit on
     such date.
     
     
     
     Reserve
     
     Rate
     . The rate, expressed as a decimal, at which the Lenders would be required
     to maintain reserves under Regulation D of the Board of Governors of the
     Federal Reserve System (or any subsequent or similar regulation relating to
     such reserve requirements) against "Eurocurrency Liabilities" (as such term
     is defined in Regulation D), or against any other category of liabilities
     which might be incurred by the Lenders to fund Eurodollar Loans, if such
     liabilities were outstanding.
     
     
     
     Restricted Payment
     
     . Any (a) Distribution, (b) payment or prepayment by any Borrower or any
     Subsidiary to (i) such Borrowers' or such Subsidiaries shareholders (or
     other equity holders), in each case, other than to another Borrower, or
     (ii) to any Affiliate of such Borrower or such Subsidiary or any Affiliate
     of such Borrower's or such Subsidiary's shareholders (or other equity
     holders), in each case, other than to another Borrower or (c) derivatives
     or other transactions with any financial institution, commodities or stock
     exchange or clearinghouse (a "
     Derivatives
     Counterparty
     ") obligating such Borrower or such Subsidiary to make payments to such
     Derivatives Counterparty as a result of any change in market value of any
     Capital Stock of such Borrower or such Subsidiary.
     
     
     
     Revolving
     
     Credit
     Lenders
     . The Lenders set forth on
     Schedule
     1
     as Revolving Credit Lenders, acting in their role as makers of Revolving
     Credit Loans or as participants with respect to Letters of Credit, together
     with any other Person who becomes an assignee of any rights and obligations
     of a Revolving Credit Lender pursuant to 18.
     
     
     
     Revolving Credit Loans
     
     .
     
     Revolving credit loans made or to be made by the Revolving Credit Lenders
     to the Borrowers pursuant to 2.
     
     
     
     Revolving Credit Maturity
     
     Date
     . The earlier of (i) January 12, 2011 and (ii) the occurrence of the
     Permitted Debt Offering Maturity Event.
     
     
     
     Revolving Credit Notes
     
     . To the extent requested by any Revolving Credit Lender, the promissory
     notes of the Borrowers evidencing the Revolving Credit Loans made or to be
     made by such Lender hereunder.
     
     
     
     Revolving
     
     Credit
     Note
     Record
     . A record with respect to a Revolving Credit Note.
     
     
     
     Scheduled Contracts
     
     . The certain contracts referenced in Schedule 8.2(j) hereto, as the same
     may be amended from time to time.
     
     
     
     Securities
     
     Pledge
     Agreement.
     The Amended and Restated and Consolidated Master Securities Pledge
     Agreement, to be dated as of the Closing Date, as amended and in effect
     from time to time, by and between certain of the Borrowers and the
     Administrative Agent, pursuant to which such Borrowers pledge 100% of the
     Capital Stock of the Subsidiaries (or in the case of a foreign Subsidiary,
     65% of the same) to the Administrative Agent for the benefit of the
     Lenders.
     
     
     
     Security
     
     Agreement
     . The Amended and Restated Security Agreement among the Borrowers and the
     Administrative Agent, to be dated as of the Closing Date, as amended and in
     effect from time to time.
     
     
     
     Security
     
     Documents
     . The Security Agreement, the Securities Pledge Agreement, and any other
     instruments or documents evidencing or perfecting the Administrative
     Agent's (or collateral agent's) lien on the assets of the Borrowers for the
     benefit of the Lenders.
     
     
     
     Senior
     
     Funded
     Debt
     . At any time of determination, an amount equal to Consolidated Total
     Funded Debt
     minus
     the aggregate principal amount of Subordinated Debt outstanding as of such
     date.
     
     
     
     Settlement
     
     . The making or receiving of payments, in immediately available funds, by
     the Lenders to or from the Administrative Agent in accordance with 2.10
     hereof to the extent necessary to cause each such Lender's actual share of
     the outstanding amount of the Revolving Credit Loans to be equal to such
     Lender's Commitment Percentage of the outstanding amount of such Revolving
     Credit Loans, in any case when, prior to such action, the actual share is
     not so equal.
     
     
     
     Settlement
     
     Amount
     . See 2.10(b).
     
     
     
     Settlement
     
     Date
     . See 2.10(b).
     
     
     
     Settling
     
     Lender
     . See 2.10(b).
     
     
     
     Subordinated
     
     Debt
     .  The Convertible Subordinated Notes, in an aggregate principal amount not
     to exceed $175,000,000 issued pursuant to the 2022 Notes Indenture and any
     other unsecured Indebtedness of the Borrowers that is expressly
     subordinated and made junior to the payment and performance in full of the
     Obligations, and evidenced as such by an instrument containing
     subordination provisions (i) substantially similar to those contained in
     the 2022 Notes Indenture or (ii) otherwise on terms acceptable to the
     Administrative Agent and the Required Lenders.
     
     
     
     Subsidiary
     
     . Any corporation, association, trust, or other business entity of which
     any Borrower shall at any time own directly, or indirectly through a
     Subsidiary or Subsidiaries, at least a majority of the outstanding Capital
     Stock or other interest entitled to vote generally.
     
     
     
     Swap Contracts
     
     . Any agreement (including any master agreement and any agreement, whether
     or not in writing, relating to any single transaction) that is an interest
     rate swap agreement, basis swap, forward rate agreement, commodity swap,
     commodity option, equity or equity index swap or option, bond option,
     interest rate option, forward foreign exchange agreement, rate cap, collar
     or floor agreement, currency swap agreement, cross-currency rate swap
     agreement, swaption, currency option or other similar agreement (including
     any option to enter into any of the foregoing).
     
     
     
     Swing Line Loan(s)
     
     . See 2.10(a).
     
     
     
     Swing Line Note
     
     . See 2.10(a).
     
     
     
     Syndication
     
     Agent
     . See preamble.
     
     
     
     Synthetic Lease
     
     . Any lease treated as an operating lease under generally accepted
     accounting principles and as a loan or financing for U.S. income tax
     purposes.
     
     
     
     Term
     
     Loan
     . To the extent applicable, the term loan made or to be made by the Term
     Loan Lenders to the Borrowers pursuant to 4 (which shall be in the original
     principal amount of $0 on the Closing Date) and any increase or new Term
     Loan made in accordance with 18(g),in each case as may be increased or
     reduced from time to time pursuant to the provisions hereof.
     
     
     
     Term
     
     Loan
     Amount
     . With respect to each Term Lender, the amount set forth on
     Schedule 1
     hereto as the amount of such Term Lender's commitment to make a portion of
     the Term Loan to the Borrowers, which amount shall be $0 as of the Closing
     Date.
     
     
     
     Term Loan Lenders
     
     . The Lenders holding a portion of the Term Loan as set forth on
     Schedule
     1
     hereto together with (i) any other Person who becomes an assignee of any
     rights and obligations of a Term Loan Lender pursuant to 18, or (ii) any
     Acceding Lender who becomes a Term Loan Lender pursuant to 18(g).
     
     
     
     Term
     
     Loan
     Maturity
     Date
     . To the extent applicable, a date to be determined, which date will occur
     no earlier than the Revolving Credit Maturity Date.
     
     
     
     Term Loan Percentage
     
     . With respect to each Term Loan Lender, the percentage set forth on
     Schedule
     1
     (subject to adjustment in accordance with 18 hereof) as such Lender's
     percentage of the Term Loan.
     
     
     
     Term
     
     Notes
     . See 4.2.
     
     
     
     Term
     
     Note
     Record
     . A record with respect to a Term Note.
     
     
     
     Total
     
     Revolving
     Credit
     Commitment
     . The sum of the Commitments of the Revolving Credit Lenders, which shall
     equal $850,000,000 on the Closing Date, as the same may be increased or
     reduced from time to time in accordance with this Credit Agreement.
     
     
     
     Unpaid
     
     Reimbursement
     Obligation
     . Any Reimbursement Obligation for which the Borrowers do not reimburse the
     Administrative Agent and the Lenders on the date specified in, and in
     accordance with, 3.2.
     
     
     
     2022
     
     Convertible
     Subordinated
     Notes
     . The Floating Rate Convertible Subordinated Notes due 2022 issued by the
     Parent pursuant to the Indenture, dated as of April 30, 2002 between the
     Parent and State Street Bank & Trust Company of California, N.A., as
     trustee, in an aggregate principal amount not to exceed $175,000,000 plus
     interest as provided for in the 2022 Notes Indenture, as such Convertible
     Subordinated Notes may be amended, supplemented or otherwise modified or
     replaced from time to time in accordance with 8.11 herein.
     
     
     
     2022
     
     Notes
     Indenture
     . The Indenture dated as of April 30, 2002, between the Parent and State
     Street Bank & Trust Company of California, N.A., as trustee, with respect
     to the 2022 Convertible Subordinated Notes, as such Indenture may be
     amended, supplemented or otherwise modified or replaced from time to time
     in accordance with 8.11 herein.
     
     
     
     Rules of Interpretation
     
     .
     
     A reference to any document or agreement shall include such document or
     agreement as amended, modified or supplemented from time to time in
     accordance with its terms and the terms of this Credit Agreement.
     
     The singular includes the plural and the plural includes the singular.
     
     A reference to any law includes any amendment or modification to such law.
     
     A reference to any Person includes its permitted successors and permitted
     assigns.
     
     Accounting terms capitalized but not otherwise defined herein have the
     meanings assigned to them by generally accepted accounting principles
     applied on a consistent basis by the accounting entity to which they refer.
     
     The words "include," "includes" and "including" are not limiting.
     
     All terms not specifically defined herein or by generally accepted
     accounting principles, which terms are defined in the Uniform Commercial
     Code as in effect in the State of New York, have the meanings assigned to
     them therein.
     
     Reference to a particular " " refers to that section of this Credit
     Agreement unless otherwise indicated.
     
     The words "herein," "hereof," "hereunder" and words of like import shall
     refer to this Credit Agreement as a whole and not to any particular section
     or subdivision of this Credit Agreement.
     
     Unless otherwise expressly indicated, in the computation of periods of time
     from a specified date to a later specified date, the word "from" means
     "from and including," the words "to" and "until" each mean "to but
     excluding," and the word "through" means "to and including."

 2.  THE REVOLVING CREDIT FACILITY.

     Commitment to Lend
     
     .
     
     Subject to the terms and conditions set forth in this Credit Agreement,
     each of the Revolving Credit Lenders severally, but not jointly, agrees to
     lend to the Borrowers, and the Borrowers may borrow, repay, and reborrow
     from time to time from the Closing Date to the Revolving Credit Maturity
     Date, upon notice by the Borrowers to the Administrative Agent given in
     accordance with 2.5, such sums as are requested by the Borrowers up to a
     maximum aggregate amount outstanding (after giving effect to all amounts
     requested) at any one time equal to such Revolving Credit Lender's
     Commitment minus such Revolving Credit Lender's Commitment Percentage of
     the sum of the Maximum Drawing Amount and all Unpaid Reimbursement
     Obligations, provided that the sum of the outstanding amount of the
     Revolving Credit Loans plus the outstanding amount of the Swing Line Loans
     plus the Maximum Drawing Amount and all Unpaid Reimbursement Obligations
     shall not at any time exceed the Total Revolving Credit Commitment at such
     time. The Revolving Credit Loans shall be made pro rata in accordance with
     each Revolving Credit Lender's Commitment Percentage. Each request for a
     Loan hereunder shall constitute a representation and warranty by the
     Borrowers that the conditions set forth in 10 and 11, as the case may be,
     have been satisfied on the date of such request.
     
     Reduction of Total Revolving Credit Commitment
     
     .
     
     The Borrowers shall have the right at any time and from time to time upon
     five (5) Business Days' prior written notice to the Administrative Agent to
     reduce by $5,000,000 or integral multiples of $1,000,000 in excess thereof,
     or terminate entirely, the Total Revolving Credit Commitment, whereupon the
     Commitments of the Revolving Credit Lenders shall be reduced pro rata in
     accordance with their respective Commitment Percentages of the amount
     specified in such notice or, as the case may be, terminated. The
     Administrative Agent will notify the Revolving Credit Lenders promptly
     after receiving any notice of the Borrowers delivered pursuant to this 2.2.
     
     No reduction or termination of the Commitments once made may be revoked;
     the portion of the Commitments reduced or terminated may not be reinstated;
     and amounts in respect of such reduced or terminated portion may not be
     reborrowed.
     
     Evidence of Indebtedness; Revolving Credit Notes
     
     .
     
     Loan Accounts
     
     .
       Each Revolving Credit Lender shall maintain in accordance with its usual
     practice an account or accounts evidencing Indebtedness of the Borrowers to
     such Lender resulting from each Revolving Credit Loan of such Lender from
     time to time, including the amounts of principal and interest payable and
     paid to such Lender from time to time under this Credit Agreement. The
     Administrative Agent shall maintain accounts in which it shall record (i)
     the amount of each Revolving Credit Loan made hereunder and each Interest
     Period applicable thereto, (ii) the amount of any principal or interest due
     and payable or to become due and payable from the Borrowers to each
     Revolving Credit Lender hereunder and (iii) both the amount of any sum
     received by the Administrative Agent hereunder for the account of the
     Revolving Credit Lenders and each Revolving Credit Lender's share thereof
     (if any). The entries made in the accounts maintained by each Revolving
     Credit Lender pursuant to this 2.3(a) (or any Revolving Credit Note Record
     referred to below) shall, to the extent permitted by applicable law, be
     prima facie
     evidence of the existence and amounts of the obligations of the Borrowers
     therein recorded;
     provided
     ,
     however
     , that the failure of any Revolving Credit Lender or the Administrative
     Agent to maintain any such accounts or Revolving Credit Note Record, or any
     error therein, shall not in any manner affect the obligation of the
     Borrowers to repay (with applicable interest) the Revolving Credit Loans
     made in accordance with the terms of this Credit Agreement.
     
     
     
     Revolving Credit Notes
     
     . Upon the request of any Revolving Credit Lender, the Borrowers shall
     execute and deliver to such Revolving Credit Lender a promissory note
     (each, a "
     Revolving Credit Note
     "), which shall (i) be payable to the order of such Revolving Credit Lender
     and be dated the Closing Date (or, in the case of Revolving Credit Notes
     issued after the Closing Date, be dated the date of the issuance thereof),
     (ii) be in a stated principal amount equal to the Commitment of such
     Revolving Credit Lender or, if less, the outstanding amount of all
     Revolving Credit Loans made by such Lender, plus interest thereon, as set
     forth in 2.4 herein, (iii) mature on the Revolving Credit Loan Maturity
     Date, and (iv) be entitled to the benefits of this Credit Agreement and the
     other Loan Documents. The Borrowers irrevocably authorize each Revolving
     Credit Lender with a Revolving Credit Note to make or cause to be made, at
     or about the time of the Drawdown Date of any Revolving Credit Loan or at
     the time of receipt of any payment of principal on such Lender's Revolving
     Credit Note, an appropriate notation on such Lender's Revolving Credit Note
     Record reflecting the making of such Revolving Credit Loan or (as the case
     may be) the receipt of such payment. Each Revolving Credit Lender holding a
     Revolving Credit Note will, prior to any transfer of such Revolving Credit
     Note, endorse on the reverse side thereof the outstanding principal amount
     of Revolving Credit Loans evidenced thereby. Failure to make such notation
     or any error in any such notation or endorsement shall not affect the
     Borrowers' obligations in respect of such Revolving Credit Loans.
     
     
     
     Interest on Revolving Credit Loans
     
     . The outstanding principal amount of the Revolving Credit Loans shall bear
     interest at the rate per annum equal to (a) the Base Rate plus the
     Applicable Base Rate Margin on Base Rate Loans or (b) the Eurodollar Rate
     plus the Applicable Eurodollar Margin on Eurodollar Loans. Interest shall
     be payable in respect of each Revolving Credit Loan in arrears on each
     Interest Payment Date with respect thereto.
     
     Requests for Revolving Credit Loans
     
     . The Borrowers shall give to the Administrative Agent written notice in
     the form of Exhibit A hereto (or telephonic notice confirmed by telecopy on
     the same Business Day in the form of Exhibit A hereto) of each Revolving
     Credit Loan requested hereunder (a "Loan and Letter of Credit Request") not
     later than (a) 11:00 a.m. Boston time one (1) Business Day prior to the
     proposed Drawdown Date of any Base Rate Loan, or (b) 11:00 a.m. Boston time
     three (3) Eurodollar Business Days prior to the proposed Drawdown Date of
     any Eurodollar Loan. Each such notice shall be given by the Borrowers and
     shall specify the principal amount of the Revolving Credit Loan requested
     and shall include a current Loan and Letter of Credit Request reflecting
     the aggregate amount of Revolving Credit Loans and Swing Line Loans
     outstanding and the Maximum Drawing Amount. Each Loan and Letter of Credit
     Request shall be irrevocable and binding on the Borrowers and shall
     obligate the Borrowers to accept the Revolving Credit Loan requested from
     the Revolving Credit Lenders on the proposed Drawdown Date. Each of the
     representations and warranties made by or on behalf of the Borrowers to the
     Revolving Credit Lenders or the Administrative Agent in this Credit
     Agreement or any other Loan Document shall be true and correct in all
     material respects when made and shall, for all purposes of this Credit
     Agreement, be deemed to be repeated on and as of the date of the submission
     of any Loan and Letter of Credit Request and on and as of the Drawdown Date
     of such Loan, or the date of issuance of such Letter of Credit (except to
     the extent of changes resulting from transactions contemplated or permitted
     by this Credit Agreement and the other Loan Documents and changes occurring
     in the ordinary course of business that singly or in the aggregate are not
     materially adverse, or to the extent that such representations and
     warranties expressly relate solely to an earlier date). The Administrative
     Agent shall promptly notify each Revolving Credit Lender of each Loan and
     Letter of Credit Request received by the Administrative Agent hereunder.
     
     Funds for Revolving Credit Loans
     
     .
     
     Not later than 1:00 p.m. (Boston time) on the proposed Drawdown Date of any
     Revolving Credit Loan, each of the Revolving Credit Lenders will make
     available to the Administrative Agent, at the Administrative Agent's
     Office, in immediately available funds, the amount of such Lender's
     Commitment Percentage of the amount of the requested Revolving Credit
     Loans. Upon receipt from each Revolving Credit Lender of such amount, and
     upon receipt of the documents required by 10 and 11 and the satisfaction of
     the other conditions set forth therein, to the extent applicable, the
     Administrative Agent will make available to the Borrowers in immediately
     available funds the aggregate amount of such Revolving Credit Loans made
     available to the Administrative Agent by the Revolving Credit Lenders. The
     failure or refusal of any Revolving Credit Lender to make available to the
     Administrative Agent at the aforesaid time and place on any Drawdown Date
     the amount of its Commitment Percentage of the requested Revolving Credit
     Loans shall not relieve any other Revolving Credit Lender from its several
     obligation hereunder to make available to the Administrative Agent the
     amount of such other Revolving Credit Lender's Commitment Percentage of any
     requested Revolving Credit Loans.
     
     The Administrative Agent may, unless notified to the contrary by any
     Revolving Credit Lender prior to a Drawdown Date, assume that such Lender
     has made available to the Administrative Agent on such Drawdown Date the
     amount of such Lender's Commitment Percentage of the Revolving Credit Loans
     to be made on such Drawdown Date, and the Administrative Agent may (but
     shall not be required to), in reliance upon such assumption, make available
     to the Borrowers a corresponding amount. If any Revolving Credit Lender
     makes available to the Administrative Agent such amount on a date after
     such Drawdown Date, such Lender shall pay to the Administrative Agent on
     demand an amount equal to the product of (i) the average computed for the
     period referred to in clause (iii) below, of the weighted average interest
     rate paid by the Administrative Agent for federal funds acquired by the
     Administrative Agent during each day included in such period, times (ii)
     the amount of such Lender's Commitment Percentage of such Revolving Credit
     Loans, times (iii) a fraction, the numerator of which is the number of days
     that elapse from and including such Drawdown Date to the date on which the
     amount of such Lender's Commitment Percentage of such Revolving Credit
     Loans shall become immediately available to the Administrative Agent, and
     the denominator of which is 365. A statement of the Administrative Agent
     submitted to such Revolving Credit Lender with respect to any amounts owing
     under this paragraph shall be prima facie evidence, absent manifest error,
     of the amount due and owing to the Administrative Agent by such Lender. If
     the amount of such Revolving Credit Lender's Commitment Percentage of such
     Revolving Credit Loans is not made available to the Administrative Agent by
     such Lender within three (3) Business Days following such Drawdown Date,
     the Administrative Agent shall be entitled to recover such amount from the
     Borrowers on demand, with interest thereon at the rate per annum applicable
     to the Revolving Credit Loans made on such Drawdown Date.
     
     Maturity of the Revolving Credit Loans
     
     . The Revolving Credit Loans shall be due and payable on the Revolving
     Credit Maturity Date. The Borrowers jointly and severally promise to pay on
     the Revolving Credit Maturity Date all Revolving Credit Loans outstanding
     on such date, together with any and all accrued and unpaid interest
     thereon.
     
     Mandatory Repayments of the Revolving Credit Loans
     
     .
     
     If at any time the outstanding amount of the Revolving Credit Loans plus
     Swing Line Loans plus the Maximum Drawing Amount plus Unpaid Reimbursement
     Obligations exceeds the Total Revolving Credit Commitment, whether by
     reduction of the Total Revolving Credit Commitment or otherwise, then the
     Borrowers shall immediately pay the amount of such excess to the
     Administrative Agent for application to the Revolving Credit Loans, or if
     no Revolving Credit Loans shall be outstanding, to the Swing Line Loans, or
     if no Swing Line Loans shall be outstanding, to be held by the
     Administrative Agent as collateral security for the Reimbursement
     Obligations, provided, however, that if the amount of cash collateral held
     by the Administrative Agent pursuant to this 2.8 exceeds the amount of the
     Obligations, the Administrative Agent shall return such excess to the
     Borrowers.
     
     To the extent that no Term Loan is outstanding, each prepayment required by
     4.4.2 shall be used to repay the Revolving Credit Loans (but not to reduce
     the Total Revolving Credit Commitment) on a pro rata basis in accordance
     with each Revolving Credit Lender's Commitment Percentage.
     
     Optional Prepayments or Repayments of Revolving Credit Loans
     
     . The Borrowers shall have the right, at their election, to repay or prepay
     the outstanding amount of the Revolving Credit Loans, as a whole or in
     part, at any time without penalty or premium (other than the obligation to
     reimburse the Revolving Credit Lenders and the Administrative Agent
     pursuant to 5.9 hereof). The Borrowers shall give written notice to the
     Administrative Agent (or telephonic notice confirmed in writing) no later
     than (a) 1:00 p.m. (Boston time) on the Business Day of the proposed
     prepayment or repayment of any Base Rate Loan or (b) 1:00 p.m. (Boston
     time) three (3) Eurodollar Business Days prior to the proposed prepayment
     or repayment of any Eurodollar Loan, in each case specifying the proposed
     date of prepayment or repayment of Loans and the principal amount to be
     paid. Each such partial repayment of the Revolving Credit Loans shall be
     $500,000 or integral multiples of $500,000 in excess thereof, and shall be
     accompanied by the payment of accrued interest on the principal prepaid to
     the date of repayment and shall be applied, in the absence of instruction
     by the Borrowers, first to the principal of Base Rate Loans and then to the
     principal of Eurodollar Loans. Each partial prepayment shall be allocated
     among the Revolving Credit Lenders, in proportion, as nearly as
     practicable, to the respective unpaid principal amount of each Revolving
     Credit Lender's Revolving Credit Loans, with adjustments to the extent
     practicable to equalize any prior repayments not exactly in proportion.
     
     Swing Line Loans; Settlements
     
     .
     
     So long as Bank of America has not received written notice of a Default or
     an Event of Default made in accordance with the provisions of this Credit
     Agreement, solely for ease of administration of the Revolving Credit Loans,
     Bank of America may, upon receipt of a Loan and Letter of Credit Request no
     later than 2:00 p.m. (Boston time) on the proposed date of funding, but
     shall not be required to, fund Base Rate Loans ("Swing Line Loans") for
     periods not to exceed seven (7) days in any one case, bearing interest as
     set forth for Base Rate Loans in 2.4. The Swing Line Loans shall be
     evidenced by a promissory note of the Borrowers (the "Swing Line Note")
     dated as of the Closing Date, and shall each be in a minimum amount of
     $500,000 or integral multiples of $100,000 in excess thereof, provided that
     the outstanding amount of Swing Line Loans advanced by Bank of America
     hereunder shall not exceed $25,000,000 at any time. Each Revolving Credit
     Lender shall remain severally, but not jointly, and unconditionally liable
     to fund its pro rata share (based upon each Revolving Credit Lender's
     Commitment Percentage) of such Swing Line Loans on each Settlement Date
     and, in the event Bank of America chooses not to fund all Base Rate Loans
     requested on any date, to fund its Commitment Percentage of the Base Rate
     Loans requested, subject to satisfaction of the provisions hereof relating
     to the making of Base Rate Loans. Prior to each Settlement, all payments or
     repayments of the principal of, and interest on, Swing Line Loans shall be
     credited to the account of Bank of America.
     
     The Revolving Credit Lenders shall effect Settlements on (i) the Business
     Day immediately following any day which the Administrative Agent gives
     written notice to the Revolving Credit Lenders to effect a Settlement, (ii)
     the Business Day immediately following the Administrative Agent's becoming
     aware of the existence of any Default or Event of Default, (iii) the
     Revolving Credit Maturity Date, (iv) any date on which the Borrowers wish
     to convert a Swing Line Loan into a Base Rate Loan, and (v) in any event,
     the seventh day on which any Swing Line Loan remains outstanding (each such
     date, a "Settlement Date"). One (1) Business Day prior to each such
     Settlement Date, the Administrative Agent shall give telephonic notice to
     the Revolving Credit Lenders of (A) the respective outstanding amount of
     Revolving Credit Loans made by each Revolving Credit Lender as at the close
     of business on the prior day, (B) the amount that any Revolving Credit
     Lender, as applicable (a "Settling Lender"), shall pay to effect a
     Settlement (a "Settlement Amount"). A statement of the Administrative Agent
     submitted to the Revolving Credit Lenders with respect to any amounts owing
     hereunder shall be prima facie evidence of the amount due and owing. Each
     Settling Lender shall, not later than 1:00 p.m. (Boston time) on each
     Settlement Date, effect a wire transfer of immediately available funds to
     the Administrative Agent at the Administrative Agent's Office in the amount
     of such Revolving Credit Lender's Settlement Amount. All funds advanced by
     any Revolving Credit Lender as a Settling Lender pursuant to this 2.10
     shall for all purposes be treated as a Base Rate Loan to the Borrowers.
     
     The Administrative Agent may (unless notified to the contrary by any
     Settling Lender by 12:00 noon (Boston time) one (1) Business Day prior to
     the Settlement Date) assume that each Settling Lender has made available
     (or will make available by the time specified in 2.7(b)) to the
     Administrative Agent its Settlement Amount, and the Administrative Agent
     may (but shall not be required to), in reliance upon such assumption,
     effect Settlements. If the Settlement Amount of such Settling Lender is
     made available to the Administrative Agent on a date after such Settlement
     Date, such Settling Lender shall pay the Administrative Agent on demand an
     amount equal to the product of (i) the average, computed for the period
     referred to in clause (iii) below, of the weighted average annual interest
     rate paid by the Administrative Agent for federal funds acquired by the
     Administrative Agent during each day included in such period times
     (ii) such Settlement Amount times (iii) a fraction, the numerator of which
     is the number of days that elapse from and including such Settlement Date
     to but not including the date on which such Settlement Amount shall become
     immediately available to the Administrative Agent, and the denominator of
     which is 365. Upon payment of such amount such Settling Lender shall be
     deemed to have delivered its Settlement Amount on the Settlement Date and
     shall become entitled to interest payable by the Borrowers with respect to
     such Settling Lender's Settlement Amount as if such share were delivered on
     the Settlement Date. If such Settlement Amount is not in fact made
     available to the Administrative Agent by such Settling Lender within five
     (5) Business Days of such Settlement Date, the Administrative Agent shall
     be entitled to recover such amount from the Borrowers, with interest
     thereon at the Base Rate.
     
     After any Settlement Date, any payment by the Borrowers of Swing Line Loans
     hereunder shall be allocated pro rata among the Revolving Credit Lenders,
     in accordance with such Lender's Commitment Percentage.
     
     If, prior to the making of a Revolving Credit Loan pursuant to paragraph
     (b) of this 2.10, a Default or Event of Default has occurred and is
     continuing, each Revolving Credit Lender will, on the date such Revolving
     Credit Loan was to have been made, purchase an undivided participating
     interest in the outstanding Swing Line Loans in an amount equal to its
     Commitment Percentage of such Swing Line Loans. Each Revolving Credit
     Lender will immediately transfer to the Administrative Agent, in
     immediately available funds, the amount of its participation and upon
     receipt thereof the Administrative Agent will deliver to such Revolving
     Credit Lender a Swing Line participation certificate dated the date of
     receipt of such funds and in such amount.
     
     Whenever, at any time after the Administrative Agent has received from any
     Revolving Credit Lender such Revolving Credit Lender's participating
     interest in the Swing Line Loans pursuant to clause (e) above, the
     Administrative Agent receives any payment on account thereof, the
     Administrative Agent will distribute to such Revolving Credit Lender its
     participating interest in such amount (appropriately adjusted, in the case
     of interest payments, to reflect the period of time during which such
     Revolving Credit Lender's participating interest was outstanding and
     funded) in like funds as received; provided, however, that in the event
     that such payment received by the Administrative Agent is required to be
     returned, such Revolving Credit Lender will return to the Administrative
     Agent any portion thereof previously distributed by the Administrative
     Agent to it in like funds as such payment is required to be returned by the
     Administrative Agent.
     
     Each Revolving Credit Lender's obligation to purchase participating
     interests pursuant to clause (e) above shall be absolute and unconditional
     and shall not be affected by any circumstance, including, without
     limitation, (i) any set-off, counterclaim, recoupment, defense or other
     right which such Revolving Credit Lender may have against the
     Administrative Agent, the Borrowers or any other Person for any reason
     whatsoever; (ii) the occurrence or continuance of a Default or Event of
     Default; (iii) any adverse change in the condition (financial or otherwise)
     of the Borrowers or any other Person; (iv) any breach of this Credit
     Agreement by the Borrowers or any other Revolving Credit Lender or
     Administrative Agent; or (v) any other circumstance, happening or event
     whatsoever, whether or not similar to any of the foregoing.

 3.  LETTERS OF CREDIT.

     Letter of Credit Commitments
     
     .
     
     Commitment to Issue Letters of Credit
     
     .
     
     Subject to the terms and conditions hereof and the execution and delivery
     by the Borrowers of a letter of credit application on the Issuing Lender's
     customary form (a "Letter of Credit Application"), the Issuing Lender on
     behalf of the Revolving Credit Lenders and in reliance upon the agreement
     of the Revolving Credit Lenders set forth in 3.1.4 and upon the
     representations and warranties of the Borrowers contained herein, agrees,
     in its individual capacity, to issue and extend for the account of the
     Borrowers one or more standby letters of credit (each, a "Letter of
     Credit") including, in the case of L/C Supported IRBs, so called direct pay
     Letters of Credit (each, an "IRB Letter of Credit"), in such form as may be
     requested from time to time by the Borrowers and agreed to by the Issuing
     Lender; provided, however, that, after giving effect to such request, the
     Maximum Drawing Amount shall not exceed the Total Revolving Credit
     Commitment minus the aggregate outstanding amount of the Revolving Credit
     Loans, the Swing Line Loans and the Unpaid Reimbursement Obligations.
     Notwithstanding any other provisions of this Credit Agreement, the Issuing
     Lender shall not issue or extend a Letter of Credit after it has received
     notice from any Lender or the Administrative Agent that a Default or Event
     of Default has occurred and stating that no Letters of Credit are to be
     issued or extended until such Default or Event of Default has been cured or
     waived in accordance with the provisions of this Credit Agreement.
     
     The Issuing Lender shall not be under any obligation to issue any Letter of
     Credit if:
     
     any order, judgment or decree of any Governmental Authority or arbitrator
     shall by its terms purport to enjoin or restrain the Issuing Lender from
     issuing such Letter of Credit, or any Law applicable to the Issuing Lender
     or any request or directive (whether or not having the force of law) from
     any Governmental Authority with jurisdiction over the Issuing Lender shall
     prohibit, or request that the Issuing Lender refrain from, the issuance of
     letters of credit generally or such Letter of Credit in particular or shall
     impose upon the Issuing Lender with respect to such Letter of Credit any
     restriction, reserve or capital requirement (for which the Issuing Lender
     is not otherwise compensated hereunder) not in effect on the Closing Date,
     or shall impose upon the Issuing Lender any unreimbursed loss, cost or
     expense which was not applicable on the date hereof and which the Issuing
     Lender in good faith deems material to it;
     
     the issuance of such Letter of Credit would violate one or more policies of
     the Issuing Lender;
     
     except as otherwise agreed by the Administrative Agent and the Issuing
     Lender, such Letter of Credit is in an initial stated amount less than
     $100,000;
     
     such Letter of Credit is to be denominated in a currency other than
     Dollars;
     
     such Letter of Credit contains any provisions for automatic reinstatement
     of the stated amount after any drawing thereunder; or
     
     a default of any Revolving Credit Lender's obligations to fund under 3.3
     exists or any Revolving Credit Lender is at such time a Delinquent Lender
     hereunder, unless the Issuing Lender has entered into satisfactory
     arrangements with the Borrowers or such Revolving Credit Lender to
     eliminate the Issuing Lender's risk with respect to such Revolving Credit
     Lender.
     
     Letter of Credit Applications
     
     .
     
     Each Letter of Credit Application shall be completed to the satisfaction of
     the Issuing Lender. In the event that any provision of any Letter of Credit
     Application shall be inconsistent with any provision of this Credit
     Agreement, then the provisions of this Credit Agreement shall, to the
     extent of any such inconsistency, govern. Such Letter of Credit Application
     must be received by the Issuing Lender and the Administrative Agent not
     later than 11:00 a.m. at least two Business Days (or such later date and
     time as the Administrative Agent and the Issuing Lender may agree in a
     particular instance in their sole discretion) prior to the proposed
     issuance date or date of amendment, as the case may be. In the case of a
     request for an initial issuance of a Letter of Credit, such Letter of
     Credit Application shall specify in form and detail satisfactory to the
     Issuing Lender: (i) the proposed issuance date of the requested Letter of
     Credit (which shall be a Business Day); (ii) the amount thereof; (iii) the
     expiry date thereof; (iv) the name and address of the beneficiary thereof;
     (v) the documents to be presented by such beneficiary in case of any
     drawing thereunder; (vi) the full text of any certificate to be presented
     by such beneficiary in case of any drawing thereunder; and (vii) such other
     matters as the Issuing Lender may reasonably require. In the case of a
     request for an amendment of any outstanding Letter of Credit, such Letter
     of Credit Application shall specify in form and detail satisfactory to the
     Issuing Lender (w) the Letter of Credit to be amended; (x) the proposed
     date of amendment thereof (which shall be a Business Day); (y) the nature
     of the proposed amendment; and (z) such other matters as the Issuing Lender
     may reasonably require. Additionally, the Borrowers shall furnish to the
     Issuing Lender and the Administrative Agent such other documents and
     information pertaining to such requested Letter of Credit issuance or
     amendment, including any Issuer Documents, as the Issuing Lender or the
     Administrative Agent may reasonably require.
     
     Promptly after receipt of any Letter of Credit Application, the Issuing
     Lender will confirm with the Administrative Agent (by telephone or in
     writing) that the Administrative Agent has received a copy of such Letter
     of Credit Application from the applicable Borrower(s) and, if not, the
     Issuing Lender will provide the Administrative Agent with a copy thereof.
     Unless the Issuing Lender has received written notice from any Revolving
     Credit Lender, the Administrative Agent or any Borrower, at least one
     Business Day prior to the requested date of issuance or amendment of the
     applicable Letter of Credit, that one or more applicable conditions
     contained in 10 and 11 shall not then be satisfied, then, subject to the
     terms and conditions hereof, the Issuing Lender shall, on the requested
     date, issue a Letter of Credit for the account of the applicable
     Borrower(s) or enter into the applicable amendment, as the case may be, in
     each case in accordance with the Issuing Lender's usual and customary
     business practices.
     
     Terms of Letters of Credit
     
     . Each Letter of Credit issued or extended hereunder shall, among other
     things, (a) provide for the payment of sight drafts for honor thereunder
     when presented in accordance with the terms thereof and when accompanied by
     the documents described therein, (b) be subject to clause (c) hereof and
     3.1.7, and (other than with respect to IRB Letters of Credit) shall have a
     term of not more than one (1) year from the date of issuance or extension
     thereof and (c) have an expiry date no later than the Letter of Credit
     Expiration Date.
     
     Reimbursement Obligations of Lenders
     
     . Each Revolving Credit Lender severally agrees that it shall be absolutely
     liable, without regard to the occurrence of any Default or Event of Default
     or any other condition precedent whatsoever, to the extent of such
     Revolving Credit Lender's Commitment Percentage thereof, to reimburse the
     Administrative Agent on demand for the amount of each draft paid by the
     Issuing Lender under each Letter of Credit issued in accordance with the
     terms hereof to the extent that such amount is not reimbursed by the
     Borrowers pursuant to 3.2 (such agreement for a Lender being called herein
     the "Letter of Credit Participation" of such Lender). Without limiting the
     foregoing, each Revolving Credit Lender's obligation to purchase Letter of
     Credit Participations shall be absolute and unconditional and shall not be
     affected by any circumstance, including (a) any set-off, counterclaim,
     recoupment, defense or other right which such Revolving Credit Lender may
     have against the Administrative Agent, the Issuing Lender, any Borrower or
     any other Person for any reason whatsoever; (b) the occurrence and
     continuation of any Default or Event of Default; (c) any adverse change in
     the condition (financial or otherwise) of any Borrower or any Revolving
     Credit Lender; (d) any breach of any of the Loan Documents by any Borrower
     or any Revolving Credit Lender; or (e) any other circumstance, happening or
     event whatsoever, whether or not similar to any of the foregoing.
     
     Participations of Lenders
     
     . Each such payment made by a Revolving Credit Lender shall be treated as
     the purchase by such Revolving Credit Lender of a participating interest in
     the Borrowers' Reimbursement Obligation under 3.2 in an amount equal to
     such payment. Each Revolving Credit Lender shall share in accordance with
     its participating interest in any interest which accrues pursuant to 3.2.
     
     Existing Letters of Credit
     
     . The parties hereby agree that the letters of credit issued under the
     Existing Credit Agreement and listed on Schedule 3.1 hereto shall be deemed
     to have been issued pursuant to this Credit Agreement and from and after
     the Closing Date shall be subject to and governed by the terms and
     conditions hereof. In addition, this Credit Agreement shall be the
     "Reimbursement Agreement" or the "Credit Agreement", as the case may be,
     referred to in the bond documentation relating to the IRB Letters of
     Credit.
     
     Auto Extension Letters of Credit
     
     . If any Borrower so requests in an application for a Letter of Credit, the
     Issuing Lender may, in its sole and absolute discretion, agree to issue a
     Letter of Credit that has automatic extension provisions (each, an
     "Auto-Extension Letter of Credit"); provided that any such Auto- Extension
     Letter of Credit must permit the Issuing Lender to prevent any such
     extension at least once in each twelve-month period (commencing with the
     date of issuance of such Letter of Credit) by giving prior notice to the
     beneficiary thereof not later than a date (the "Non Extension Notice Date")
     in each such twelve-month period to be agreed upon at the time such Letter
     of Credit is issued. Unless otherwise directed by the Issuing Lender, the
     Borrowers shall not be required to make a specific request to the Issuing
     Lender for any such extension. Once an Auto-Extension Letter of Credit has
     been issued, the Revolving Credit Lenders shall be deemed to have
     authorized (but may not require) the Issuing Lender to permit the extension
     of such Letter of Credit at any time to an expiry date not later than
     thirty (30) days prior to the Revolving Credit Maturity Date; provided,
     however, that the Issuing Lender shall not permit any such extension if (A)
     the Issuing Lender has determined that it would have no obligation at such
     time to issue such Letter of Credit in its extended form under the terms
     hereof, or (B) it has received notice (which may be by telephone or in
     writing) on or before the day that is two (2) Business Days before the Non
     Extension Notice Date (1) from the Administrative Agent that the Required
     Lenders have elected not to permit such extension or (2) from the
     Administrative Agent, any Lender or the Borrowers that one or more of the
     applicable conditions specified in 11 is not then satisfied.
     
     Reimbursement Obligation of the Borrowers
     
     . In order to induce the Issuing Lender to issue and extend each Letter of
     Credit and the Revolving Credit Lenders to participate therein, the
     Borrowers hereby agree to reimburse or pay to the Administrative Agent, for
     the account of the Issuing Lender, with respect to each Letter of Credit
     issued or extended by the Issuing Lender hereunder:
     
     except as otherwise expressly provided in 3.2(b) and (c), on each date that
     any draft presented under any Letter of Credit is honored by the Issuing
     Lender, or the Issuing Lender otherwise makes a payment with respect
     thereto, (i) the amount paid by the Issuing Lender under or with respect to
     such Letter of Credit, and (ii) the amount of any taxes, fees, charges or
     other costs and expenses whatsoever incurred by the Issuing Lender or any
     Revolving Credit Lender in connection with any payment made by the Issuing
     Lender or any Revolving Credit Lender under, or with respect to, such
     Letter of Credit; provided however, if the Borrowers do not reimburse the
     Administrative Agent on the Drawdown Date, such amount shall, provided that
     no Event of Default under 13.1(h) or 13.1(i) has occurred, become
     automatically a Revolving Credit Loan which is a Base Rate Loan advanced
     hereunder in an amount equal to such sum; and
     
     upon the reduction (but not termination) of the Total Revolving Credit
     Commitment to an amount less than the Maximum Drawing Amount, an amount
     equal to such difference, which amount shall be held by the Administrative
     Agent for the benefit of the Revolving Credit Lenders and the Issuing
     Lender as cash collateral for all Reimbursement Obligations; and
     
     upon the Revolving Credit Maturity Date, or upon the termination of the
     Total Revolving Credit Commitment, or the acceleration of the Reimbursement
     Obligations with respect to all Letters of Credit in accordance with 13, an
     amount equal to the Maximum Drawing Amount of all Letters of Credit, which
     amount shall be held by the Administrative Agent for the benefit of the
     Issuing Lender as cash collateral for all Reimbursement Obligations.
     
     Each such payment shall be made to the Administrative Agent at the
     Administrative Agent's Office in immediately available funds. Interest on
     any and all amounts remaining unpaid by the Borrowers under this 3.2 at any
     time from the date such amounts become due and payable (whether as stated
     in this 3.2, by acceleration or otherwise) until payment in full (whether
     before or after judgment) shall be payable to the Administrative Agent on
     demand at the rate specified in 5.6 for overdue principal on the Loans.
     
     Letter of Credit Payments
     
     . If any draft shall be presented or other demand for payment shall be made
     under any Letter of Credit, the Issuing Lender shall notify the Borrowers
     and the Administrative Agent of the date and amount of the draft presented
     or demand for payment and of the date and time when it expects to pay such
     draft or honor such demand for payment. If the Borrowers fail to reimburse
     the Issuing Lender through the Administrative Agent as provided in 3.2 on
     or before the date that such draft is paid or other payment is made by the
     Issuing Lender, the Issuing Lender may at any time thereafter notify the
     Administrative Agent who will promptly notify the Revolving Credit Lenders
     of the amount of any such Unpaid Reimbursement Obligation and shall specify
     such amount required from each of the Revolving Credit Lenders. No later
     than 3:00 p.m. (Boston time) on the Business Day next following the receipt
     of such notice, each Revolving Credit Lender shall make available to the
     Administrative Agent, at the Administrative Agent's Office, in immediately
     available funds, such Revolving Credit Lender's Commitment Percentage of
     such Reimbursement Obligation, together with an amount equal to the product
     of (a) the weighted average, computed for the period referred to in clause
     (c) below, of the Federal Funds Rate times (b) the amount equal to such
     Revolving Credit Lender's Commitment Percentage of such Unpaid
     Reimbursement Obligation, times (c) a fraction, the numerator of which is
     the number of days that have elapsed from and including the date the
     Issuing Lender paid the draft presented for honor or otherwise made payment
     until the date on which such Revolving Credit Lender's Commitment
     Percentage of such Unpaid Reimbursement Obligation shall become immediately
     available to the Administrative Agent, and the denominator of which is 365.
     The responsibility of the Issuing Lender to the Borrowers and the Revolving
     Credit Lenders shall be only to determine that the documents (including
     each draft) delivered under each Letter of Credit in connection with such
     presentment shall be in conformity in all material respects with such
     Letter of Credit.
     
     Obligations Absolute
     
     . The obligation of the Borrowers to reimburse the Issuing Lender for each
     drawing under each Letter of Credit shall be absolute, unconditional and
     irrevocable, and shall be paid strictly in accordance with the terms of
     this Credit Agreement under all circumstances, including the following:
     
     any lack of validity or enforceability of such Letter of Credit, this
     Credit Agreement, or any other Loan Document;
     
     the existence of any claim, counterclaim, setoff, defense or other right
     that the Borrowers may have at any time against any beneficiary or any
     transferee of such Letter of Credit (or any Person for whom any such
     beneficiary or any such transferee may be acting), the Issuing Lender or
     any other Person, whether in connection with this Credit Agreement, the
     transactions contemplated hereby or by such Letter of Credit or any
     agreement or instrument relating thereto, or any unrelated transaction;
     
     any draft, demand, certificate or other document presented under such
     Letter of Credit proving to be forged, fraudulent, invalid or insufficient
     in any respect or any statement therein being untrue or inaccurate in any
     respect; or any loss or delay in the transmission or otherwise of any
     document required in order to make a drawing under such Letter of Credit;
     
     any payment by the Issuing Lender under such Letter of Credit against
     presentation of a draft or certificate that does not strictly comply with
     the terms of such Letter of Credit; or any payment made by the Issuing
     Lender under such Letter of Credit to any Person purporting to be a trustee
     in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
     liquidator, receiver or other representative of or successor to any
     beneficiary or any transferee of such Letter of Credit, including any
     arising in connection with any proceeding under any Debtor Relief Law; or
     
     any other circumstance or happening whatsoever, whether or not similar to
     any of the foregoing, including any other circumstance that might otherwise
     constitute a defense available to, or a discharge of, the Borrowers.
     
     The Borrowers shall promptly examine a copy of each Letter of Credit and
     each amendment thereto that is delivered to the Borrowers and, in the event
     of any claim of noncompliance with the Borrowers instructions or other
     irregularity, the Borrowers will immediately notify the Issuing Lender. The
     Borrowers shall be conclusively deemed to have waived any such claim
     against the Issuing Lender and its correspondents unless such notice is
     given as aforesaid.
     
     Role of Issuing Lender
     
     . Each Lender and the Borrowers agree that, in paying any drawing under a
     Letter of Credit, the Issuing Lender shall not have any responsibility to
     obtain any document (other than any sight draft, certificates and documents
     expressly required by the Letter of Credit) or to ascertain or inquire as
     to the validity or accuracy of any such document or the authority of the
     Person executing or delivering any such document. None of the Issuing
     Lender, the Administrative Agent, any of their respective Related Parties
     nor any correspondent, participant or assignee of the Issuing Lender shall
     be liable to any Lender for (i) any action taken or omitted in connection
     herewith at the request or with the approval of Lenders or the Required
     Lenders, as applicable; (ii) any action taken or omitted in the absence of
     gross negligence or willful misconduct; or (iii) the due execution,
     effectiveness, validity or enforceability of any document or instrument
     related to any Letter of Credit or Issuer Document. The Borrowers hereby
     assume all risks of the acts or omissions of any beneficiary or transferee
     with respect to such beneficiary's or transferee's use of any Letter of
     Credit; provided, however, that this assumption is not intended to, and
     shall not, preclude the Borrowers' pursuing such rights and remedies as it
     may have against the beneficiary or transferee at law or under any other
     agreement. None of the Issuing Lender, the Administrative Agent, any of
     their respective Related Parties nor any correspondent, participant or
     assignee of the Issuing Lender, shall be liable or responsible for any of
     the matters described in clauses (a) through (e) of 3.4; provided, however,
     that anything in such clauses to the contrary notwithstanding, the
     Borrowers may have a claim against the Issuing Lender, and the Issuing
     Lender may be liable to the Borrowers, to the extent, but only to the
     extent, of any direct, as opposed to consequential or exemplary, damages
     suffered by Borrowers which the Borrowers prove were caused by the Issuing
     Lender's willful misconduct or gross negligence or the Issuing Lender's
     willful failure to pay under any Letter of Credit after the presentation to
     it by the beneficiary of a sight draft and certificate(s) strictly
     complying with the terms and conditions of a Letter of Credit. In
     furtherance and not in limitation of the foregoing, the Issuing Lender may
     accept documents that appear on their face to be in order, without
     responsibility for further investigation, regardless of any notice or
     information to the contrary, and the Issuing Lender shall not be
     responsible for the validity or sufficiency of any instrument transferring
     or assigning or purporting to transfer or assign a Letter of Credit or the
     rights or benefits thereunder or proceeds thereof, in whole or in part,
     which may prove to be invalid or ineffective for any reason.
     
     Letter of Credit Amounts
     
     . Unless otherwise specified herein the amount of a Letter of Credit at any
     time shall be deemed to be the stated amount of such Letter of Credit in
     effect at such time; provided, however, that with respect to any Letter of
     Credit that, by its terms or the terms of any Issuer Document related
     thereto, provides for one or more automatic increases in the stated amount
     thereof, the amount of such Letter of Credit shall be deemed to be the
     maximum stated amount of such Letter of Credit after giving effect to all
     such increases, whether or not such maximum stated amount is in effect at
     such time.
     
     Applicability of ISP

     . Unless otherwise expressly agreed by the Issuing Lender and the Borrowers
     when a Letter of Credit is issued, the rules of the ISP shall apply to each
     Letter of Credit.

 4.  THE TERM LOAN FACILITY.

     Commitment to Lend
     
     . The principal amount of the Term Loan on the Closing Date shall be $0. To
     the extent that after the Closing Date, a Term Loan is advanced pursuant to
     the terms of this Credit Agreement, each Term Loan Lender shall lend to the
     Borrowers the amount of its Term Loan Percentage of the amount of the Term
     Loan and the terms of this Section 4 shall apply to any such Term Loan(s).
     
     Evidence of Indebtedness; Term Notes
     
     .
     
     Loan Accounts
     
     .
       Each Term Loan Lender shall maintain in accordance with its usual
     practice an account or accounts evidencing indebtedness of the Borrowers to
     such Lender resulting from such Lender's Term Loan Percentage of the Term
     Loan of such Lender from time to time, including the amounts of principal
     and interest payable and paid to such Lender from time to time under this
     Credit Agreement. The Administrative Agent shall maintain accounts in which
     it shall record (i) the amount of the Term Loan made hereunder and each
     Interest Period applicable thereto, (ii) the amount of any principal or
     interest due and payable or to become due and payable from the Borrowers to
     each Term Loan Lender hereunder and (iii) both the amount of any sum
     received by the Administrative Agent hereunder for the account of the Term
     Loan Lenders and each Term Loan Lender's share thereof (if any). The
     entries made in the accounts maintained by each Term Loan Lender pursuant
     to this 4.2(a) (or any Term Note Record referred to below) shall, to the
     extent permitted by applicable law, be
     prima facie
     evidence of the existence and amounts of the obligations of the Borrowers
     therein recorded;
     provided
     ,
     however
     , that the failure of any Term Loan Lender or the Administrative Agent to
     maintain any such accounts or Term Note Record, or any error therein, shall
     not in any manner affect the obligation of the Borrowers to repay (with
     applicable interest) the Term Loan made in accordance with the terms of
     this Credit Agreement.
     
     
     
     Term Notes
     
     .
     Upon the request of any Term Loan Lender, the Borrowers shall execute and
     deliver to such Term Loan Lender a promissory note (each, a "
     Term Note
     "), which shall (i) be payable to the order of such Term Loan Lender and be
     dated the date of the issuance thereof, (ii) be in a stated principal
     amount equal to the Term Loan made by such Term Loan Lender, (iii)
     represent the obligation of the Borrowers to pay to such Term Loan Lender
     such principal amount or, if less, the outstanding amount of the Term Loan
     of such Term Loan Lender, plus interest accrued thereon as set forth in 4.6
     or 4.7 herein, (iv) mature on the Term Loan Maturity Date and (v) be
     entitled to the benefits of this Credit Agreement and the other Loan
     Documents. The Borrowers irrevocably authorize each Term Loan Lender with a
     Term Note to make or cause to be made a notation on such Term Loan Lender's
     Term Note Record reflecting the original principal amount of such Term Loan
     Lender's Term Loan Percentage of the Term Loan and, at or about the time of
     the receipt of any payment of principal on such Lender's Term Note, an
     appropriate notation on such Lender's Term Note Record reflecting the
     receipt of such payment. Each Term Loan Lender holding a Term Note will,
     prior to any transfer of such Term Note, endorse on the reverse side
     thereof the outstanding principal amount of Term Loan evidenced thereby.
     Failure to make such notation or any error in any such notation or
     endorsement shall not affect the Borrowers' obligations in respect of such
     Term Loan.
     
     
     
     Scheduled Installment Payments of Principal of Term Loan
     
     . The Borrowers jointly and severally promise to pay to the Administrative
     Agent for the account of the Term Loan Lenders, in accordance with their
     respective Term Loan Percentages, the principal amount of the Term Loan in
     such amounts pursuant to the installment schedule to be set forth in
     Schedule 4.3 and to be attached hereto, provided that the final installment
     payment shall not be due and payable prior to the Revolving Credit Loan
     Maturity Date.
     
     Mandatory Prepayments of Loans
     
     .
     
     Mandatory Prepayments
     
     . In the event that Net Cash Proceeds received by the Borrowers from asset
     sales exceed $50,000,000 per annum (other than in connection with Permitted
     Receivables Transactions and the sale, lease, license or other disposition
     of assets in the ordinary course of business and with respect to asset
     swaps permitted under 8.4), the Borrowers will use one-hundred percent
     (100%) of any such Net Cash Proceeds in excess of $50,000,000 to pay down
     the Loans in the manner set forth in 4.4.2.
     
     Application of Payments
     
     . Each prepayment of the Loans required by 4.4.1 shall be allocated first,
     to the extent a Term Loan is outstanding, among the Term Loan Lenders in
     accordance with each such Term Loan Lender's Term Loan Percentage. Any
     prepayment of principal of the Term Loan shall include all interest accrued
     to the date of prepayment and shall be applied against the scheduled
     installments of principal due on the Term Loan in the inverse order of
     maturity. No amount prepaid or repaid with respect to the Term Loan may be
     reborrowed. Any Term Loan Lender may decline to accept any payments due to
     such Term Loan Lender pursuant to this 4.4 in which case such declined
     payments shall be used to repay the Revolving Credit Loans (but not reduce
     the Total Revolving Credit Commitment) on a pro rata basis in accordance
     with each Revolving Credit Lender's Commitment Percentage. In the event no
     Term Loan is outstanding at such time, the full amount of such mandatory
     prepayments shall be applied in accordance with 2.8(b).
     
     
     
     Optional Prepayment of Term Loan
     
     
     
     . The Borrowers shall have the right at any time to prepay the Term Loan on
     or before the Term Loan Maturity Date, in whole, or in part, upon not less
     than three (3) Business Days' prior written notice to the Administrative
     Agent, without premium or penalty (other than the obligation to reimburse
     the Term Loan Lenders and the Administrative Agent pursuant to 5.9 hereof,
     or as otherwise stated herein), provided that (a) each partial prepayment
     shall be in the principal amount of $1,000,000 or an integral multiple of
     $500,000 thereof, and (b) each partial prepayment shall be allocated among
     the Term Loan Lenders in accordance with such Lender's Term Loan
     Percentage. Any prepayment of principal of the Term Loan shall include all
     interest accrued to the date of prepayment and shall be applied against the
     scheduled installments of principal due on the Term Loan in the inverse
     order of maturity. No amount prepaid or repaid with respect to the Term
     Loan may be reborrowed.
     
     Interest on Term Loan
     
     . Except as otherwise provided in 4.7 or 5.6, any Term Loan advanced
     hereunder shall bear interest during each Interest Period relating to all
     or any portion of the Term Loan at a rate to be determined, based on
     prevailing market rates for borrowers with similar credit profiles and
     ratings, and otherwise acceptable to the Administrative Agent and the Term
     Loan Lenders.
     
     The Borrowers jointly and severally promise to pay interest on the Term
     Loan or any portion thereof outstanding during each Interest Period in
     arrears on each Interest Payment Date applicable to such Interest Period
     and on the Term Loan Maturity Date. Any change in the interest rate
     resulting from a change in the Base Rate is to be effective at the
     beginning of the day of such change in the Base Rate.
     
     Pari Passu Treatment of Term Loans

     . Each Term Loan (a) shall rank pari passu in right of payment and of
     security with all other Loans and (b) shall be governed by and subject to
     all of the provisions, terms and conditions set forth in this Credit
     Agreement and the other Loan Documents in every respect as though such Term
     Loan was an original "Loan" referred to herein and will constitute an
     Obligation of the Borrowers hereunder (including, without limitation, the
     mandatory prepayment provisions and 5.6 hereof); except that any such Term
     Loan advanced in accordance with 18(g) or this 4 may provide for an
     interest rate as agreed to among the Borrowers, each of the Term Loan
     Lenders, and the Administrative Agent. To the extent conforming changes to
     this Credit Agreement must be made to effect the addition of a Term Loan
     made in accordance with 18(g) or this 4, such conforming amendment will not
     require the consent of any Lender other than the Term Loan Lenders, as well
     as the consent of the Borrowers and the Administrative Agent to be
     effective, but shall be subject to the satisfaction of each of the
     conditions set forth in 11.

 5.  FEES, PAYMENTS, AND COMPUTATIONS; JOINT AND SEVERAL LIABILITY.

     Fees
     
     . The Borrowers jointly and severally agree to pay all Fees in the amounts
     and at the times and otherwise in accordance with the terms specified
     herein or the Loan Documents, as the case may be, including:
     
     Commitment Fee
     
     .
     The Borrowers jointly and severally agree to pay to the Administrative
     Agent, for the respective account of each Revolving Credit Lender, a fee
     (the "Commitment Fee") calculated at the rate per annum equal to the
     Applicable Commitment Rate with respect to the Commitment Fee as in effect
     from time to time on the actual daily amount during each calendar quarter
     or portion thereof from the Closing Date to the Revolving Credit Maturity
     Date by which the Total Revolving Credit Commitment
     minus
     the sum of the Maximum Drawing Amount and all Unpaid Reimbursement
     Obligations exceeds the outstanding amount of Revolving Credit Loans
     (excluding Swing Line Loans) during such calendar quarter. The Commitment
     Fee shall be payable quarterly in arrears on the first day of each calendar
     quarter for the immediately preceding calendar quarter commencing on the
     first such date following the date hereof, with a final payment on the
     Revolving Credit Maturity Date or any earlier date on which the Commitments
     shall terminate.
     
     
     
     Letter of Credit Fees
     
     . The Borrowers shall pay a fee (the "
     Letter of Credit Fee
     ") equal to (i) the Applicable L/C Margin
     multiplied by
     the Maximum Drawing Amount of each Financial Letter of Credit
     or
     (ii) 50% of the Applicable L/C Margin
     multiplied by
     the Maximum Drawing Amount of each Performance Letter of Credit. Such
     Letter of Credit Fee shall be payable to the Administrative Agent for the
     account of the Revolving Credit Lenders, to be shared
     pro rata
     by the Revolving Credit Lenders in accordance with their respective
     Commitment Percentages. The Borrowers shall also pay a fee (the "
     Issuance Fee
     ") to the Administrative Agent, for its own account, equal to 0.125% per
     annum on the Maximum Drawing Amount of all Letters of Credit issued by such
     Lender, plus its customary administrative charges. The Letter of Credit Fee
     and the Issuance Fee shall be payable for the number of days each Letter of
     Credit is outstanding, and shall be payable quarterly in arrears on the
     first day of each calendar quarter for the immediately preceding calendar
     quarter, and on the Revolving Credit Maturity Date.
     
     
     
     Payments
     
     .
     
     All payments of principal, interest, Reimbursement Obligations, fees and
     any other amounts due hereunder or under any of the other Loan Documents
     shall be made to the Administrative Agent, for the respective accounts of
     the Lenders and the Administrative Agent, to be received at the
     Administrative Agent's Office in immediately available funds by 12:00 noon
     (Boston time) on any due date.
     
     All payments by the Borrowers hereunder and under any of the other Loan
     Documents shall be made without setoff or counterclaim and free and clear
     of and without deduction for any taxes, levies, imposts, duties, charges,
     fees, deductions, withholdings, compulsory loans, restrictions or
     conditions of any nature now or hereafter imposed or levied by any
     jurisdiction or any political subdivision thereof or taxing or other
     authority therein unless the Borrowers are compelled by law to make such
     deduction or withholding. If any such obligation is imposed upon the
     Borrowers with respect to any amount payable by them hereunder or under any
     of the other Loan Documents, the Borrowers will pay to the Administrative
     Agent, for the account of the Lenders or (as the case may be) the
     Administrative Agent, on the date on which such amount is due and payable
     hereunder or under such other Loan Document, such additional amount in
     Dollars as shall be necessary to enable the Lenders or the Administrative
     Agent to receive the same net amount which the Lenders or the
     Administrative Agent would have received on such due date had no such
     obligation been imposed upon the Borrowers. In the event that the Borrowers
     are required to make such deduction or withholding as a result of the fact
     that a Lender is organized outside of the United States, such Lender shall
     use its reasonable best efforts to transfer its Loans to an affiliate
     organized within the United States if such transfer would have no adverse
     effect on such Lender or the Loans. The Borrowers will deliver promptly to
     the Lender certificates or other valid vouchers for all taxes or other
     charges deducted from or paid with respect to payments made by the
     Borrowers hereunder or under such other Loan Document.
     
     Whenever a payment hereunder or under any of the other Loan Documents
     becomes due on a day that is not a Business Day, the due date for such
     payment shall be extended to the next succeeding Business Day, and interest
     shall accrue during such extension; provided that any Interest Period for
     any Eurodollar Loan which ends on a day that is not a Eurodollar Business
     Day shall end on the next succeeding Eurodollar Business Day unless the
     result of such extension would be to carry such Interest Period into
     another calendar month, in which event such Interest Period shall end on
     the immediately preceding Eurodollar Business Day.
     
     Each Lender and the Administrative Agent that is not a U.S. Person as
     defined in Section 7701(a)(30) of the Code for federal income tax purposes
     (a "Non-U.S. Lender") hereby agrees that, if and to the extent it is
     legally able to do so, it shall, prior to the date of the first payment by
     the Borrowers hereunder to be made to such Lender or the Administrative
     Agent or for such Lender's or the Administrative Agent's account, deliver
     to the Borrowers and the Administrative Agent, as applicable, such
     certificates, documents or other evidence, as and when required by the Code
     or Treasury Regulations issued pursuant thereto, including (a) in the case
     of a Non-U.S. Lender that is a "bank" for purposes of Section 881(c)(3)(A)
     of the Code, two (2) duly completed copies of Internal Revenue Service Form
     W- 8BEN or Form W-8ECI and any other certificate or statement of exemption
     required by Treasury Regulations, or any subsequent versions thereof or
     successors thereto, properly completed and duly executed by such Lender or
     the Administrative Agent establishing that with respect to payments of
     principal, interest or fees hereunder it is (i) not subject to United
     States federal withholding tax under the Code because such payment is
     effectively connected with the conduct by such Lender or Administrative
     Agent of a trade or business in the United States or (ii) totally exempt or
     partially exempt from United States federal withholding tax under a
     provision of an applicable tax treaty and (b) in the case of a Non-U.S.
     Lender that is not a "bank" for purposes of Section 881(c)(3)(A) of the
     Code, a certificate in form and substance reasonably satisfactory to the
     Administrative Agent and the Borrowers and to the effect that (i) such
     Non-U.S. Lender is not a "bank" for purposes of Section 881(c)(3)(A) of the
     Code, is not subject to regulatory or other legal requirements as a bank in
     any jurisdiction, and has not been treated as a bank for purposes of any
     tax, securities law or other filing or submission made to any governmental
     authority, any application made to a rating agency or qualification for any
     exemption from any tax, securities law or other legal requirements, (ii) is
     not a ten (10) percent shareholder for purposes of Section 881(c)(3)(B) of
     the Code and (iii) is not a controlled foreign corporation receiving
     interest from a related person for purposes of Section 881(c)(3)(C) of the
     Code, together with a properly completed Internal Revenue Service Form W-8
     or W-9, as applicable (or successor forms). Each Lender or the
     Administrative Agent agrees that it shall, promptly upon a change of its
     lending office or the selection of any additional lending office, to the
     extent the forms previously delivered by it pursuant to this section are no
     longer effective, and promptly upon the Borrowers' or the Administrative
     Agent's reasonable request after the occurrence of any other event
     (including the passage of time) requiring the delivery of a Form W-8BEN,
     Form W-8ECI, Form W-8 or W-9 in addition to or in replacement of the forms
     previously delivered, deliver to the Borrowers and the Administrative
     Agent, as applicable, if and to the extent it is properly entitled to do
     so, a properly completed and executed Form W-8BEN, Form W-8ECI, Form W-8 or
     W-9, as applicable (or any successor forms thereto).
     
     Computations
     
     . All computations of interest on Base Rate Loans and of Commitment Fees,
     Letter of Credit Fees or other fees shall, unless otherwise expressly
     provided herein, be based on a 365-day year (or 366-day year, as
     applicable) and paid for the actual number of days elapsed. All
     computations of interest on Eurodollar Loans shall, unless otherwise
     expressly provided herein, be based on a 360-day year and paid for the
     actual number of days elapsed.
     
     Capital Adequacy
     
     . If any present or future law, governmental rule, regulation, policy,
     guideline or directive (whether or not having the force of law) or the
     interpretation thereof by a court or governmental authority with
     appropriate jurisdiction affects the amount of capital required or expected
     to be maintained by any Lender or the Administrative Agent or any
     corporation controlling such Lender or the Administrative Agent, and such
     Lender or the Administrative Agent determines that the amount of capital
     required to be maintained by it is increased by or based upon the existence
     of such Lender's or the Administrative Agent's Loans, Letter of Credit
     participations or Letters of Credit, or commitment with respect thereto,
     then such Lender or the Administrative Agent may notify the Borrowers of
     such fact. To the extent that the costs of such increased capital
     requirements are not reflected in the Base Rate (if relating to Base Rate
     Loans), the Borrowers and such Lender or (as the case may be) the
     Administrative Agent shall thereafter attempt to negotiate in good faith,
     within thirty (30) days of the day on which the Borrowers receive such
     notice, an adjustment payable hereunder that will adequately compensate
     such Lender or the Administrative Agent in light of these circumstances. If
     the Borrowers and such Lender or the Administrative Agent are unable to
     agree to such adjustment within thirty (30) days of the date on which the
     Borrowers receive such notice, then commencing on the date of such notice
     (but not earlier than the effective date of any such increased capital
     requirement), the fees payable hereunder shall increase by an amount that
     will, in such Lender's or the Administrative Agent's reasonable
     determination, provide adequate compensation. Each Lender and the
     Administrative Agent shall allocate such cost increases among its customers
     in good faith and on an equitable basis.
     
     Certificate
     
     . A certificate setting forth any additional amounts payable pursuant to
     5.4 and a reasonable explanation of such amounts which are due, submitted
     by any Lender or the Administrative Agent to the Borrowers, shall be
     conclusive, absent manifest error, that such amounts are due and owing.
     
     Interest on Overdue Amounts
     
     .
     
     Overdue principal and (to the extent permitted by applicable law) interest
     on the Loans and all other overdue amounts payable hereunder or under any
     of the other Loan Documents shall bear interest compounded monthly and
     payable on demand at a rate per annum equal to the Base Rate plus the
     Applicable Base Rate Margin plus two (2) percentage points (2.00%) until
     such amount shall be paid in full (after, as well as before, judgment).
     
     Interest Limitation
     
     . Notwithstanding any other term of this Credit Agreement or any other
     document referred to herein, the maximum amount of interest which may be
     charged to or collected from any person liable hereunder by any Lender
     shall be absolutely limited to, and shall in no event exceed, the maximum
     amount of interest which could lawfully be charged or collected under
     applicable law (including, to the extent applicable, the provisions of
     Section 5197 of the Revised Statutes of the United States of America, as
     amended, 12 U.S.C. Section 85, as amended), so that the maximum of all
     amounts constituting interest under applicable law, howsoever computed,
     shall never exceed as to any Person liable therefor such lawful maximum,
     and any term of this Credit Agreement, the Letter of Credit Applications,
     or any other document referred to herein or therein which could be
     construed as providing for interest in excess of such lawful maximum shall
     be and hereby is made expressly subject to and modified by the provisions
     of this paragraph.
     
     Election of Eurodollar Rate; Notice of Election; Interest Periods; Minimum
     Amounts
     
     .
     
     At the Borrowers' option, so long as no Default or Event of Default has
     occurred and is then continuing, the Borrowers may (i) elect to convert any
     Loan which is a Base Rate Loan or a portion thereof to a Eurodollar Loan,
     (ii) at the time of any Loan and Letter of Credit Request, specify that a
     requested Loan shall be a Eurodollar Loan, or (iii) upon expiration of the
     applicable Interest Period, elect to maintain an existing Eurodollar Loan
     as such, provided that the Borrowers give notice to the Administrative
     Agent pursuant to 5.8(b) hereof. Upon determining any Eurodollar Rate, the
     Administrative Agent shall forthwith provide notice thereof to the
     Borrowers and the Lenders, and each such notice to the Borrowers and the
     Lenders shall be considered prima facie correct and binding, absent
     manifest error.
     
     Three (3) Eurodollar Business Days prior to the making of any Eurodollar
     Loan or the conversion of any Base Rate Loan to a Eurodollar Loan, or, in
     the case of an outstanding Eurodollar Loan, the expiration date of the
     applicable Interest Period, the Borrowers shall give telephonic notice
     (confirmed by telecopy on the same Eurodollar Business Day) to the
     Administrative Agent not later than 11:00 a.m. (Boston time) of their
     election pursuant to 5.8(a). Each such notice delivered to the
     Administrative Agent shall specify the aggregate principal amount of the
     Loans to be borrowed or maintained as or converted to Eurodollar Loans and
     the requested duration of the Interest Period that will be applicable to
     such Eurodollar Loan, and shall be irrevocable and binding upon the
     Borrowers. If the Borrowers shall fail to give the Administrative Agent
     notice of their election hereunder together with all of the other
     information required by this 5.8(b) with respect to any Loan, such Loan
     shall be deemed a Base Rate Loan. In the event that the Borrowers fail to
     provide any such notice with respect to the continuation of any Eurodollar
     Loan as such, then such Eurodollar Loan shall be automatically converted to
     a Base Rate Loan at the end of the then expiring Interest Period relating
     thereto.
     
     Notwithstanding anything herein to the contrary, the Borrowers may not
     specify an Interest Period that would extend beyond the Revolving Credit
     Maturity Date or the Term Loan Maturity Date, as applicable. No Interest
     Period relating to the Term Loan or any portion thereof bearing interest at
     the Eurodollar Rate shall extend beyond the date on which any regularly
     scheduled installment payment of the principal of the Term Loan is to be
     made unless a portion of the Term Loan at least equal to such installment
     payment has an Interest Period ending on such date or is then bearing
     interest at the Base Rate.
     
     All Revolving Credit Loans and Term Loans shall be in a minimum amount of
     $1,000,000 or integral multiples of $500,000 in excess thereof. In no event
     shall the Borrowers have more than ten (10) different maturities of
     Eurodollar Loans outstanding at any time.
     
     Eurodollar Indemnity
     
     . The Borrowers agree to indemnify the Lenders and the Administrative Agent
     and to hold them harmless from and against any loss, cost or expenses
     (including loss of anticipated profits) that the Lenders and the
     Administrative Agent may sustain or incur as a consequence of (a) default
     by the Borrowers in payment of the principal amount of or any interest on
     any Eurodollar Loans as and when due and payable, including any such loss
     or expense arising from interest or fees payable by any Lender or the
     Administrative Agent to lenders of funds obtained by it in order to
     maintain its Eurodollar Loans, (b) a prepayment of principal on any
     Eurodollar Loan, including prepayments which are the result of acceleration
     by the Lenders, or (c) default by the Borrowers in making a borrowing or
     conversion after the Borrowers have given (or are deemed to have given)
     notice pursuant to 2.5 or 5.8, the making of any payment of a Eurodollar
     Loan or the making of any conversion of any such Eurodollar Loan to a Base
     Rate Loan on a day that is not the last day of the applicable Interest
     Period with respect thereto, including interest or fees payable by any
     Lender to lenders of funds obtained by it in order to maintain any such
     Loans or upon a transfer of interest in Eurodollar Loans to an Acceding
     Lender pursuant to 18(g).
     
     Illegality; Inability to Determine Eurodollar Rate
     
     . Notwithstanding any other provision of this Credit Agreement, if (a) the
     introduction of, any change in, or any change in the interpretation of, any
     law or regulation applicable to the Administrative Agent or any Lender
     shall make it unlawful, or any central bank or other governmental authority
     having jurisdiction thereof shall assert that it is unlawful, for any
     Lender or the Administrative Agent to perform its obligations in respect of
     any Eurodollar Loans, or (b) if any Lender or the Administrative Agent
     shall reasonably determine with respect to Eurodollar Loans that (i) by
     reason of circumstances affecting any Eurodollar interbank market, adequate
     and reasonable methods do not exist for ascertaining the Eurodollar Rate
     which would otherwise be applicable during any Interest Period, or (ii)
     deposits of Dollars in the relevant amount for the relevant Interest Period
     are not available to such Lender or the Administrative Agent in any
     Eurodollar interbank market, or (iii) the Eurodollar Rate does not or will
     not accurately reflect the cost to such Lender or the Administrative Agent
     of obtaining or maintaining the applicable Eurodollar Loans during any
     Interest Period, then such Lender or the Administrative Agent shall
     promptly give telephonic, telex or cable notice of such determination to
     the Borrowers (which notice shall be conclusive and binding upon the
     Borrowers). Upon such notification by such Lender or the Administrative
     Agent, the obligation of such Lender or the Administrative Agent to make
     Eurodollar Loans shall be suspended until such Lender or the Administrative
     Agent determines that such circumstances no longer exist, and the
     outstanding Eurodollar Loans shall continue to bear interest at the
     applicable rate based on the Eurodollar Rate until the end of the
     applicable Interest Period, and thereafter shall be deemed converted to
     Base Rate Loans in equal principal amounts.
     
     Additional Costs, Etc
     
     .
     
     (a) Increased Costs Generally. If any present or future applicable law,
     which expression, as used herein, includes statutes, rules and regulations
     thereunder and interpretations thereof by any competent court or by any
     governmental or other regulatory body or official charged with the
     administration or the interpretation thereof and requests, directives,
     instructions and notices at any time or from time to time hereafter made
     upon or otherwise issued to any Lender by any central bank or other fiscal,
     monetary or other authority (whether or not having the force of law), shall
     impose on any Lender any tax, levy, impost, duty, charge fees, deduction or
     withholdings of any nature or requirements with respect to this Credit
     Agreement, the other Loan Documents, the Loans, such Lender's Commitment,
     the Letters of Credit or any class of loans or commitments or letters of
     credit of which any of the Loans, the Commitments or the Letters of Credit
     forms a part, and the result of any of the foregoing is:
     
     to increase the cost to such Lender of making, funding, issuing, renewing,
     extending or maintaining the Loans, such Lender's Commitment, or the
     Letters of Credit; or
     
     to reduce the amount of principal, interest or other amount payable to such
     Lender hereunder on account of such Lender's Commitment, the Loans, or
     drawings under the Letters of Credit, or
     
     to require such Lender to make any payment or to forego any interest or
     other sum payable hereunder, the amount of which payment or foregone
     interest or other sum is calculated by reference to the gross amount of any
     sum receivable or deemed received by such Lender from the Borrowers
     hereunder,
     
     then, and in each such case, the Borrowers will, upon demand made by such
     Lender at any time and from time to time and as often as the occasion
     therefor may arise, pay to such Lender such additional amounts as will be
     sufficient to compensate such Lender for such additional cost, reduction,
     payment or foregone interest or other sum (after such Lender shall have
     allocated the same fairly and equitably among all customers of any class
     generally affected thereby).
     
     (b) Reserves on Eurodollar Loans. The Borrowers shall pay to each Lender,
     as long as such Lender shall be required to maintain reserves with respect
     to liabilities or assets consisting of or including Eurocurrency funds or
     deposits (currently known as "Eurocurrency liabilities"), additional
     interest on the unpaid principal amount of each Eurodollar Loan equal to
     the actual costs of such reserves allocated to such Loan by such Lender (as
     determined by such Lender in good faith, which determination shall be
     conclusive), which shall be due and payable on each date on which interest
     is payable on such Loan, provided the Borrowers shall have received at
     least 10 days' prior notice (with a copy to the Administrative Agent) of
     such additional interest from such Lender. If a Lender fails to give notice
     10 days prior to the relevant Interest Payment Date, such additional
     interest shall be due and payable 10 days from receipt of such notice
     
     Replacement of Lenders
     
     . If any Lender (an "Affected Lender") (i) makes demand upon the Borrowers
     for (or if the Borrowers are otherwise required to pay) amounts pursuant to
     5.4 or 5.11 or (ii) is unable to make or maintain Eurodollar Loans as a
     result of a condition described in 5.10, the Borrowers may, within 90 days
     of receipt of such demand or notice (or the occurrence of such other event
     causing the Borrowers to be required to pay such compensation or causing
     5.10 to be applicable), by notice in writing to the Administrative Agent
     and such Affected Lender (a "Replacement Notice") (A) request the Affected
     Lender to cooperate with the Borrowers in obtaining a replacement bank
     satisfactory to the Administrative Agent and the Borrowers (the
     "Replacement Lender"); (B) request the non-Affected Lenders to acquire and
     assume all of the Affected Lender's Loans and Commitment, as provided
     herein, but none of such Lenders shall be under an obligation to do so; or
     (C) designate a Replacement Lender reasonably satisfactory to the
     Administrative Agent. If any satisfactory Replacement Lender shall be
     obtained, and/or any of the non- Affected Lenders shall agree to acquire
     and assume all of the Affected Lender's Loans and Commitment, then such
     Affected Lender shall, so long as no Event of Default shall have occurred
     and be continuing, assign, in accordance with 18, all of its Commitment,
     Loans and other rights and obligations under this Credit Agreement and all
     other Loan Documents to such Replacement Lender or non- Affected Lenders,
     as the case may be, in exchange for payment of the principal amount so
     assigned and all interest and fees accrued on the amount so assigned, plus
     all other Obligations then due and payable to the Affected Lender;
     provided, however, that (i) such assignment shall be without recourse,
     representation or warranty and shall be on terms and conditions reasonably
     satisfactory to such Affected Lender and such Replacement Lender and/or
     non-Affected Lenders, as the case may be, and (ii) prior to any such
     assignment, the Borrowers shall have paid to such Affected Lender all
     amounts properly demanded and unreimbursed under 5.4, 5.9, 5.10 and 5.11.
     Upon the effective date of such assignment, and such Replacement Lender
     and/or non- Affected Lenders shall become a "Lender" for all purposes under
     this Credit Agreement and the other Loan Documents.
     
     Concerning Joint and Several Liability of the Borrowers
     
     .
     
     Each Borrower accepts joint and several liability for the Obligations of
     all of the Borrowers hereunder and under the other Loan Documents in
     consideration of the financial accommodations to be provided by the
     Administrative Agent and the Lenders under this Credit Agreement, for the
     mutual benefit, directly and indirectly, of each Borrower and in
     consideration of the undertakings of each other Borrower to accept joint
     and several liability for the Obligations.
     
     Each Borrower, jointly and severally, hereby irrevocably and
     unconditionally accepts, not merely as a surety but also as a co-debtor,
     joint and several liability with the other Borrowers with respect to the
     payment and performance of all of the Obligations (including, without
     limitation, any Obligations arising under this 5.13), it being the
     intention of the parties hereto that all of the Obligations shall be the
     joint and several Obligations of each Borrower without preferences or
     distinction among them.
     
     If and to the extent that any of the Borrowers shall fail to make any
     payment with respect to any of the Obligations as and when due or to
     perform any of the Obligations in accordance with the terms thereof, then
     in each such event the other Borrowers will make such payment with respect
     to, or perform, such Obligation.
     
     The Obligations of each Borrower under the provisions of this 5.13
     constitute full recourse Obligations of each Borrower enforceable against
     each such Borrower to the full extent of its properties and assets,
     irrespective of the validity, regularity or enforceability of this Credit
     Agreement or any other circumstance whatsoever.
     
     Except as otherwise expressly provided in this Credit Agreement, each
     Borrower, to the fullest extent permitted by applicable law, hereby waives
     notice of acceptance of its joint and several liability, notice of any
     Loans made under this Credit Agreement, notice of any action at any time
     taken or omitted by the Administrative Agent or the Lenders under or in
     respect of any of the Obligations, and, generally, to the extent permitted
     by applicable law, all demands, notices and other formalities of every kind
     in connection with this Credit Agreement. Each Borrower, to the fullest
     extent permitted by applicable law, hereby waives all defenses which may be
     available by virtue of any valuation, stay, moratorium law or other similar
     law now or hereafter in effect, any right to require the marshaling of
     assets of the Borrowers and any other Person primarily or secondarily
     liable with respect to any of the Obligations and all suretyship defenses
     generally. Each Borrower, to the fullest extent permitted by applicable
     law, hereby assents to, and waives notice of, any extension or postponement
     of the time for the payment of any of the Obligations, the acceptance of
     any payment of any of the Obligations, the acceptance of any partial
     payment thereon, any waiver, consent or other action or acquiescence by the
     Lenders at any time or times in respect of any default by any of the
     Borrowers in the performance or satisfaction of any term, covenant,
     condition or provision of this Credit Agreement, any and all other
     indulgences whatsoever by the Lenders in respect of any of the Obligations,
     and the taking, addition, substitution or release, in whole or in part, at
     any time or times, of any security for any of the Obligations or the
     addition, substitution or release, in whole or in part, of any of the
     Borrowers. Without limiting the generality of the foregoing, each Borrower
     assents to any other action or delay in acting or failure to act on the
     part of the Lenders with respect to the failure by any of the Borrowers to
     comply with any of its respective Obligations, including, without
     limitation, any failure strictly or diligently to assert any right or to
     pursue any remedy or to comply fully with applicable laws or regulations
     thereunder, which might, but for the provisions of this 5.13, afford
     grounds for terminating, discharging or relieving any of the Borrowers, in
     whole or in part, from any of its Obligations under this 5.13, it being the
     intention of each Borrower that, so long as any of the Obligations
     hereunder remain unsatisfied, the Obligations of such Borrowers under this
     5.13 shall not be discharged except by performance and then only to the
     extent of such performance. The Obligations of each Borrower under this
     5.13 shall not be diminished or rendered unenforceable by any winding up,
     reorganization, arrangement, liquidation, re-construction or similar
     proceeding with respect to any of the Borrowers, the Administrative Agent
     or the Lenders. The joint and several liability of the Borrowers hereunder
     shall continue in full force and effect notwithstanding any absorption,
     merger, amalgamation or any other change whatsoever in the name,
     membership, constitution or place of formation of any of the Borrowers, the
     Administrative Agent or the Lenders.
     
     To the extent any Borrower makes a payment hereunder in excess of the
     aggregate amount of the benefit received by such Borrower in respect of the
     extensions of credit under the Credit Agreement (the "Benefit Amount"),
     then such Borrower, after the payment in full, in cash, of all of the
     Obligations, shall be entitled to recover from each other Borrower such
     excess payment, pro rata, in accordance with the ratio of the Benefit
     Amount received by each such other Borrower to the total Benefit Amount
     received by all Borrowers, and the right to such recovery shall be deemed
     to be an asset and property of such Borrower so funding; provided, that
     each Borrower hereby agrees that it will not enforce any of its rights of
     contribution or subrogation against the other Borrowers with respect to any
     liability incurred by it hereunder or under any of the other Loan
     Documents, any payments made by it to any of the Lenders or the
     Administrative Agent with respect to any of the Obligations or any
     collateral security therefor until such time as all of the Obligations have
     been irrevocably paid in full in cash. Any claim which any Borrower may
     have against any other Borrower with respect to any payments to the Lenders
     or the Administrative Agent hereunder or under any other Loan Document are
     hereby expressly made subordinate and junior in right of payment, without
     limitation as to any increases in the Obligations arising hereunder or
     thereunder, to the prior payment in full of the Obligations and, in the
     event of any insolvency, bankruptcy, receivership, liquidation,
     reorganization or other similar proceeding under the laws of any
     jurisdiction relating to any Borrower, its debts or its assets, whether
     voluntary or involuntary, all such Obligations shall be paid in full before
     any payment or distribution of any character, whether in cash, securities
     or other property, shall be made to any other Borrower therefor.
     
     Each Borrower hereby agrees that the payment of any amounts due with
     respect to the Indebtedness owing by any Borrower to any other Borrower is
     hereby subordinated to the prior payment in full in cash of the
     Obligations. Each Borrower hereby agrees that after the occurrence and
     during the continuance of any Default or Event of Default, such Borrower
     will not demand, sue for or otherwise attempt to collect any such
     Indebtedness of any other Borrower owing to such Borrower until the
     Obligations shall have been paid in full in cash. If, notwithstanding the
     foregoing sentence, such Borrower shall collect, enforce or receive any
     amounts in respect of such Indebtedness before payment in full in cash of
     the Obligations, such amounts shall be collected, enforced, received by
     such Borrower as trustee for the Administrative Agent and be paid over to
     the Administrative Agent for the pro rata accounts of the Lenders (in
     accordance with each such Lender's Commitment Percentage and/or Term Loan
     Percentage, as the case may be) to be applied to repay (or be held as
     security for the repayment of) the Obligations.
     
     The provisions of this 5.13 are made for the benefit of the Administrative
     Agent and the Lenders and their successors and assigns, and may be enforced
     in good faith by them from time to time against any or all of the Borrowers
     as often as the occasion therefor may arise and without requirement on the
     part of the Administrative Agent or the Lenders first to marshal any of
     their claims or to exercise any of their rights against any other Borrower
     or to exhaust any remedies available to them against any other Borrower or
     to resort to any other source or means of obtaining payment of any of the
     Obligations hereunder or to elect any other remedy. The provisions of this
     5.13 shall remain in effect until all of the Obligations shall have been
     paid in full or otherwise fully satisfied. If at any time, any payment, or
     any part thereof, made in respect of any of the Obligations, is rescinded
     or must otherwise be restored or returned by the Administrative Agent or
     the Lenders upon the insolvency, bankruptcy or reorganization of any of the
     Borrowers or is repaid in good faith settlement of a pending or threatened
     avoidance claim, or otherwise, the provisions of this 5.13 will forthwith
     be reinstated in effect, as though such payment had not been made.
     
     It is the intention and agreement of the Borrowers and the Lenders that the
     obligations of the Borrowers under this Credit Agreement shall be valid and
     enforceable against the Borrowers to the maximum extent permitted by
     applicable law. Accordingly, if any provision of this Credit Agreement
     creating any obligation of the Borrowers in favor of the Lenders shall be
     declared to be invalid or unenforceable in any respect or to any extent, it
     is the stated intention and agreement of the Borrowers and the Lenders that
     any balance of the obligation created by such provision and all other
     obligations of the Borrowers to the Lenders created by other provisions of
     this Credit Agreement shall remain valid and enforceable. Likewise, if by
     final order a court of competent jurisdiction shall declare any sums which
     the Lenders may be otherwise entitled to collect from the Borrowers under
     this Credit Agreement to be in excess of those permitted under any law
     (including any federal or state fraudulent conveyance or like statute or
     rule of law) applicable to the Borrowers' obligations under this Credit
     Agreement, it is the stated intention and agreement of the Borrowers and
     the Lenders that all sums not in excess of those permitted under such
     applicable law shall remain fully collectible by the Lenders from the
     Borrowers.

     (j) Each of the Borrowers waives any rights and defenses that are or may
     become available to such Borrower by reason of Sections 2787 to 2855,
     inclusive, 2899 and 3433 of the California Civil Code.

     (k) As provided below, this Credit Agreement shall be governed by, and
     construed in accordance with, the laws of the State of New York. The
     foregoing waivers and the provisions hereinafter set forth in this
     Agreement which pertain to California law are included solely out of an
     abundance of caution, and shall not be construed to mean that any of the
     above referenced provisions of California law are in any way applicable to
     this Credit Agreement or the Obligations.

     (l) Each of the Borrowers understands and acknowledges that if the Lenders
     foreclose judicially or nonjudicially against any real property security
     for the Obligations, that foreclosure could impair or destroy any ability
     that such Borrower may have to seek reimbursement, contribution, or
     indemnification from the other Borrowers or others based on any right such
     Borrower may have of subrogation, reimbursement, contribution, or
     indemnification for any amounts paid by such Borrower under this Credit
     Agreement. Each of the Borrowers further understands and acknowledges that
     in the absence of this paragraph, such potential impairment or destruction
     of such Borrower's rights, if any, may entitle such Borrower to assert a
     defense to this Credit Agreement based on Section 580d of the California
     Code of Civil Procedure as interpreted in Union Bank v. Gradsky, 265 Cal.
     App. 2d 40 (1968). By executing this Credit Agreement, each Borrower
     freely, irrevocably, and unconditionally: (i) waives and relinquishes that
     defense and agrees that it will be fully liable under this Credit Agreement
     even though the Lenders may foreclose, either by judicial foreclosure or by
     exercise of power of sale, any deed of trust securing the Obligations; (ii)
     agrees that it will not assert that defense in any action or proceeding
     which any of the Lenders may commence to enforce this Credit Agreement;
     (iii) acknowledges and agrees that the rights and defenses waived by such
     Borrower in this Credit Agreement include any right or defense that such
     Borrower may have or be entitled to assert based upon or arising out of any
     one or more of Sections 580a, 580b, 580d, or 726 of the California Code of
     Civil Procedure or Section 2848 of the California Civil Code; and (iv)
     acknowledges and agrees that the Lenders are relying on this waiver in
     creating the Obligations, and that this waiver is a material part of the
     consideration which the Lenders are receiving for creating the Obligations.

 6.  REPRESENTATIONS AND WARRANTIES.

     The Borrowers jointly and severally represent and warrant to the Lenders
     that on and as of the date of this Credit Agreement, each Drawdown Date,
     and the date of issuance of any Letter of Credit (with any disclosure on a
     schedule pursuant to this 6 applying to all relevant representations and
     warranties, regardless of whether such schedule is referenced in each
     relevant representation):

     Corporate Authority
     
     .
     
     Incorporation; Good Standing
     
     . Each Borrower (i) is a corporation, partnership, limited liability
     company or similar business entity duly organized, validly existing and in
     good standing or in current status under the laws of its respective state
     of organization, (ii) has all requisite corporate (or equivalent company or
     partnership) power to own its property and conduct its business as now
     conducted and as presently contemplated, and (iii) is in good standing as a
     foreign corporation, partnership, limited liability company or similar
     business entity and is duly authorized to do business in each jurisdiction
     in which its property or business as presently conducted or contemplated
     makes such qualification necessary except where a failure to be so
     qualified would not have a Material Adverse Effect.
     
     
     
     Authorization
     
     .
     The execution, delivery and performance of the Loan Documents and the
     transactions contemplated hereby and thereby (i) are within the corporate
     (or equivalent company or partnership) authority of each Borrower,
     (ii) have been duly authorized by all necessary corporate (or equivalent
     company or partnership) proceedings, (iii) do not conflict with or result
     in any material breach or contravention of any provision of law, statute,
     rule or regulation to which any Borrower is subject or any judgment, order,
     writ, injunction, license or permit applicable to any Borrower so as to
     materially adversely affect the assets, business or any activity of the
     Borrowers, and (iv) do not conflict with any provision of the corporate
     charter or bylaws (or the equivalent company or partnership constitutive
     documents) of any Borrower or any agreement or other instrument binding
     upon them, including, without limitation, the 2022 Notes Indenture.
     
     
     
     Enforceability
     
     .
     The execution, delivery and performance of the Loan Documents will result
     in valid and legally binding obligations of the Borrowers enforceable
     against each in accordance with the respective terms and provisions hereof
     and thereof, except as enforceability is limited by bankruptcy, insolvency,
     reorganization, moratorium or other laws relating to or affecting generally
     the enforcement of creditors' rights and except to the extent that
     availability of the remedy of specific performance or injunctive relief is
     subject to the discretion of the court before which any proceeding therefor
     may be brought.
     
     
     
     Governmental Approvals
     
     . The execution, delivery and performance by the Borrowers of the Loan
     Documents and the transactions contemplated hereby and thereby do not
     require any approval or consent of, or filing with, any governmental agency
     or authority other than those already obtained.
     
     Title to Properties; Leases
     
     . The Borrowers own all of the assets reflected in the consolidated balance
     sheets as at the Balance Sheet Date or acquired since that date (except
     property and assets sold or otherwise disposed of in the ordinary course of
     business since that date), subject to no mortgages, capitalized leases,
     conditional sales agreements, title retention agreements, liens or other
     encumbrances except Permitted Liens.
     
     Financial Statements; Solvency
     
     .
     
     There has been furnished to the Lenders (i) audited consolidated financial
     statements of the Borrowers dated the Balance Sheet Date and (ii)
     consolidated financial statements of the Borrowers dated the Interim
     Balance Sheet Date. Said financial statements have been prepared in
     accordance with GAAP and fairly present in all material respects the
     financial condition of the Borrowers on a consolidated basis, as at the
     close of business on the respective dates thereof and the results of
     operations for the respective periods then ended. There are no contingent
     liabilities of the Borrowers involving material amounts, known to the
     officers of the Borrowers, which have not been disclosed in said balance
     sheets and the related notes thereto or otherwise in writing to the
     Lenders.
     
     The Borrowers on a consolidated basis (both before and after giving effect
     to the transactions contemplated by this Credit Agreement) are and will be
     solvent (i.e., they have assets having a fair value in excess of the amount
     required to pay their probable liabilities on their existing debts as they
     become absolute and matured) and have, and expect to have, the ability to
     pay their debts from time to time incurred in connection therewith as such
     debts mature.
     
     No Material Changes, Etc
     
     . Since the Interim Balance Sheet Date, no Material Adverse Effect has
     occurred with respect to the financial condition or businesses of the
     Borrowers, taken as a whole, as shown on or reflected in the consolidated
     balance sheet of the Borrowers as of the Interim Balance Sheet Date, or the
     consolidated statement of income for the fiscal year then ended. Since the
     Interim Balance Sheet Date, there have not been any Restricted Payments
     other than as permitted by 8.6 hereof.
     
     Permits, Franchises, Patents, Copyrights, Etc
     
     . Each Borrower possess all franchises, patents, copyrights, trademarks,
     trade names, licenses and permits, and rights in respect of the foregoing,
     adequate for the conduct of their businesses substantially as now conducted
     without known conflict with any rights of others.
     
     Litigation
     
     . Except as shown on Schedules 6.7 and 6.16 hereto, there are no actions,
     suits, proceedings or investigations of any kind pending or, to the
     knowledge of any Borrower, threatened against any Borrower before any
     court, tribunal or administrative agency or board which, if adversely
     determined, might, either in any individual case or in the aggregate, have
     a Material Adverse Effect.
     
     No Materially Adverse Contracts, Etc
     
     . No Borrower is subject to any charter, corporate or other legal
     restriction, or any judgment, decree, order, rule or regulation which in
     the judgment of the Borrowers' officers has or is expected in the future to
     have a Material Adverse Effect. No Borrower is a party to any contract or
     agreement which in the judgment of the Borrowers' officers has or is
     expected to have a Material Adverse Effect, except as otherwise reflected
     in adequate reserves.
     
     Compliance With Other Instruments, Laws, Etc
     
     . No Borrower is violating any provision of its charter documents or
     by-laws (or the equivalent company or partnership constitutive documents)
     or any agreement or instrument by which any of them may be subject or by
     which any of them or any of their properties may be bound or any decree,
     order, judgment, or any statute, license, rule or regulation, in a manner
     which could result in the imposition of substantial penalties or have a
     Material Adverse Effect.
     
     Tax Status
     
     . Each Borrower has made or filed all federal and state income and all
     other tax returns, reports and declarations required by any jurisdiction to
     which any of them is subject (unless and only to the extent that such
     Borrower has set aside on its books provisions reasonably adequate for the
     payment of all unpaid and unreported taxes); and have paid all taxes and
     other governmental assessments and charges that are material in amount,
     shown or determined to be due on such returns, reports and declarations,
     except those being contested in good faith; and have set aside on their
     books provisions reasonably adequate for the payment of all taxes for
     periods subsequent to the periods to which such returns, reports or
     declarations apply. There are no unpaid taxes in any material amount
     claimed to be due by the taxing authority of any jurisdiction, and the
     officers of the Borrowers know of no basis for any such claim.
     
     No Event of Default
     
     . No Default or Event of Default has occurred and is continuing as of the
     date of this Credit Agreement.
     
     Holding Company and Investment Company Acts
     
     . No Borrower is a "holding company," or a "subsidiary company" of a
     "holding company," or an "affiliate" of a "holding company," as such terms
     are defined in the Public Utility Holding Company Act of 1935; nor is any
     of them a "registered investment company," or an "affiliated company" or a
     "principal underwriter" of a "registered investment company," as such terms
     are defined in the Investment Company Act of 1940, as amended.
     
     Absence of Financing Statements, Etc
     
     . Other than Permitted Liens, there is no financing statement, security
     agreement, chattel mortgage, real estate mortgage or other document filed
     or recorded with any filing records, registry, or other public office,
     which purports to cover, affect or give notice of any present or possible
     future lien on, or security interest in, any assets or property of any
     Borrower, or any rights relating thereto.
     
     Employee Benefit Plans
     
     .
     
     Each Employee Benefit Plan and each Guaranteed Pension Plan has been
     maintained and operated in compliance in all material respects with the
     provisions of ERISA and, to the extent applicable, the Code, including but
     not limited to the provisions thereunder respecting prohibited transactions
     and the bonding of fiduciaries and other persons handling plan funds as
     required by 412 of ERISA. Each Borrower has heretofore delivered to the
     Administrative Agent the most recently completed annual report, Form 5500,
     with all required attachments, and actuarial statement required to be
     submitted under 103(d) of ERISA, with respect to each Guaranteed Pension
     Plan.
     
     No Employee Benefit Plan, which is an employee welfare benefit plan within
     the meaning of 3(1) or 3(2)(B) of ERISA, provides benefit coverage
     subsequent to termination of employment, except as required by Title I,
     Part 6 of ERISA or the applicable state insurance laws. A Borrower may
     terminate each such Plan at any time (or at any time subsequent to the
     expiration of any applicable bargaining agreement) in the discretion of
     such Borrower without liability to any Person other than for claims arising
     prior to termination.
     
     Each contribution required to be made to a Guaranteed Pension Plan, whether
     required to be made to avoid the incurrence of an accumulated funding
     deficiency, the notice or lien provisions of 302(f) of ERISA, or otherwise,
     has been timely made. No waiver of an accumulated funding deficiency or
     extension of amortization periods has been received with respect to any
     Guaranteed Pension Plan, and no Borrower nor any ERISA Affiliate is
     obligated to or has posted security in connection with an amendment to a
     Guaranteed Pension Plan pursuant to 307 of ERISA or 401(a)(29) of the Code.
     No liability to the PBGC (other than required insurance premiums, all of
     which have been paid) has been incurred by any Borrower or any ERISA
     Affiliate with respect to any Guaranteed Pension Plan and there has not
     been any ERISA Reportable Event (other than an ERISA Reportable Event as to
     which the requirement of 30 days notice has been waived), or any other
     event or condition which presents a material risk of termination of any
     Guaranteed Pension Plan by the PBGC. Based on the latest valuation of each
     Guaranteed Pension Plan (which in each case occurred within twelve months
     of the date of this representation), and on the actuarial methods and
     assumptions employed for that valuation, the aggregate benefit liabilities
     of all such Guaranteed Pension Plans within the meaning of 4001 of ERISA
     did not exceed the aggregate value of the assets of all such Guaranteed
     Pension Plans, disregarding for this purpose the benefit liabilities and
     assets of any Guaranteed Pension Plan with assets in excess of benefit
     liabilities.
     
     No Borrower nor any ERISA Affiliate has incurred any material liability
     (including secondary liability) to any Multiemployer Plan as a result of a
     complete or partial withdrawal from such Multiemployer Plan under 4201 of
     ERISA or as a result of a sale of assets described in 4204 of ERISA. No
     Borrower nor any ERISA Affiliate has been notified that any Multiemployer
     Plan is in reorganization or insolvent under and within the meaning of 4241
     or 4245 of ERISA or is at risk of entering reorganization or becoming
     insolvent, or that any Multiemployer Plan intends to terminate or has been
     terminated under 4041A of ERISA.
     
     Use of Proceeds
     
     .
     
     General
     
     .
     
     The proceeds of the Loans shall be used solely as follows: (a)  to
     refinance Indebtedness of the Borrowers under the Existing Credit
     Agreement; (b) to repurchase, repay or refinance, in whole or in part, the
     2022 Convertible Subordinated Notes and any Permitted Debt Offering entered
     into prior to the redemption of the 2022 Convertible Subordinated Notes,
     provided that at least fifty percent (50%) of the proceeds of such
     Permitted Debt Offering were used to repay the Loans; (c) to finance
     acquisitions permitted pursuant to 8.4; and (d) for capital expenditures,
     working capital, Letters of Credit, and general corporate purposes.
     
     Regulations U and X
     
     .
     
     No portion of any Loan is to be used, and no portion of any Letter of
     Credit is to be obtained, for the purpose of purchasing or carrying any
     "margin security" or "margin stock" as such terms are used in Regulations U
     and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.
     Parts 221 and 224.
     
     Ineligible Securities
     
     .
     
     No portion of the proceeds of any Loans is to be used, and no portion of
     any Letter of Credit is to be obtained, for the purpose of knowingly
     purchasing, or providing credit support for the purchase of, during the
     underwriting or placement period or within thirty (30) days thereafter, any
     Ineligible Securities underwritten or privately placed by a Financial
     Affiliate.
     
     
     
     Environmental Compliance
     
     
     
     . The Borrowers have taken all necessary steps to investigate the past and
     present condition and usage of the Real Properties and the operations
     conducted thereon and, based upon such diligent investigation, have
     determined that, except as shown on Schedule 6.16:
     
     none of the Borrowers or Excluded Subsidiaries, nor any operator of their
     properties, is in violation, or alleged violation, of any judgment, decree,
     order, law, permit, license, rule or regulation pertaining to environmental
     matters, including without limitation, those arising under RCRA, CERCLA,
     the Superfund Amendments and Reauthorization Act of 1986 ("SARA"), the
     Federal Clean Water Act, the Federal Clean Air Act, the Toxic Substances
     Control Act, or any state or local or federal or provincial statute,
     regulation, ordinance, order or decree relating to health, safety or the
     environment (the "Environmental Laws"), which violation would have a
     Material Adverse Effect; and
     
     except where it would not have a Material Adverse Effect, (i) no portion of
     the Real Property has been used for the handling, processing, storage or
     disposal of Hazardous Substances and no underground tank or other
     underground storage receptacle for Hazardous Substances is located on such
     properties; (ii) in the course of any activities conducted by the
     Borrowers, or, to the Borrowers' knowledge by any other operators of the
     Real Property, no Hazardous Substances have been generated or are being
     used on such properties; and (iii) there have been no unpermitted Releases
     or threatened Releases of Hazardous Substances on, upon, into or from the
     Real Property.
     
     Perfection of Security Interests
     
     . All filings, assignments, pledges and deposits of documents or
     instruments to be made by the Borrowers have been made and all other
     actions have been taken that are necessary or advisable under applicable
     law to establish and perfect the Administrative Agent's security interest
     in the Collateral. The Collateral and the Administrative Agent's rights
     with respect to the Collateral are not subject to any setoff, claims,
     withholdings or other defenses.
     
     Transactions with Affiliates
     
     . Except as disclosed in Schedule 6.18 or filings made by the Borrowers
     under the Securities Exchange Act of 1934 prior to the Closing Date, and
     except for arm's length transactions pursuant to which a Borrower makes
     payments in the ordinary course of business upon terms no less favorable
     than such Borrower could obtain from third parties, none of the officers,
     directors, or employees of any Borrower is presently a party to any
     transaction with another Borrower (other than for services as employees,
     officers and directors), including any contract, agreement or other
     arrangement providing for the furnishing of services to or by, providing
     for rental of real or personal property to or from, or otherwise requiring
     payments to or from any officer, director or such employee or, to the
     knowledge of any Borrower, any corporation, partnership, trust or other
     entity in which any officer, director, or any such employee has a
     substantial interest or is an officer, director, trustee or partner.
     
     Subsidiaries
     
     . Schedule 2 (as updated from time to time pursuant to 7.16) sets forth a
     complete and accurate list of the Subsidiaries of the Parent, including the
     name of each Subsidiary, the location of its chief executive office, and
     its jurisdiction of incorporation, together with the number of authorized
     and outstanding shares of each Subsidiary. Each Subsidiary listed on
     Schedule 2 is (a) wholly owned by the Parent (except as noted in such
     Schedule) and (b) is a Borrower hereunder (except the Excluded
     Subsidiaries), 100% of the assets and stock (or in the case of a foreign
     Subsidiary, 65% of the stock) of which have been pledged to the
     Administrative Agent on behalf of the Lenders (subject to Permitted Liens)
     pursuant to the Security Documents. The Parent has good and marketable
     title to all of the shares it purports to own of the stock of each such
     Subsidiary, and each other Borrower has good and marketable title to all of
     the shares it purports to own of the stock of such Subsidiary, free and
     clear in each case of any lien. All such shares have been duly issued and
     are fully paid and non- assessable.
     
     True Copies of Charter and Other Documents
     
     . Each Borrower has furnished the Administrative Agent copies, in each case
     true and complete as of the Closing Date, of its (a) charter and other
     constitutive documents and (b) by- laws (or equivalent constitutive
     documents), each including any amendments thereto.
     
     Disclosure
     
     . Neither this Credit Agreement, nor any of the other Loan Documents, nor
     any document or information furnished by the Borrowers in connection
     therewith contains any untrue statement of a material fact or omits to
     state a material fact (known to any Borrower in the case of any document or
     information not furnished by the Borrowers) necessary in order to make the
     statements herein or therein not misleading. There is no fact known to any
     Borrower which materially adversely affects, or which is reasonably likely
     in the future to materially adversely affect, the business, assets, or
     financial condition of any Borrower, exclusive of effects resulting from
     changes in general economic conditions, legal standards or regulatory
     conditions.
     
     Capitalization
     
     (a) As of September 30, 2005, the authorized Capital Stock of the Parent
     consists of (i) 100,000,000 shares of common stock (par value $0.01 per
     share) of which 46,317,813 shares were outstanding as of such date, and
     (ii) 7,500,000 shares of preferred stock of which none were outstanding as
     of such date. All of such outstanding shares are fully paid and
     non-assessable. In addition, as of September 30, 2005, the board of
     directors of the Parent has duly reserved (A) 45,950 shares of the Parent's
     common stock for issuance pursuant to outstanding warrants, (B) 5,632,907
     shares of the Parent's common stock for issuance pursuant to outstanding
     options, (C) 3,068,601 shares of the Parent's common stock for issuance
     upon the exercise of employee stock options available to be granted
     pursuant to the Parent's stock option plans, of which up to 450,000 shares
     may be issued as restricted stock, (D) 187,565 shares of the Parent's
     common stock available to be granted pursuant to the Parent's warrant
     plans, (E) 5,424,668 shares of the Parent's common stock for issuance upon
     the conversion of the 2022 Convertible Subordinated Notes, (F) 64,925
     shares of the Parent's common stock issued and restricted under a
     restricted stock plan for general issuance and (G) subject to clause (C)
     above, 7,037 shares of the Parent's common stock available to be granted
     under restricted stock plans, and (H) subject to clause (C) above, 32,142
     shares of the Parent's common stock that may be issued on satisfaction of
     conditions in restricted stock unit awards.
     
     (b) The shares of the Capital Stock of the Subsidiaries pledged to the
     Administrative Agent pursuant to the Securities Pledge Agreement are held
     of record as set forth on the Annex A to the Securities Pledge Agreement.
     Such Capital Stock constitutes, of record, 100% of the outstanding Capital
     Stock of each such Subsidiary (or in the case of a foreign Subsidiary, 65%
     of the outstanding Capital Stock), and, to our knowledge, on a
     fully-diluted basis, 100% of such outstanding Capital Stock (or in the case
     of a foreign Subsidiary, 65% of such outstanding Capital Stock).
     
     Foreign Assets Control Regulations, Etc
     
     . None of the requesting or borrowing of the Loans, the requesting or
     issuance, extension or renewal of any Letters of Credit or the use of the
     proceeds of any thereof will violate the Trading With the Enemy Act (50
     U.S.C. 1 et seq., as amended) (the "Trading With the Enemy Act") or any of
     the foreign assets control regulations of the United States Treasury
     Department (31 CFR, Subtitle B, Chapter V, as amended) (the "Foreign Assets
     Control Regulations") or any enabling legislation or executive order
     relating thereto (which for the avoidance of doubt shall include, but shall
     not be limited to (a) Executive Order 13224 of September 21, 2001 Blocking
     Property and Prohibiting Transactions With Persons Who Commit, Threaten to
     Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the "Executive
     Order") and (b) the Uniting and Strengthening America by Providing
     Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
     (Public Law 107-56)). Furthermore, no Borrower or other Affiliates (a) is
     or will become a "blocked person" as described in the Executive Order, the
     Trading With the Enemy Act or the Foreign Assets Control Regulations or (b)
     engages or will engage in any dealings or transactions, or be otherwise
     associated, with any such "blocked person".
     
     Guarantees of Excluded Subsidiaries

     . Except as permitted under 8.1 or 8.3, no Borrower has executed a
     guarantee with respect to Indebtedness incurred by an Excluded Subsidiary,
     and no Excluded Subsidiary has guaranteed any Subordinated Debt or
     Permitted Debt Offering.

 7.  AFFIRMATIVE COVENANTS OF THE BORROWERS.

     The Borrowers covenant and agree that, so long as any Obligation is
     outstanding or any Lender has any obligation to make any Loans or the
     Administrative Agent has any obligation to issue, extend or renew any
     Letters of Credit:

     Punctual Payment
     
     . The Borrowers will duly and punctually pay or cause to be paid the
     principal and interest on the Loans, all Reimbursement Obligations, fees
     and other amounts provided for in this Credit Agreement and the other Loan
     Documents, all in accordance with the terms of this Credit Agreement and
     such other Loan Documents.
     
     Maintenance of Offices
     
     . The Parent will maintain its chief executive offices at 35 Iron Point
     Circle, Suite 200, Folsom, California 95630- 8589, and each Subsidiary will
     maintain its chief executive offices at the location set forth on
     Schedule 2, or at such other place in the United States as the Borrowers
     shall designate upon 30 days' prior written notice to the Administrative
     Agent.
     
     Records and Accounts
     
     . Each Borrower will (i) keep true and accurate records and books of
     account in which full, true and correct entries will be made in accordance
     with generally accepted accounting principles, (ii) maintain adequate
     accounts and reserves for all taxes (including income taxes), depreciation,
     depletion, obsolescence and amortization of its properties, contingencies,
     and other reserves, and (iii) at all times engage the Accountants as the
     independent certified public accountants of the Borrowers.
     
     Financial Statements, Certificates and Information
     
     . The Borrowers will deliver to the Lenders:
     
     within five (5) days after the filing with the Securities and Exchange
     Commission of the Parent's Annual Report on Form 10-K with respect to each
     fiscal year (and in any event within 100 days after the end of such fiscal
     year), the consolidated and consolidating balance sheets of the Borrowers
     as at the end of such year, statements of cash flows, and the related
     consolidated and consolidating statements of operations, each setting forth
     in comparative form the figures for the previous fiscal year, all such
     consolidated and consolidating financial statements to be in reasonable
     detail, prepared in accordance with GAAP and, with respect to the
     consolidated financial statements, certified by the Accountants;
     
     within five (5) days after the filing with the Securities and Exchange
     Commission of the Parent's Quarterly Report on Form 10-Q with respect to
     the first three fiscal quarters of each fiscal year (and in any event
     within 55 days after the end of each such fiscal quarter), copies of the
     consolidated and consolidating balance sheets and statement of operations
     of the Borrowers as at the end of such quarter, subject to year end
     adjustments, and the related statement of cash flows, all in reasonable
     detail and prepared in accordance with GAAP, with a certification by the
     principal financial or accounting officer of the Borrowers (the "CFO") that
     the consolidated financial statements are prepared in accordance with GAAP
     and fairly present the consolidated financial condition of the Borrowers as
     at the close of business on the date thereof and the results of operations
     for the period then ended;
     
     simultaneously with the delivery of the financial statements referred to in
     (a) and (b) above, a statement in the form of Exhibit B hereto (the
     "Compliance Certificate") certified by the CFO that the Borrowers are in
     compliance with the covenants contained in 7, 8 and 9 hereof as of the end
     of the applicable period setting forth in reasonable detail computations
     evidencing such compliance, provided that if the Borrowers shall at the
     time of issuance of such certificate or at any other time obtain knowledge
     of any Default or Event of Default, the Borrowers shall include in such
     certificate or otherwise deliver forthwith to the Lenders a certificate
     specifying the nature and period of existence thereof and what action the
     Borrowers propose to take with respect thereto and a certificate of the
     Borrowers' Chief Operating Officer in the form attached hereto as Exhibit C
     with respect to environmental matters;
     
     as soon as practicable, but in any event not later than sixty (60) days
     after each fiscal year end of the Borrowers, a copy of the annual budget
     and projections for the Borrowers for such fiscal year;
     
     contemporaneously with, or promptly following, the filing or mailing
     thereof, copies of all material of a financial nature filed with the
     Securities and Exchange Commission or sent to the stockholders of the
     Borrowers; and
     
     from time to time, such other financial data and other information
     (including accountants' management letters) as the Lenders may reasonably
     request.
     
     Borrowers shall be deemed to have delivered reports and other information
     referred to in clauses (a), (b), and (e) of this Section 7.4 when (A) such
     reports or other information have been posted on the Internet website of
     the Securities and Exchange Commission ( http://www.sec.gov) or on Parent's
     Internet website as previously identified to the Administrative Agent and
     Lenders and (B) Parent or Borrowers have notified the Administrative Agent
     by electronic mail of such posting.
     
     The Borrowers hereby acknowledge that (i) the Administrative Agent will
     make available to the Lenders and the Issuing Lender materials and/or
     information provided by or on behalf of the Borrowers hereunder
     (collectively, "Borrower Materials") by posting Borrower Materials on
     IntraLinks or another similar electronic system (the "Platform") and (ii)
     certain of the Lenders may be "public-side" Lenders (i.e., Lenders that do
     not wish to receive material non-public information with respect to the
     Borrowers or their securities) (each, a "Public Lender"). The Borrowers
     hereby agree that (w) all Borrower Materials that are to be made available
     to Public Lenders shall be clearly and conspicuously marked "PUBLIC" by the
     Borrowers, which, at a minimum, shall mean that the word "PUBLIC" shall
     appear prominently on the first page thereof; (x) by marking Borrower
     Materials "PUBLIC", the Borrowers shall be deemed to have authorized the
     Administrative Agent, the Issuing Lender and the Lenders to treat such
     Borrower Materials as either publicly available information or not material
     information (although it may be sensitive and proprietary) with respect to
     the Borrowers or their securities for purposes of United States Federal and
     state securities laws; (y) all Borrower Materials marked "PUBLIC" are
     permitted to be made available through a portion of the Platform designated
     "Public Investor"; and (z) the Administrative Agent shall be entitled to
     treat any Borrower Materials that are not marked "PUBLIC" as being suitable
     only for posting on a portion of the Platform not designated "Public
     Investor".
     
     Legal Existence and Conduct of Business
     
     . Each Borrower will do or cause to be done all things necessary to
     preserve and keep in full force and effect its legal existence, legal
     rights and franchises; effect and maintain its foreign qualifications,
     licensing, domestication or authorization except as terminated by such
     Borrower's Board of Directors in the exercise of its reasonable judgment
     and except where the failure of a Borrower to remain so qualified would not
     have a Material Adverse Effect; use its best efforts to comply with all
     applicable laws except where any noncompliance would not have a Material
     Adverse Effect; and shall not become obligated under any contract or
     binding arrangement which, at the time it was entered into would have a
     Material Adverse Effect. Each Borrower will continue to engage primarily in
     the businesses now conducted by it and in related businesses.
     
     Maintenance of Properties
     
     . The Borrowers will cause all material properties used or useful in the
     conduct of their businesses to be maintained and kept in good condition,
     repair and working order and supplied with all necessary equipment and will
     cause to be made all necessary repairs, renewals, replacements, betterments
     and improvements thereof, all as in the judgment of the Borrowers may be
     necessary so that the businesses carried on in connection therewith may be
     properly and advantageously conducted at all times; provided, however, that
     nothing in this section shall prevent the Borrowers from discontinuing the
     operation and maintenance of any of their properties if such discontinuance
     is, in the judgment of the Borrowers, desirable in the conduct of their
     business and which does not in the aggregate have a Material Adverse
     Effect.
     
     Insurance
     
     . The Borrowers will maintain with financially sound and reputable
     insurance companies, funds or underwriters' insurance of the kinds,
     covering the risks (other than risks arising out of or in any way connected
     with personal liability of any officers and directors thereof) and in the
     relative proportionate amounts usually carried by reasonable and prudent
     companies conducting businesses similar to that of the Borrowers, but in no
     event less than that required under 7 of the Security Agreement. In
     addition, the Borrowers will furnish from time to time, upon the
     Administrative Agent's request, a summary of the insurance coverage, which
     summary shall be in form and substance satisfactory to the Administrative
     Agent and, if requested by the Administrative Agent, will furnish to the
     Administrative Agent copies of the applicable policies naming the
     Administrative Agent as a loss payee and/or additional insured (as
     applicable) thereunder. Notwithstanding the foregoing, the Borrowers shall
     be permitted to maintain self insurance programs of the kinds, covering the
     risks and in the relative amounts as more particularly described on
     Schedule 7.7.
     
     Taxes
     
     . The Borrowers will duly pay and discharge, or cause to be paid and
     discharged, before any material penalty accrues thereon, all taxes,
     assessments and other governmental charges (other than taxes, assessments
     and other governmental charges imposed by foreign jurisdictions which in
     the aggregate are not material to the business or assets of any Borrower on
     an individual basis or of the Borrowers on a consolidated basis) imposed
     upon it and its real properties, sales and activities, or any material part
     thereof, or upon the income or profits therefrom, as well as all claims for
     labor, materials, or supplies, which if unpaid might by law become a lien
     or charge upon any material portion of its property, unless such lien is a
     Permitted Lien; provided, however, that any such tax, assessment, charge,
     levy or claim need not be paid if the validity or amount thereof shall
     currently be contested in good faith by appropriate proceedings and if such
     Borrower shall have set aside on its books adequate reserves with respect
     thereto; and provided, further, that the Borrowers will pay all such taxes,
     assessments, charges, levies or claims forthwith upon the commencement of
     proceedings to foreclose any lien which may have attached as security
     therefor.
     
     Inspection of Properties, Books, and Contracts
     
     . The Borrowers will permit the Lenders, the Administrative Agent or any of
     their designated representatives, upon reasonable notice and during normal
     business hours, to visit and inspect any of their properties, to examine
     their books of account (including the making of periodic accounts
     receivable reviews), or contracts (and to make copies thereof and extracts
     therefrom), and to discuss their affairs, finances and accounts with, and
     to be advised as to the same by, their officers, all at such times and
     intervals as the Lenders or the Administrative Agent may reasonably
     request.
     
     Compliance with Laws, Contracts, Licenses and Permits; Maintenance of
     Material Licenses and Permits
     
     . The Borrowers will and will cause the Excluded Subsidiaries to (i) comply
     with the provisions of their charter documents and by-laws (or the
     equivalent constitutive documents) and all agreements and instruments by
     which they or any of their properties may be bound; and (ii) comply with
     all applicable laws and regulations (including Environmental Laws),
     decrees, orders, judgments, licenses and permits, including, without
     limitation, all environmental permits hereto ("Applicable Laws"), except
     where noncompliance with such Applicable Laws would not have a Material
     Adverse Effect. If at any time while any Loan or Letter of Credit is
     outstanding or any Lender or the Administrative Agent has any obligation to
     make Loans or issue Letters of Credit hereunder, any authorization,
     consent, approval, permit or license from any officer, agency or
     instrumentality of any government shall become necessary or required in
     order that the Borrowers may fulfill any of their obligations hereunder,
     the Borrowers will immediately take or cause to be taken all reasonable
     steps within the power of the Borrowers to obtain such authorization,
     consent, approval, permit or license and furnish the Lenders with evidence
     thereof.
     
     Environmental Indemnification
     
     . Each Borrower covenants and agrees that it will indemnify and hold the
     Lenders harmless from and against any and all claims, expense, damage, loss
     or liability incurred by the Lenders (including all costs of legal
     representation incurred by the Lenders) relating to (a) any Release or
     threatened Release of Hazardous Substances on the Real Property; (b) any
     violation of any Environmental Laws with respect to conditions at the Real
     Property or the operations conducted thereon; or (c) the investigation or
     remediation of offsite locations at which any Borrower or its predecessors
     are alleged to have directly or indirectly disposed of Hazardous
     Substances. It is expressly acknowledged by each Borrower that this
     covenant of indemnification shall include claims, expense, damage, loss or
     liability incurred by the Lenders based upon the Lenders' negligence, and
     this covenant shall survive any foreclosure or any modification, release or
     discharge of the Loan Documents or the payment of the Loans and shall inure
     to the benefit of the Lenders, their successors and assigns.
     
     Further Assurances
     
     . The Borrowers will cooperate with the Lenders and execute such further
     instruments and documents as the Lenders or the Administrative Agent shall
     reasonably request to carry out to the Lenders' satisfaction the
     transactions contemplated by this Credit Agreement and the Loan Documents.
     
     Notice of Potential Claims or Litigation
     
     . The Borrowers will deliver to the Lenders, within 30 days of receipt
     thereof, written notice of the initiation of any action, claim, complaint,
     or any other notice of dispute or potential litigation (including without
     limitation any alleged violation of any Environmental Law), wherein the
     potential liability is in excess of $5,000,000 together with a copy of each
     such notice received by any Borrower or any Excluded Subsidiary.
     
     Notice of Certain Events Concerning Insurance and Environmental Claims
     
     .
     
     The Borrowers will provide the Lenders with written notice as to any
     material cancellation or material change in any insurance of the Borrowers
     within ten (10) Business Days after the Borrowers' receipt of any notice
     (whether formal or informal) of such cancellation or change by any of their
     insurers.
     
     The Borrowers will promptly notify the Lenders in writing of any of the
     following events:
     
     upon obtaining knowledge of any violation of any Environmental Law
     regarding the Real Property or any Borrower's operations, which violation
     could have a Material Adverse Effect; (ii) upon obtaining knowledge of any
     potential or known Release or threat of Release of any Hazardous Substance
     at, from, or into the Real Property which is reportable in writing to any
     governmental authority and which is material in amount or nature;
     (iii) upon receipt of any notice of violation of any Environmental Laws or
     of any Release or threatened Release of Hazardous Substances, including a
     notice or claim of liability or potential responsibility from any third
     party (including without limitation any federal, state or local
     governmental officials) and including notice of any formal inquiry,
     proceeding, demand, investigation or other action with regard to (A)
     operation of the Real Property, (B) contamination on, from or into the Real
     Property, or (C) investigation or remediation of offsite locations at which
     any Borrower or any of its predecessors is alleged to have directly or
     indirectly Disposed of Hazardous Substances, which violation or Release in
     any such case could have a Material Adverse Effect; or (iv) upon obtaining
     knowledge that any material expense or loss has been incurred by such
     governmental authority in connection with the assessment, containment,
     removal or remediation of any Hazardous Substances with respect to which
     any Borrower may be liable or for which a lien may be imposed on the Real
     Property.
     
     Notice of Default
     
     . The Borrowers will promptly notify the Lenders in writing of the
     occurrence of any Default or Event of Default. If any Person shall give any
     notice or take any other action in respect of a claimed default (whether or
     not constituting an Event of Default) under this Credit Agreement or any
     other note, evidence of Indebtedness, indenture or other obligation
     evidencing Indebtedness in excess of $5,000,000 as to which any Borrower is
     a party or obligor, whether as principal or surety, the Borrowers shall
     forthwith give written notice thereof to the Lenders, describing the notice
     of action and the nature of the claimed default.
     
     New Subsidiaries
     
     .
     
     Any new Subsidiary (other than Excluded Subsidiaries) created or acquired
     by a Borrower as permitted under 8.4 shall become a Borrower hereunder.
     With respect to a new Subsidiary that at the time of creation or
     acquisition has $10,000,000 or more in assets as determined in accordance
     with GAAP, such Subsidiary shall become a Borrower hereunder on or before
     the fifteenth (15th) Business Day after the end of the calendar month in
     which such Subsidiary was created or acquired or such earlier date as the
     Administrative Agent may, in its sole discretion, require but no earlier
     than the fifteenth (15th) Business Day after the date of the creation or
     acquisition of such Subsidiary. With respect to a new Subsidiary that at
     the time of creation or acquisition has less than $10,000,000 in assets as
     determined in accordance with GAAP, such Subsidiary shall become a Borrower
     hereunder on or before the fifteenth (15th) Business Day after the end of
     the fiscal quarter in which such Subsidiary was created or acquired. In
     each such case, a Subsidiary shall become a Borrower by (x) signing a
     joinder agreement in substantially the form attached hereto as Exhibit E or
     entering into an amendment to this Credit Agreement and the Security
     Documents, as applicable, with the other parties hereto and thereto, in
     form and substance satisfactory to the Administrative Agent, providing that
     such Subsidiary shall become a Borrower hereunder, 100% of the stock (or in
     the case of a foreign Subsidiary, 65% of the stock) and assets of which
     shall be pledged to the Administrative Agent for the benefit of the Lenders
     (subject to Permitted Liens), and (y) providing such other documentation as
     the Administrative Agent may reasonably request, including, without
     limitation, documentation with respect to the conditions specified in 10
     hereof. In such event, the Administrative Agent is hereby authorized by the
     parties to amend Schedule 2 to include such new Subsidiary.
     
     The Parent shall at all times directly or indirectly through a Subsidiary
     own all of the Capital Stock of each of the Subsidiaries (other than the
     Excluded Subsidiaries), and such Capital Stock shall at all times be
     pledged to the Administrative Agent pursuant to the Securities Pledge
     Agreement or pursuant to a pledge agreement in form and substance
     satisfactory to the Administrative Agent.
     
     Employee Benefit Plans
     
     . The Borrowers will (i) promptly upon filing the same with the Department
     of Labor or Internal Revenue Service, upon request of the Administrative
     Agent, furnish to the Administrative Agent a copy of the most recent
     actuarial statement required to be submitted under 103(d) of ERISA and
     Annual Report, Form 5500, with all required attachments, in respect of each
     Guaranteed Pension Plan and (ii) promptly upon receipt or dispatch, furnish
     to the Administrative Agent any notice, report or demand sent or received
     in respect of a Guaranteed Pension Plan under 302, 4041, 4042, 4043, 4063,
     4065, 4066 and 4068 of ERISA, or in respect of a Multiemployer Plan, under
     4041A, 4202, 4219, 4242, or 4245 of ERISA.
     
     Notice of Permitted Debt Offerings

     . The Borrowers will promptly notify the Lenders in writing of the issuance
     and general terms (including the dates of any principal payments) of any
     Permitted Debt Offering.

 8.  CERTAIN NEGATIVE COVENANTS OF THE BORROWERS.

     The Borrowers covenant and agree that, so long as any Obligation is
     outstanding or any Lender has any obligation to make any Loans or the
     Administrative Agent has any obligation to issue, extend or renew any
     Letters of Credit:

     Restrictions on Indebtedness
     
     . No Borrower shall become or be a guarantor or surety of, or otherwise
     create, incur, assume, or be or remain liable, contingently or otherwise,
     with respect to any Indebtedness, or become or be responsible in any manner
     (whether by agreement to purchase any obligations, stock, assets, goods or
     services, or to supply or advance any funds, assets, goods or services or
     otherwise) with respect to any undertaking or Indebtedness of any other
     Person, or incur any Indebtedness other than:
     
     Indebtedness to the Lenders and the Administrative Agent arising under this
     Credit Agreement and the other Loan Documents;
     
     incurrence of guaranty, suretyship or indemnification obligations in
     connection with the Borrowers' performance of services for their respective
     customers in the ordinary course of their businesses;
     
     Indebtedness of one Borrower to another Borrower;
     
     (i) Indebtedness of the Borrowers incurred in connection with the
     acquisition or lease of any equipment or other property by the Borrowers
     under any Synthetic Lease, Capitalized Lease or other lease arrangement or
     purchase money financing and (ii) other Indebtedness (other than as
     permitted under other subsections hereof), provided that all Indebtedness
     under this clause (d) shall not exceed in the aggregate the greater of (i)
     $100,000,000 and (ii) eight percent (8%) of Consolidated Total Assets, at
     any time outstanding;
     
     Indebtedness of the Borrowers with respect to bonds for closure and
     post-closure obligations relating to any landfill owned or operated by the
     Borrowers and municipal collection contracts;
     
     The Pierce County Put;
     
     the Convertible Subordinated Notes and any Subordinated Debt issued in
     connection with the prepayment, purchase. replacement or refinancing of the
     2022 Convertible Subordinated Notes effectuated in accordance with 8.11
     herein, provided, (i) the Subsidiaries are not guarantors of the
     Convertible Subordinated Notes and (ii) the Obligations of the Borrowers
     under this Credit Agreement and the obligations of the Borrowers under any
     Swap Contracts with the Lenders shall be Designated Senior Indebtedness as
     defined in the 2022 Notes Indenture;
     
     Indebtedness with respect to any Permitted Debt Offering;
     
     Indebtedness with respect to IRBs, provided that, other than with respect
     to L/C Supported IRBs, such Indebtedness shall not exceed $75,000,000 at
     any time outstanding;
     
     Indebtedness of the Borrowers in respect of Swap Contracts (including fuel
     price swaps, fuel price caps, and fuel price collar or floor agreements,
     and similar agreements or arrangements) entered into in the ordinary course
     of business and not for speculative purposes;
     
     Indebtedness of the Borrowers with respect to letters of credit of Persons
     acquired by the Borrowers; provided, that such letters of credit shall be
     retired or replaced by Letters of Credit under this Agreement as soon as
     possible but in any event not later than one hundred twenty days (120) days
     after the closing of any such acquisition;
     
     Indebtedness of the Parent or any of its Subsidiaries incurred in
     connection with Permitted Receivables Transactions not exceeding
     $100,000,000 in an aggregate principal amount at any one time outstanding;
     and
     
     Indebtedness of any Receivables SPV arising out of any investment in such
     Receivables SPV made by the Parent, the Borrowers or any Subsidiary of any
     Borrower in accordance with 8.3 (k).
     
     Restrictions on Liens
     
     . No Borrower shall create or incur or suffer to be created or incurred or
     to exist any lien, encumbrance, mortgage, pledge, charge, restriction or
     other security interest of any kind upon any property or assets of any
     character, whether now owned or hereafter acquired, or upon the income or
     profits therefrom; or transfer any of such property or assets or the income
     or profits therefrom for the purpose of subjecting the same to the payment
     of Indebtedness or performance of any other obligation in priority to
     payment of its general creditors; or acquire, or agree or have an option to
     acquire, any property or assets upon conditional sale or other title
     retention or purchase money security agreement, device or arrangement; or
     suffer to exist for a period of more than 30 days after the same shall have
     been incurred any Indebtedness or claim or demand against it which if
     unpaid might by law or upon bankruptcy or insolvency, or otherwise, be
     given any priority whatsoever over its general creditors; or sell, assign,
     pledge or otherwise transfer any accounts, contract rights, general
     intangibles or chattel paper, with or without recourse, except as follows
     (the "Permitted Liens"):
     
     Liens to secure taxes, assessments and other government charges in respect
     of obligations not overdue or liens on properties to secure claims for
     labor, material or supplies in respect of obligations not overdue (provided
     that, if the obligation with respect to which any such lien arises is being
     contested in good faith by appropriate proceedings, such obligation may
     remain unpaid during the pendency of such proceedings as long as the
     Borrowers shall have set aside on their books adequate reserves with
     respect thereto);
     
     Deposits or pledges made in connection with, or to secure payment of,
     workmen's compensation, unemployment insurance, old age pensions or other
     social security obligations;
     
     Liens in respect of judgments or awards which have been in force for less
     than the applicable period for taking an appeal so long as execution is not
     levied thereunder or in respect of which the applicable Borrower shall at
     the time in good faith be prosecuting an appeal or proceedings for review
     and in respect of which a stay of execution shall have been obtained
     pending such appeal or review and in respect of which such Borrower
     maintains adequate reserves;
     
     Liens of carriers, warehousemen, mechanics and materialmen, and other like
     liens, in existence less than 120 days from the date of creation thereof in
     respect of obligations not overdue, provided that such liens may continue
     to exist for a period of more than 120 days if the validity or amount
     thereof shall currently be contested by the applicable Borrower in good
     faith by appropriate proceedings and if such Borrower shall have set aside
     on its books adequate reserves with respect thereto as required by GAAP and
     provided further that such Borrower will pay any such claim forthwith upon
     commencement of proceedings to foreclose any such lien;
     
     Encumbrances on Real Property consisting of easements, rights of way,
     zoning restrictions, restrictions on the use of real property and defects
     and irregularities in the title thereto, landlord's or lessor's liens under
     leases to which any Borrower is a party, and other minor liens or
     encumbrances none of which in the opinion of such Borrower interferes
     materially with the use of the property affected in the ordinary conduct of
     the business of such Borrower, which defects do not individually or in the
     aggregate have a Material Adverse Effect;
     
     Liens securing Indebtedness permitted under 8.1(d)(i) or under 8.1(k)
     (including first priority liens securing purchase money Indebtedness)
     incurred in connection with the lease or acquisition of property or fixed
     assets or industrial bond financings, provided that such Liens shall
     encumber only the property or assets so acquired or financed and shall not
     exceed the fair market value thereof;
     
     Liens in favor of the Administrative Agent for the benefit of the Lenders
     and the Administrative Agent under the Security Documents;
     
     Liens granted in favor of any Lender or the Administrative Agent for the
     benefit of the Lenders and the Administrative Agent under any Swap
     Contract;
     
     Liens granted in favor of Evergreen or one of its affiliates on the
     Evergreen Shares (and on any additional shares of Evergreen acquired by the
     Parent resulting from the exercise of the Evergreen Option) as security for
     surety bonds issued by Evergreen or such affiliate to the Borrowers;
     
     Liens, whether created by contract, law, regulation or ordinance, (i)
     securing Indebtedness permitted by 8.1(b), (e) and (k), provided that any
     security granted therefor is limited to (i) rights to payment under, and
     use of equipment or related assets to perform, the contracts to which such
     guaranty, suretyship or bond obligations relate, (ii) Liens arising under
     the laws of suretyship and (iii) similar Liens granted in favor of
     municipalities or other governmental entities pursuant to any Scheduled
     Contract from time to time listed on Schedule 8.2(j), provided, that the
     Administrative Agent is notified in writing on a quarterly basis of any
     additions to such Schedule 8.2(j), and provided, further, that such liens
     (A) encumber only the containers, bins, carts and vehicles used in
     connection with such Scheduled Contract and (B) are promptly released as
     soon as such release is not prohibited under the terms of such Scheduled
     Contract; with the Administrative Agent being hereby authorized by the
     parties to amend Schedule 8.2(j) to reflect any new Scheduled Contracts;
     
     Liens listed on Schedule 8.2(k) hereto;
     
     Liens securing deposits made on account of liabilities to insurance
     carriers under insurance or self-insurance arrangements; and
     
     Liens granted to a Receivables SPV in connection with a Permitted
     Receivables Transaction and securing Indebtedness of the Borrowers and
     their Subsidiaries permitted by 8.1(l) provided that such Liens attach only
     to the accounts receivable which are the subject of such Indebtedness and
     to the Capital Stock of the Receivables SPV.
     
     Restrictions on Investments
     
     . No Borrower shall purchase or acquire, or make any commitment therefor,
     any Capital Stock, or other obligations of any other Person, or make or
     commit to make any acquisition under 8.4, or make or commit to make any
     advance, loan, guarantee, assumption of debt, extension of credit or
     capital contribution to or any other investment in, any other Person, other
     than:
     
     marketable direct or guaranteed obligations of the United States of America
     that mature within one (1) year from the date of purchase;
     
     demand deposits, insured deposits, certificates of deposit, bankers
     acceptances and time deposits of United States banks or Eligible Foreign
     Lenders having unimpaired capital and surplus in excess of $1,000,000,000
     or, in the case of a Lender under this Agreement, $250,000,000;
     
     securities commonly known as "commercial paper" issued by a corporation
     organized and existing under the laws of the United States of America or
     any state thereof that at the time of purchase have been rated and the
     ratings for which are not less than "P 1" if rated by Moody's Investors
     Service, Inc., and not less than "A 1" if rated by Standard and Poor's
     Rating Group;
     
     extensions of credit in the nature of accounts receivable or notes
     receivable arising from the sale or lease of goods or services in the
     ordinary course of business;
     
     investments existing on the date hereof and listed on Schedule 8.3;
     
     loans and advances and equity investments by any Borrower to another
     existing Borrower;
     
     investments permitted under 8.4;
     
     loans to employees of the Parent for the purpose of financing such
     employees' acquisition of equity of the Parent (through the exercise of
     stock options or otherwise) or for relocation, travel and entertainment
     costs and expenses in an aggregate principal amount not to exceed
     $5,000,000 at any time outstanding;
     
     the Evergreen Shares and the Evergreen Option; provided that the Parent may
     only exercise the Evergreen Option so long as the sum of the total cash
     consideration paid by the Parent for the Evergreen Shares and any
     additional shares of Evergreen acquired by the Parent resulting from the
     exercise of the Evergreen Option does not exceed twelve million dollars
     ($12,000,000) in the aggregate;
     
     investments in trust funds securing closure and post- closure obligations
     of any Borrower relating to any landfill owned or operated by such
     Borrower; and
     
     formation and funding of a Receivables SPV in connection with a Permitted
     Receivables Transaction in an amount not to exceed $1,000,000.
     
     in addition to investments permitted under clauses (a) through (k) above,
     other investments not otherwise permitted hereunder in an aggregate amount
     not to exceed the greater of (i) $40,000,000 and (ii) two percent (2%) of
     Consolidated Total Assets, at any time outstanding;
     
     provided
     
     , that none of the Borrowers shall make any investments under clauses (i),
     (k) or (l) above unless both before and after giving effect thereto there
     does not exist a Default or Event of Default and no Default or Event of
     Default would be created by the making of such investment .
     
     
     
     Merger, Consolidation and Disposition of Assets
     
     .
     
     Mergers and Acquisitions
     
     . The Borrowers will not become a party to any merger or consolidation, or
     agree to or effect any asset acquisition or stock acquisition (other than
     the acquisition of assets in the ordinary course of business consistent
     with past practices and with respect to asset swaps) except the merger or
     consolidation of, or asset or stock acquisitions between existing
     Borrowers, and except as otherwise provided in this 8.4.1. The Borrowers
     may purchase or otherwise acquire assets or the stock or the other equity
     interests of any other Person provided that:
     
     the Borrowers are in current compliance with and, giving effect to the
     proposed acquisition (including any borrowings made or to be made in
     connection therewith), will continue to be in compliance with all of the
     covenants in 9 hereof on a pro forma historical combined basis as if the
     transaction occurred on the first day of the period of measurement;
     
     at the time of such acquisition, no Default or Event of Default has
     occurred and is continuing, and such acquisition will not otherwise create
     a Default or an Event of Default hereunder;
     
     the business to be acquired is predominantly in the same lines of business
     as the Borrowers, or businesses reasonably related or incidental thereto
     (e.g., non-hazardous solid waste collection, transfer, hauling, recycling,
     or disposal);
     
     the business to be acquired operates predominantly in the continental
     United States and/or Canada;
     
     all of the assets to be acquired shall be owned by an existing or newly
     created Subsidiary of the Parent which Subsidiary shall be or became (in
     accordance with 7.16) a Borrower, 100% of the assets and Capital Stock (or
     in the case of a foreign Subsidiary, 65% of the Capital Stock) of which
     have been or, in accordance with 7.16, will be pledged to the
     Administrative Agent on behalf of the Lenders (subject to Permitted Liens)
     or, in the case of a Capital Stock acquisition, the acquired company, in
     accordance with 7.16, shall become a Borrower or shall be merged with and
     into a wholly owned Subsidiary that is a Borrower and such newly acquired
     or created Subsidiary shall otherwise comply with the provisions of 7.16
     hereof;
     
     not later than seven (7) days prior to the proposed acquisition date, (1) a
     copy of the purchase agreement and financial projections, together with
     audited (if available, or otherwise unaudited) financial statements for any
     Subsidiary to be acquired or created, for the preceding two (2) fiscal
     years or such shorter period of time as such Subsidiary has been in
     existence shall have been furnished to the Administrative Agent, and (2) a
     summary of the Borrowers' results of their standard due diligence review,
     in each case only upon request by the Administrative Agent;
     
     not later than seven (7) days prior to the proposed acquisition date, in
     the case of the acquisition of an operating landfill, a review by a
     Consulting Engineer and a copy of the Consulting Engineer's report shall
     have been furnished to the Administrative Agent;
     
     the board of directors and (if required by applicable law) the
     shareholders, or the equivalent thereof, of the business to be acquired has
     approved such acquisition;
     
     if such acquisition is made by a merger, a Borrower, or a wholly-owned
     Subsidiary of the Parent which shall become a Borrower in connection with
     such merger, shall be the surviving entity; and
     
     cash consideration to be paid by such Borrower in connection with any such
     acquisition or series of related acquisitions (including cash deferred
     payments, contingent or otherwise, and the aggregate amount of all
     Consolidated Total Funded Debt assumed), shall not exceed (i) $100,000,000
     if at the time of such acquisition and after giving effect to such
     acquisition, the Borrower has a pro-forma Leverage Ratio of less than 3.25
     to 1.00 or (ii) $50,000,000 otherwise.
     
     Disposition of Assets
     
     . The Borrowers will not become a party to or agree to or effect any
     disposition of assets, other than (a) the sale of inventory, the licensing
     of intellectual property and the disposition of obsolete assets, in each
     case in the ordinary course of business consistent with past practices, (b)
     a disposition of assets from a Borrower to any other Borrower, (c) the sale
     or exchange of routes and related assets which in the business judgment of
     the Borrowers will not have a Material Adverse Effect, (d) assets with a
     fair market value of less than $50,000,000 per year transferred in
     connection with an asset sale or swap, which sale or swap in the business
     judgment of the Borrowers does not have a Material Adverse Effect and (e)
     the sale, lease, assignment, transfer or other disposition of Receivables
     in connection with any Permitted Receivables Transaction.
     
     Sale and Leaseback
     
     . The Borrowers shall not enter into any arrangement, directly or
     indirectly, whereby any Borrower shall sell or transfer any property owned
     by it in order then or thereafter to lease such property or lease other
     property which such Borrower intends to use for substantially the same
     purpose as the property being sold or transferred, without the prior
     written consent of the Required Lenders.
     
     Restricted Payments and Redemptions
     
     . The Borrowers shall not redeem, convert, retire or otherwise acquire
     shares of any class of its Capital Stock, or make any Restricted Payments,
     except that (a) the Borrowers may make Distributions to another Borrower,
     (b) the Parent may make Distributions and/or purchase shares of its Capital
     Stock in an annual aggregate amount not to exceed $75,000,000 plus one
     hundred percent (100%) of the cash proceeds received by the Parent from the
     exercise of stock options after January 1, 2003, (c) the Parent may, in
     addition to its rights granted pursuant to clause (b) above, purchase
     shares of its Capital Stock in an aggregate amount not to exceed
     $100,000,000, and (d) the Parent may, in addition to its rights granted
     pursuant to clauses (b) and (c) above, purchase shares of its Capital Stock
     in an amount not to exceed fifty percent (50%) of the Net Financing
     Proceeds from a Permitted Debt Offering which is in the form of convertible
     notes, provided that an amount equal to fifty percent (50%) of the Net
     Financing Proceeds from such Permitted Debt Offering is simultaneously
     applied pro rata to reduce outstanding Loans hereunder. Any Term Loan
     Lender may decline to accept any payments due to such Term Loan Lender
     pursuant to clause (d) above in which case such declined payments shall be
     used to repay the Revolving Credit Loans (but not reduce the Total
     Revolving Credit Commitment) on a pro rata basis in accordance with each
     Revolving Credit Lender's Commitment Percentage. In addition, the Borrowers
     shall not effect or permit any change in or amendment to any document or
     instrument pertaining to the terms of any Borrower's (other than the
     Parent's) Capital Stock. Notwithstanding the foregoing, no Borrower shall
     make any Restricted Payment under this 8.6 if (i) a Default or Event of
     Default exists or would be created by the making of such Restricted
     Payment, or (ii) with respect to Restricted Payment made under clauses (b)
     through (d) above, the Leverage Ratio taking into account such Restricted
     Payment would exceed 3.75 to 1.00.
     
     Employee Benefit Plans
     
     . No Borrower nor any ERISA Affiliate will:
     
     engage in any "prohibited transaction" within the meaning of 406 of ERISA
     or 4975 of the Code which could result in a material liability for any
     Borrower; or
     
     permit any Guaranteed Pension Plan to incur an "accumulated funding
     deficiency", as such term is defined in 302 of ERISA, whether or not such
     deficiency is or may be waived; or
     
     fail to contribute to any Guaranteed Pension Plan to an extent which, or
     terminate any Guaranteed Pension Plan in a manner which, could result in
     the imposition of a lien or encumbrance on the assets of any Borrower
     pursuant to 302(f) or 4068 of ERISA; or
     
     amend any Guaranteed Pension Plan in circumstances requiring the posting of
     security pursuant to 307 of ERISA or 401(a)(29) of the Code; or
     
     permit or take any action which would result in the aggregate benefit
     liabilities (within the meaning of 4001 of ERISA) of all Guaranteed Pension
     Plans exceeding the value of the aggregate assets of such Plans,
     disregarding for this purpose the benefit liabilities and assets of any
     such Plan with assets in excess of benefit liabilities.
     
     Negative Pledges
     
     . Except as required by any Scheduled Contract, no Borrower shall enter
     into or permit to exist any arrangement or agreement, enforceable under
     applicable law, which directly or indirectly prohibits such Borrower from
     creating or incurring any lien, encumbrance, mortgage, pledge, charge,
     restriction or other security interest in favor of the Administrative Agent
     for the benefit of the Lenders and the Administrative Agent under the Loan
     Documents other than customary anti-assignment provisions in leases and
     licensing agreements entered into by such Borrower in the ordinary course
     of its business; provided, however, that this 8.8 shall not prohibit any
     negative pledge (i) incurred or provided in favor of any holder of
     Indebtedness permitted under 8.1 solely to the extent any such negative
     pledge relates to the property financed by or the subject of such
     Indebtedness, (ii) with respect to any Subsidiary of Parent imposed
     pursuant to an agreement which has been entered into for the sale or
     disposition permitted under 8.4.2, or (iii) in connection with restrictions
     imposed by applicable laws..
     
     Business Activities
     
     . No Borrower will engage directly or indirectly (whether through
     Subsidiaries or otherwise) in any type of business other than the
     businesses conducted by such Borrower on the Closing Date and in related
     businesses.
     
     Transactions with Affiliates
     
     . No Borrower will engage in any transaction with any Affiliate (other than
     for services as employees, officers and directors), including any contract,
     agreement or other arrangement providing for the furnishing of services to
     or by, providing for rental of real or personal property to or from, or
     otherwise requiring payments to or from any such Affiliate or, to the
     knowledge of the Borrowers, any corporation, partnership, trust or other
     entity in which any such Affiliate has a substantial interest or is an
     officer, director, trustee or partner, on terms more favorable to such
     Person than would have been obtainable on an arm's-length basis in the
     ordinary course of business.
     
     Subordinated Debt

     . No Borrower will amend, supplement or otherwise modify the terms of any
     of the Subordinated Debt or any of the documents evidencing such
     Subordinated Debt or prepay, redeem or purchase any of the Subordinated
     Debt without the consent of the Required Lenders; provided, however, so
     long as no Default or Event of Default has occurred and is continuing, or
     would be created thereby, the Borrowers shall be permitted to (i) make
     regularly scheduled payments of interest on the Subordinated Debt, (ii)
     prepay the Convertible Subordinated Notes with proceeds of Subordinated
     Debt, (iii) purchase the Convertible Subordinated Notes, in whole or in
     part, with proceeds of Subordinated Debt, and (iv) amend, supplement or
     otherwise modify the 2022 Convertible Subordinated Notes and the 2022 Notes
     Indenture or replace the 2022 Convertible Subordinated Notes and make
     principal payments, principal returns and/or redemptions of the Convertible
     Subordinated Notes, in each case with proceeds of Subordinated Debt or with
     proceeds of Loans advanced hereunder up to $175,000,000 plus applicable
     redemption costs, if any, provided, that any such amendment, supplement or
     modification thereto or replacement thereof shall (a) provide for a
     maturity date which extends beyond the Revolving Credit Maturity Date and
     the Term Loan Maturity Date and (b) otherwise not change, alter or modify
     any material terms of such Convertible Subordinated Notes in any manner
     which adversely affects the Lenders.

 9.  FINANCIAL COVENANTS.

     The Borrowers covenant and agree that, so long as any Obligation is
     outstanding or any Lender has any obligation to make any Loans or the
     Administrative Agent has any obligation to issue, extend or renew any
     Letters of Credit:

     Leverage Ratio
     
     . As of the end of each fiscal quarter of the Borrowers, the Borrowers will
     not permit the ratio of Consolidated Total Funded Debt to EBITDA (the
     "Leverage Ratio") to exceed 3.75:1.00 for the Reference Period ending on
     such date.
     
     Senior Funded Debt to EBITDA
     
     . As of the end of each fiscal quarter of the Borrowers until the fiscal
     quarter in which the 2022 Convertible Subordinated Notes are paid in full,
     the Borrowers will not permit the ratio of Senior Funded Debt to EBITDA to
     exceed 3.25:1 for the Reference Period ending on such date. Upon payment in
     full of the 2022 Convertible Subordinated Notes, the covenant in this  9.2
     shall be deemed deleted in its entirety.
     
     Interest Coverage Ratio
     
     . As of the end of any fiscal quarter of the Borrowers, the ratio of
     (a) EBIT to (b) Consolidated Total Interest Expense shall not be less than
     2.50:1.00 for the Reference Period ending on such date.
     
     Consolidated Net Worth
     
     . The Borrowers will not permit Consolidated Net Worth at the end of any
     fiscal quarter to be less than the sum of (a) $570,000,000 plus (b) on a
     cumulative basis, fifty percent (50%) of positive Consolidated Net Income
     for each fiscal quarter beginning with the fiscal quarter ended December
     31, 2005, plus (c) one hundred percent (100%) of the proceeds of (i) any
     sale by the Borrowers occurring after the fiscal quarter ended September
     30, 2005 of (A) equity securities issued by the Borrowers and (B) warrants
     or subscription rights for equity securities issued by the Borrowers, and
     (ii) any conversion of any convertible debt to equity interests in the
     Borrowers minus (d) the aggregate amount of Distributions made after the
     fiscal quarter ended September 30, 2005 in accordance with 8.6(c) above and
     the aggregate purchase price of the Capital Stock purchased in accordance
     with 8.6(c) and (d) above.
     
     Capital Expenditures

     . The Borrowers will not make Capital Expenditures during any Reference
     Period in excess of 2.50 times the actual depreciation expenses, depletion
     and landfill amortization expenses for such Reference Period.

 10. CLOSING CONDITIONS.

     The obligations of the Lenders to make the Loans and the Administrative
     Agent to issue Letters of Credit on the Closing Date and otherwise be bound
     by the terms of this Credit Agreement shall, except as set forth in the
     Post-Closing Agreement, be subject to the satisfaction of each of the
     following conditions precedent:

     Corporate Action
     
     . All corporate (or equivalent company or partnership) action necessary for
     the valid execution, delivery and performance by the Borrowers of the Loan
     Documents shall have been duly and effectively taken, and satisfactory
     evidence thereof shall have been provided to the Administrative Agent.
     
     Loan Documents, Etc
     
     . Each of the Loan Documents shall have been duly and properly authorized,
     executed and delivered by the respective parties thereto and shall be in
     full force and effect in a form satisfactory to the Lenders.
     
     Certificate of Secretary; Good Standing Certificates
     
     .
     
     The Administrative Agent shall have received from each Borrower a
     certificate as to the good standing of each from the Secretary of State or
     other appropriate official of the state of its organization, dated no
     earlier than forty-five (45) days prior to the Closing Date. The
     Administrative Agent shall also have received from each Borrower a
     certificate of its Secretary certifying the following attachments thereto:
     (a) a copy of its certificate or articles of incorporation or other
     constitutive documents, in each case as amended to date, certified by the
     Secretary of State or other appropriate official of the state of its
     organization, (b) a true and correct copy of its by-laws (or equivalent
     constitutive documents), including all amendments thereto, and (c) a true
     and correct copy of the resolutions of its board of directors authorizing
     the transactions contemplated hereunder and under the other Loan Documents.
     Such Secretary's Certificate shall also give the name and bear a specimen
     signature of each individual who shall be authorized (i) to sign the Loan
     Documents on behalf of the Borrowers; (ii) to make Loan and Letter of
     Credit Requests; and (iii) to give notices and to take other action on the
     Borrowers' behalf under the Loan Documents. Notwithstanding the foregoing,
     to the extent that any Borrower delivered any such certificate of its
     Secretary, together with each of the attachments described above, in
     connection with the Existing Credit Agreement, such Borrower may deliver,
     in lieu of the attachments described above, a certificate of its Secretary
     certifying that there have been no amendments or other modifications to any
     of the information provided in the previously delivered certificate and set
     forth in the materials attached thereto and that such information and such
     materials continue to be true, correct and complete as of the Closing Date.
     
     Validity of Liens
     
     . The Security Documents shall be effective to create in favor of the
     Administrative Agent a legal, valid and enforceable first (except for
     Permitted Liens entitled to priority under applicable law) security
     interest in and lien upon the Collateral. All filings, recordings,
     deliveries of instruments and other actions necessary or desirable in the
     opinion of the Administrative Agent to protect and preserve such security
     interests shall have been duly effected. The Administrative Agent shall
     have received evidence thereof in form and substance satisfactory to the
     Administrative Agent.
     
     Perfection Certificates and UCC Search Results
     
     . The Administrative Agent shall have received from each Borrower completed
     and fully executed Perfection Certificates and the results of UCC searches
     with respect to the Collateral, indicating no liens other than Permitted
     Liens and otherwise in form and substance satisfactory to the
     Administrative Agent.
     
     Certificates of Insurance
     
     . The Administrative Agent shall have received a certificate of insurance
     signed by the insurer or an agent authorized to bind the insurer dated as
     of the Closing Date, or within 15 days prior thereto, identifying insurers,
     types of insurance, insurance limits, and policy terms, and otherwise
     describing the Borrowers' insurance coverage.
     
     Legal Opinions
     
     . The Administrative Agent shall have received a favorable legal opinion
     from counsel to the Borrowers, addressed to the Administrative Agent and
     the Lenders, dated as of the Closing Date, in form and substance
     satisfactory to the Administrative Agent. In addition, the Administrative
     Agent shall have received a favorable legal opinion from local counsel to
     each Borrower which was not party to the Existing Credit Agreement, in each
     case addressed to the Administrative Agent and the Lenders, dated as of the
     Closing Date, and in form and substance satisfactory to the Administrative
     Agent.
     
     Environmental Permit Certificate
     
     . The Lenders shall have received an environmental permit certificate in
     substantially the form of Exhibit C from the Borrowers satisfactory to the
     Administrative Agent concerning principal operating permits at the
     Borrowers' principal operating facilities.
     
     Payment of Fees
     
     . The Borrowers shall have paid any fees (including, without limitation,
     those fees set forth in 5.1) owing to any of the Lenders, the
     Administrative Agent or the Joint Lead Arrangers and shall have paid all
     fees and disbursements of counsel to the Administrative Agent invoiced as
     of the Closing Date.
     
     Closing Certificate
     
     . The Borrowers shall have delivered to the Administrative Agent a
     certificate from the CFO, dated as of the Closing Date, (a) stating that,
     as of such date (i) the representations and warranties set forth herein or
     in any other Loan Document are true and correct (ii) no Default or Event of
     Default has occurred and is continuing, and (iii) Schedule 2 attached
     hereto lists all of the Subsidiaries of the Parent as of the Closing Date,
     and (b) certifying that, on a pro forma basis as of the Closing Date
     (except as noted below), (i) the Borrowers' ratio of Senior Funded Debt to
     EBITDA was less than or equal to 2.00 to 1.00 and (ii) the Borrowers'
     Leverage Ratio was less than or equal to 2.75 to 1.00. For purposes of the
     pro forma calculations set forth in clause (b) of this 10.10, the Borrowers
     shall determine (x) Senior Funded Debt and Consolidated Total Funded Debt
     as of the Closing Date and (y) EBITDA of the Borrowers based on the
     Compliance Certificate of the Borrowers reported as of September 30, 2005.
     
     Intentionally Omitted
     
     
     
     Subordinated Debt
     
     . The Administrative Agent shall have received a certificate from the CFO,
     in form and substance satisfactory to the Administrative Agent, certifying
     that (a) the Obligations are permitted senior Indebtedness under the
     existing Subordinated Debt, and (b) no default under the existing
     Subordinated Debt has occurred and is continuing or would result after
     giving effect to the transactions contemplated by this Credit Agreement and
     the other Loan Documents.
     
     Payoff
     
     . The Administrative Agent shall have received satisfactory evidence of the
     payment of all Indebtedness under the Existing Credit Agreement in
     accordance with 29 herein.
     
     Closing Documentation, Etc

     . Without limiting the generality of the provisions of 15 below, for
     purposes of determining compliance with the conditions specified in this
     10, each Lender that has signed this Agreement shall be deemed to have
     consented to, approved or accepted or to be satisfied with, each document
     or other matter required thereunder to be consented to or approved by or
     acceptable or satisfactory to a Lender unless the Administrative Agent
     shall have received notice from such Lender prior to the proposed Closing
     Date specifying its objection thereto.

 11. CONDITIONS OF ALL LOANS.

     The obligations of the Lenders to make any Loan (including without
     limitation the obligation of the Issuing Lender to issue, extend or renew
     any Letter of Credit) on and subsequent to the Closing Date is subject to
     the following conditions precedent:

     Representations True; No Event of Default
     
     . Each of the representations and warranties of the Borrowers contained in
     this Credit Agreement or in any document or instrument delivered pursuant
     to or in connection with this Credit Agreement shall be true as of the date
     as of which they were made and shall also be true at and as of the time of
     any Drawdown Date or the issuance of any Letter of Credit with the same
     effect as if made at and as of that time (except to the extent of changes
     resulting from transactions contemplated or permitted by this Credit
     Agreement and changes occurring in the ordinary course of business which
     singly or in the aggregate would not have a Material Adverse Effect, or to
     the extent that such representations and warranties relate solely and
     expressly to an earlier date) and no Default or Event of Default shall have
     occurred and be continuing.
     
     Performance; No Event of Default
     
     . The Borrowers shall have performed and complied with all terms and
     conditions herein required to be performed or complied with by the
     Borrowers prior to or at the time of the making of any Loan or the issuance
     of any Letter of Credit, and at the time of making any Loan or issuance of
     any Letter of Credit, there shall exist no Event of Default or condition
     which would result in an Event of Default upon the making of such Loan or
     the issuance of such Letter of Credit, as the case may be. Each request by
     the Borrowers for a Loan (including without limitation each request for
     issuance, extension or renewal of a Letter of Credit) subsequent to the
     first Loan made hereunder shall constitute certification by the Borrowers
     that the conditions specified in 11.1 and 11.2 will be duly satisfied on
     the date of such Loan or Letter of Credit issuance.
     
     No Legal Impediment
     
     . No change shall have occurred in any law or regulations thereunder or
     interpretations thereof which in the reasonable opinion of the Lenders
     would make it illegal for the Lenders to make Loans hereunder.
     
     Governmental Regulation
     
     . The Lenders shall have received such statements in form and substance
     reasonably satisfactory to the Lenders as they shall require for the
     purpose of compliance with any applicable regulations of the Comptroller of
     the Currency or the Board of Governors of the Federal Reserve System.
     
     Proceedings and Documents

     . All proceedings in connection with the transactions contemplated by this
     Credit Agreement and all documents incident thereto shall have been
     delivered to the Lenders as of the date hereof in form and substance
     satisfactory to the Lenders (including without limitation an initial Loan
     and Letter of Credit Request), and the Lenders shall have received all
     information and such counterpart originals or certified or other copies of
     such documents as the Lenders may reasonably request.

 12. COLLATERAL SECURITY.

     The Obligations shall be secured by (a) a perfected (except in the case of
     Real Property and motor vehicles, subject to the following proviso)
     first-priority security interest (subject only to Permitted Liens) in all
     assets of each Borrower (other than the Excluded Assets), whether now owned
     or hereafter acquired, pursuant to the terms of the Security Agreement to
     which each Borrower is a party; (b) a pledge of 100% of the Capital Stock
     (or in the case of a foreign Subsidiary, 65% of the Capital Stock) of such
     Borrowers (other than the Parent) to the Administrative Agent on behalf of
     the Lenders and the Administrative Agent pursuant to the Security
     Documents; and (c) a pledge of 65% of the Capital Stock of each foreign
     Subsidiary; provided that the Borrowers hereby agree, upon notice from the
     Administrative Agent and the Required Lenders, to deliver, as promptly as
     practicable, but in any event within sixty (60) days, titles to motor
     vehicles and mortgages with respect to Real Property and take such other
     steps as may be reasonably requested (including, without limitation, the
     delivery of legal opinions, engineer's reports, environmental site
     assessments and title insurance) so as to provide the Administrative Agent,
     for the benefit of the Lenders and the Administrative Agent, a perfected
     first-priority security interest in such assets.
     
     The Borrowers hereby acknowledge that (i) any and all Uniform Commercial
     Code financing statements (together with all rights thereunder) filed in
     connection with the Existing Credit Agreement naming Fleet National Bank,
     as secured party, and such Borrower, as debtor, have been, or
     simultaneously herewith are being, assigned to the Administrative Agent and
     shall be effective to perfect the Administrative Agent's security interest
     granted by such Borrower pursuant to the Loan Documents to the extent that
     such security interest may be perfected by the filing of Uniform Commercial
     Code financing statements and (ii) such prior filings represent pre-filings
     of Uniform Commercial Code financing statements for purposes of so
     perfecting the security interest granted by the Borrowers under the Loan
     Documents. Until all of the Obligations have been finally paid and
     satisfied in full, the provisions of this 12(b) shall continue to apply,
     and such filings shall continue to be effective and not subject to any
     right of termination in respect of the security interests granted herein,
     whether any obligations under the Existing Credit Agreement are to be
     discharged with the proceeds of any of the Loans or are to continue
     independently or otherwise.
     
     In the event the Borrowers dispose of any assets in accordance with 8.4.2
     (and 4.4.1 where applicable), the Administrative Agent will, at the
     Borrowers' sole cost and expense, execute and deliver all such forms,
     releases, discharges, assignments, termination statements, and similar
     documents as the Borrowers may reasonably request in order to release the
     Liens granted to the Administrative Agent with respect to such assets.

 13. EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT.

     Events of Default and Acceleration
     
     . If any of the following events ("Events of Default" or, if the giving of
     notice or the lapse of time or both is required, then, prior to such notice
     and/or lapse of time, "Defaults") shall occur:
     
     if the Borrowers shall fail to pay any principal of the Loans or any
     Reimbursement Obligation when the same shall become due and payable,
     whether at the Revolving Credit Maturity Date or the Term Loan Maturity
     Date, as applicable, or any accelerated date of maturity or at any other
     date fixed for payment;
     
     if the Borrowers shall fail to pay any interest or fees or other amounts
     owing under the Loan Documents within five (5) Business Days after the same
     shall become due and payable whether at the Revolving Credit Maturity Date
     or the Term Loan Maturity Date, as applicable, or any accelerated date of
     maturity or at any other date fixed for payment;
     
     if the Borrowers shall fail to comply with the covenants contained in 7.1,
     7.7, 7.8, 7.10, 7.13, 7.14, 7.15, 7.16, 8 or 9;
     
     if the Borrowers shall fail to comply with the covenants contained in (i)
     7.2, 7.3, 7.5, 7.6, 7.9, 7.11, 7.12, or 7.17 within thirty (30) days of the
     Borrowers' knowledge of a violation of such covenants or (ii) 7.4 within
     five (5) days of the Borrowers' knowledge of a violation of such covenant;
     
     if the Borrowers shall fail to perform any term, covenant or agreement
     contained herein or in any of the other Loan Documents (other than those
     specified in subsections (a), (b), (c) and (d) above) within 30 days after
     written notice of such failure has been given to the Borrowers by the
     Administrative Agent or any Lender;
     
     if any representation or warranty contained in this Credit Agreement or in
     any document or instrument delivered pursuant to or in connection with this
     Credit Agreement shall prove to have been false in any material respect
     upon the date when made or repeated;
     
     if any Borrower or any Excluded Subsidiary shall fail to pay at maturity,
     or within any applicable period of grace, any and all obligations for
     borrowed money (other than the Obligations) or any guaranty with respect
     thereto in an aggregate amount greater than $5,000,000 or fail to observe
     or perform any material term, covenant or agreement contained in any
     agreement by which it is bound, evidencing or securing borrowed money in an
     aggregate amount greater than $5,000,000 for such period of time as would,
     or would have permitted (assuming the giving of appropriate notice if
     required) the holder or holders thereof or of any obligations issued
     thereunder to accelerate the maturity thereof, unless the same shall have
     been waived by the holder(s) thereof;
     
     if any Borrower or any Excluded Subsidiary makes an assignment for the
     benefit of creditors, or admits in writing its inability to pay or
     generally fails to pay its debts as they mature or become due, or petitions
     or applies for the appointment of a trustee or other custodian, liquidator
     or receiver of any Borrower or any Excluded Subsidiary or of any
     substantial part of the assets of any Borrower or any Excluded Subsidiary
     or commences any case or other proceeding relating to any Borrower or any
     Excluded Subsidiary under any bankruptcy, reorganization, arrangement,
     insolvency, readjustment of debt, dissolution or liquidation or similar law
     of any jurisdiction, now or hereafter in effect, or takes any action to
     authorize or in furtherance of any of the foregoing, or if any such
     petition or application is filed or any such case or other proceeding is
     commenced against any Borrower or any Excluded Subsidiary or such Borrower
     or such Excluded Subsidiary indicates its approval thereof, consent thereto
     or acquiescence therein, or such petition or application shall not have
     been dismissed within sixty (60) days following the filing thereof;
     
     a decree or order is entered appointing any such trustee, custodian,
     liquidator or receiver or adjudicating any Borrower or any Excluded
     Subsidiary bankrupt or insolvent, or approving a petition in any such case
     or other proceeding, or a decree or order for relief is entered in respect
     of any Borrower or any Excluded Subsidiary in an involuntary case under
     applicable bankruptcy laws as now or hereafter constituted;
     
     if there shall remain in force, undischarged, unsatisfied and unstayed, for
     more than forty-five (45) days, whether or not consecutive, any final
     judgment against any Borrower or any Excluded Subsidiary which, with other
     outstanding final judgments against the Borrowers and the Excluded
     Subsidiaries, exceeds in the aggregate $5,000,000 after taking into account
     any undisputed insurance coverage;
     
     any Borrower or any Excluded Subsidiary or any ERISA Affiliate incurs any
     liability to the PBGC or a Guaranteed Pension Plan pursuant to Title IV of
     ERISA in an aggregate amount exceeding $5,000,000, or any Borrower or any
     ERISA Affiliate is assessed withdrawal liability pursuant to Title IV of
     ERISA by a Multiemployer Plan requiring aggregate annual payments exceeding
     $5,000,000, or any of the following occurs with respect to a Guaranteed
     Pension Plan: (i) an ERISA Reportable Event, or a failure to make a
     required installment or other payment (within the meaning of 302(f)(1) of
     ERISA), provided that the Administrative Agent determines in its reasonable
     discretion that such event (A) could be expected to result in liability of
     any Borrower or any Excluded Subsidiary to the PBGC or such Guaranteed
     Pension Plan in an aggregate amount exceeding $5,000,000 and (B) could
     constitute grounds for the termination of such Guaranteed Pension Plan by
     the PBGC, for the appointment by the appropriate United States District
     Court of a trustee to administer such Guaranteed Pension Plan or for the
     imposition of a lien in favor of such Guaranteed Pension Plan; or (ii) the
     appointment by a United States District Court of a trustee to administer
     such Guaranteed Pension Plan; or (iii) the institution by the PBGC of
     proceedings to terminate such Guaranteed Pension Plan;
     
     if any of the Loan Documents shall be cancelled, terminated, revoked or
     rescinded or the Administrative Agent's security interests or liens in a
     substantial portion of the Collateral shall cease to be perfected, or shall
     cease to have the priority contemplated by the Security Documents, in each
     case otherwise than in accordance with the terms thereof or with the
     express prior written agreement, consent or approval of the Lenders, or any
     action at law, suit in equity or other legal proceeding to cancel, revoke
     or rescind any of the Loan Documents shall be commenced by or on behalf of
     any Borrower or any stockholder of any Borrower who is an officer or
     director of such Borrower, or any court or any other governmental or
     regulatory authority or agency of competent jurisdiction shall make a
     determination that, or issue a judgment, order, decree or ruling to the
     effect that, any one or more of the Loan Documents is illegal, invalid or
     unenforceable in accordance with the terms thereof;
     
     (i) the Parent shall at any time, legally or beneficially own less than one
     hundred percent (100%) of the shares of the Capital Stock of each other
     Borrower (directly or indirectly in accordance with 7.16), or (ii) any
     person or group of persons (within the meaning of Section 13 or 14 of the
     Securities Exchange Act of 1934, as amended) shall have acquired beneficial
     ownership (within the meaning of Rule 13d-3 promulgated by the Securities
     and Exchange Commission under said Act) of 20% or more of the outstanding
     shares of common stock of the Parent; or, during any period of twelve
     consecutive calendar months, individuals who were directors of the Parent
     on the first day of such period shall cease to constitute a majority of the
     board of directors unless such new directors were approved by a majority of
     the directors who were directors on the first day of such period; provided,
     however, that any such change of control resulting from an acquisition
     permitted under 8.4 shall not constitute a Default or an Event of Default
     hereunder; or
     
     a "Change of Control" as defined in the 2022 Notes Indenture or in the
     Permitted Debt Offering shall occur;
     
     then, and in any such event, so long as the same may be continuing, the
     Administrative Agent may, and at the request of the Required Lenders shall,
     by notice in writing to the Borrowers, declare all amounts owing with
     respect to this Credit Agreement and the other Loan Documents and all
     Reimbursement Obligations to be, and they shall thereupon forthwith become,
     immediately due and payable without presentment, demand, protest or other
     notice of any kind, all of which are hereby expressly waived by the
     Borrowers; provided that in the event of any Event of Default specified in
     13.1(h) or 13.1(i), all such amounts shall become immediately due and
     payable automatically and without any requirement of notice from the
     Administrative Agent or any Lender. After the occurrence of any Event of
     Default, the Borrowers shall immediately provide to the Administrative
     Agent cash in an amount equal to the Maximum Drawing Amount of all Letters
     of Credit outstanding, to be held by the Administrative Agent as collateral
     security for the Obligations.
     
     Termination of Commitments
     
     . If any Event of Default shall occur and be continuing, the Administrative
     Agent may, and at the request of a majority of the Revolving Credit Lenders
     shall, by notice to the Borrowers, terminate the unused portion of the
     Total Revolving Credit Commitment hereunder, and upon such notice being
     given, such unused portion of the Total Revolving Credit Commitment
     hereunder shall terminate immediately and the Lenders shall be relieved of
     all further obligations to make Loans to or issue Letters of Credit for the
     account of the Borrowers hereunder, provided that in the event of any Event
     of Default specified in 13.1(h) or 13.1(i), all such amounts shall become
     immediately due and payable automatically and without any requirement of
     notice from the Administrative Agent or any Lender. No termination of any
     portion of the Total Revolving Credit Commitment hereunder shall relieve
     the Borrowers of any of their existing Obligations to the Lenders hereunder
     or elsewhere.
     
     Remedies
     
     . Subject to 14, in case any one or more Events of Default shall have
     occurred and be continuing, and whether or not the Lenders shall have
     accelerated the maturity of the Loans and other Obligations pursuant to
     13.1, each Lender may, after giving the Borrowers and Administrative Agent
     written notice three Business Days before such suit, action or other
     proceeding, proceed to protect and enforce its rights by suit in equity,
     action at law or other appropriate proceeding, whether for the specific
     performance of any covenant or agreement contained in this Credit Agreement
     and the other Loan Documents or any instrument pursuant to which the
     Obligations to such Lender are evidenced, including, without limitation, as
     permitted by applicable law the obtaining of the ex parte appointment of a
     receiver, and, if such amount shall have become due, by declaration or
     otherwise, proceed to enforce the payment thereof or any legal or equitable
     right of such Lender, provided that, if any of the Collateral is located in
     California, Louisiana or any other state or province having a one form of
     action rule or any rule which might impair the Collateral, then prior to
     initiating any such proceeding, such Lender shall have supplied the
     Administrative Agent with opinions of nationally recognized law firms
     specializing in California law, Louisiana law, and the law of any other
     state or province, as applicable, having a one form of action rule to the
     effect that actions by such Lender under such circumstances shall not
     constitute an action for purposes of such state's or province's one form of
     action rule or in any other way impair the Collateral. No remedy herein
     conferred upon any Lender, the Administrative Agent or the holder of any
     Note or purchaser of any Letter of Credit Participation is intended to be
     exclusive of any other remedy and each and every remedy shall be cumulative
     and shall be in addition to every other remedy given hereunder or now or
     hereafter existing at law or in equity or by statute or any other provision
     of law.
     
     Distribution of Collateral Proceeds
     
     . In the event that, following the occurrence or during the continuance of
     any Event of Default, the Administrative Agent or any Lender, as the case
     may be, receives any monies in connection with the enforcement of any the
     Security Documents, or otherwise with respect to the realization upon any
     of the Collateral, such monies shall be distributed for application as
     follows:
     
     First
     
     , to the payment of, or (as the case may be) the reimbursement of the
     Administrative Agent for or in respect of all reasonable costs, expenses,
     disbursements and losses which shall have been incurred or sustained by the
     Administrative Agent in connection with the collection of such monies by
     the Administrative Agent, for the exercise, protection or enforcement by
     the Administrative Agent of all or any of the rights, remedies, powers and
     privileges of the Administrative Agent under this Credit Agreement or any
     of the other Loan Documents or in respect of the Collateral or in support
     of any provision of adequate indemnity to the Administrative Agent against
     any taxes or liens which by law shall have, or may have, priority over the
     rights of the Administrative Agent to such monies;
     
     
     
     Second
     
     , to all other Obligations;
     provided
     that distributions shall be made (A)
     pari
     passu
     among the Obligations (including the Maximum Drawing Amount of the Letters
     of Credit); provided, that upon the reduction, cancellation, expiration or
     termination of any Letter of Credit, the Maximum Drawing Amount which has
     been included as an Obligation and any cash collateral held for the benefit
     of the Lenders in respect thereto will be redistributed
     pari
     passu
     to the Lenders in accordance with this 13.4(b)(A), and (B) with respect to
     each type of Obligation owing to the Lenders, such as interest, principal,
     fees and expenses, among the Lenders
     pro rata
     in accordance with the amount of all such Obligations outstanding;
     
     
     
     Third, upon payment and satisfaction in full or other provisions for
     payment in full satisfactory to the Lenders and the Administrative Agent of
     all of the Obligations, to the payment of any obligations required to be
     paid pursuant to 9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial
     Code of the State of New York; and
     
     Fourth, the excess, if any, shall be returned to the Borrowers or to such
     other Persons as are entitled thereto.

 14. SETOFF.

     If an Event of Default shall have occurred and be continuing, each Lender,
     the Issuing Lender and each of their respective Affiliates is hereby
     authorized at any time and from time to time, to the fullest extent
     permitted by applicable law, to set off and apply any and all deposits
     (general or special, time or demand, provisional or final, in whatever
     currency) at any time held and other obligations (in whatever currency) at
     any time owing by such Lender, the Issuing Lender or any such Affiliate to
     or for the credit or the account of any Borrower against any and all of the
     obligations of such Borrower now or hereafter existing under this Agreement
     or any other Loan Document to such Lender or the Issuing Lender,
     irrespective of whether or not such Lender or the Issuing Lender shall have
     made any demand under this Agreement or any other Loan Document and
     although such obligations of such Borrower may be contingent or unmatured
     or are owed to a branch or office of such Lender or the Issuing Lender
     different from the branch or office holding such deposit or obligated on
     such indebtedness. The rights of each Lender, the Issuing Lender and their
     respective Affiliates under this Section are in addition to other rights
     and remedies (including other rights of setoff) that such Lender, the
     Issuing Lender or their respective Affiliates may have. Each Lender and the
     Issuing Lender agrees to notify the Borrowers and the Administrative Agent
     promptly after any such setoff and application, provided that the failure
     to give such notice shall not affect the validity of such setoff and
     application.

 15. THE ADMINISTRATIVE AGENT.

     Appointment and Authorization
     
     .
     
     Each of the Lenders and the Issuing Lender hereby irrevocably appoints Bank
     of America to act on its behalf as the Administrative Agent hereunder and
     under the other Loan Documents and authorizes the Administrative Agent to
     take such actions on its behalf and to exercise such powers as are
     delegated to the Administrative Agent by the terms hereof or thereof,
     together with such actions and powers as are reasonably incidental thereto.
     The provisions of this 15 are solely for the benefit of the Administrative
     Agent, the Lenders and the Issuing Lender, and no Borrower shall have
     rights as a third party beneficiary of any of such provisions.
     
     The relationship between the Administrative Agent and each of the Lenders
     is that of an independent contractor. The use of the term "Administrative
     Agent" is for convenience only and is used to describe, as a form of
     convention, the independent contractual relationship between the
     Administrative Agent and each of the Lenders. Nothing contained in this
     Credit Agreement nor the other Loan Documents shall be construed to create
     an agency, trust or other fiduciary relationship between the Administrative
     Agent and any of the Lenders.
     
     As an independent contractor empowered by the Lenders to exercise certain
     rights and perform certain duties and responsibilities hereunder and under
     the other Loan Documents, the Administrative Agent is nevertheless a
     "representative" of the Lenders, as that term is defined in Article 1 of
     the Uniform Commercial Code of the State of New York, for purposes of
     actions for the benefit of the Lenders and the Administrative Agent with
     respect to all collateral security and guaranties contemplated by the Loan
     Documents. Such actions include the designation of the Administrative Agent
     as "secured party", "mortgagee" or the like on all financing statements and
     other documents and instruments, whether recorded or otherwise, relating to
     the attachment, perfection, priority or enforcement of any security
     interests, mortgages or deeds of trust in collateral security intended to
     secure the payment or performance of any of the Obligations, all for the
     benefit of the Lenders and the Administrative Agent.
     
     Rights as a Lender
     
     . The Person serving as the Administrative Agent hereunder shall have the
     same rights and powers in its capacity as a Lender as any other Lender and
     may exercise the same as though it were not the Administrative Agent and
     the term "Lender" or "Lenders" shall, unless otherwise expressly indicated
     or unless the context otherwise requires, include the Person serving as the
     Administrative Agent hereunder in its individual capacity. Such Person and
     its Affiliates may accept deposits from, lend money to, act as the
     financial advisor or in any other advisory capacity for and generally
     engage in any kind of business with the Borrowers or any Subsidiary or
     other Affiliate thereof as if such Person were not the Administrative Agent
     hereunder and without any duty to account therefore to the Lenders.
     
     Exculpatory Provisions
     
     . The Administrative Agent shall not have any duties or obligations except
     those expressly set forth herein and in the other Loan Documents. Without
     limiting the generality of the foregoing, the Administrative Agent:
     
     shall not be subject to any fiduciary or other implied duties, regardless
     of whether a Default has occurred and is continuing;
     
     shall not have any duty to take any discretionary action or exercise any
     discretionary powers, except discretionary rights and powers expressly
     contemplated hereby or by the other Loan Documents that the Administrative
     Agent is required to exercise as directed in writing by the Required
     Lenders (or such other number or percentage of the Lenders as shall be
     expressly provided for herein or in the other Loan Documents), provided
     that the Administrative Agent shall not be required to take any action
     that, in its opinion or the opinion of its counsel, may expose the
     Administrative Agent to liability or that is contrary to any Loan Document
     or applicable law; and
     
     shall not, except as expressly set forth herein and in the other Loan
     Documents, have any duty to disclose, and shall not be liable for the
     failure to disclose, any information relating to any of the Borrowers or
     any of their respective Affiliates that is communicated to or obtained by
     the Person serving as the Administrative Agent or any of its Affiliates in
     any capacity.
     
     The Administrative Agent shall not be liable for any action taken or not
     taken by it (i) with the consent or at the request of the Required Lenders
     (or such other number or percentage of the Lenders as shall be necessary,
     or as the Administrative Agent shall believe in good faith shall be
     necessary, under the circumstances as provided in 26 and 13.3 or (ii) in
     the absence of its own gross negligence or willful misconduct. The
     Administrative Agent shall be deemed not to have knowledge of any Default
     unless and until notice describing such Default is given to the
     Administrative Agent by the Borrowers, a Lender or the Issuing Lender.
     
     The Administrative Agent shall not be responsible for or have any duty to
     ascertain or inquire into (i) any statement, warranty or representation
     made in or in connection with this Agreement or any other Loan Document,
     (ii) the contents of any certificate, report or other document delivered
     hereunder or thereunder or in connection herewith or therewith, (iii) the
     performance or observance of any of the covenants, agreements or other
     terms or conditions set forth herein or therein or the occurrence of any
     Default, (iv) the validity, enforceability, effectiveness or genuineness of
     this Agreement, any other Loan Document or any other agreement, instrument
     or document or (v) the satisfaction of any condition set forth in 10 or
     elsewhere herein, other than to confirm receipt of items expressly required
     to be delivered to the Administrative Agent.
     
     Reliance by Administrative Agent
     
     . The Administrative Agent shall be entitled to rely upon, and shall not
     incur any liability for relying upon, any notice, request, certificate,
     consent, statement, instrument, document or other writing (including any
     electronic message, Internet or intranet website posting or other
     distribution) believed by it to be genuine and to have been signed, sent or
     otherwise authenticated by the proper Person. The Administrative Agent also
     may rely upon any statement made to it orally or by telephone and believed
     by it to have been made by the proper Person, and shall not incur any
     liability for relying thereon. In determining compliance with any condition
     hereunder to the making of a Loan, or the issuance of a Letter of Credit,
     that by its terms must be fulfilled to the satisfaction of a Lender or the
     Issuing Lender, the Administrative Agent may presume that such condition is
     satisfactory to such Lender or the Issuing Lender unless the Administrative
     Agent shall have received notice to the contrary from such Lender or the
     Issuing Lender prior to the making of such Loan or the issuance of such
     Letter of Credit. The Administrative Agent may consult with legal counsel
     (who may be counsel for the Borrowers), independent accountants and other
     experts selected by it, and shall not be liable for any action taken or not
     taken by it in accordance with the advice of any such counsel, accountants
     or experts.
     
     Delegation of Duties
     
     . The Administrative Agent may perform any and all of its duties and
     exercise its rights and powers hereunder or under any other Loan Document
     by or through any one or more sub-agents appointed by the Administrative
     Agent. The Administrative Agent and any such sub-agent may perform any and
     all of its duties and exercise its rights and powers by or through their
     respective Related Parties. The exculpatory provisions of this 15 shall
     apply to any such sub-agent and to the Related Parties of the
     Administrative Agent and any such sub-agent, and shall apply to their
     respective activities in connection with the syndication of the credit
     facilities provided for herein as well as activities as Administrative
     Agent.
     
     Resignation of Administrative Agent
     
     . The Administrative Agent may. at any time give notice of its resignation
     to the Lenders, the Issuing Lender and the Borrower. Upon receipt of any
     such notice of resignation, the Required Lenders shall have the right, in
     consultation with the Borrower, to appoint a successor, which shall be a
     bank with an office in the United States, or an Affiliate of any such bank
     with an office in the United States. If no such successor shall have been
     so appointed by the Required Lenders and shall have accepted such
     appointment within 30 days after the retiring Administrative Agent gives
     notice of its resignation, then the retiring Administrative Agent may on
     behalf of the Lenders and the Issuing Lender, appoint a successor
     Administrative Agent meeting the qualifications set forth above; provided
     that if the Administrative Agent shall notify the Borrower and the Lenders
     that no qualifying Person has accepted such appointment, then such
     resignation shall nonetheless become effective in accordance with such
     notice and (1) the retiring Administrative Agent shall be discharged from
     its duties and obligations hereunder and under the other Loan Documents and
     (2) all payments, communications and determinations provided to be made by,
     to or through the Administrative Agent shall instead be made by or to each
     Lender and the Issuing Lender directly, until such time as the Required
     Lenders appoint a successor Administrative Agent as provided for above in
     this Section. Upon the acceptance of a successor's appointment as
     Administrative Agent hereunder, such successor shall succeed to and become
     vested with all of the rights, powers, privileges and duties of the
     retiring (or retired) Administrative Agent, and the retiring Administrative
     Agent shall be discharged from all of its duties and obligations hereunder
     or under the other Loan Documents (if not already discharged therefrom as
     provided above in this Section). The fees payable by the Borrower to a
     successor Administrative Agent shall be the same as those payable to its
     predecessor unless otherwise agreed between the Borrower and such
     successor. After the retiring Administrative Agent's resignation hereunder
     and under the other Loan Documents, the provisions of this 15 and 16 shall
     continue in effect for the benefit of such retiring Administrative Agent,
     its sub-agents and their respective Related Parties in respect of any
     actions taken or omitted to be taken by any of them while the retiring
     Administrative Agent was acting as Administrative Agent.
     
     Any resignation by Bank of America as Administrative Agent pursuant to this
     Section shall also constitute its resignation as Issuing Lender and Swing
     Line Lender. Upon the acceptance of a successor's appointment as
     Administrative Agent hereunder, (a) such successor shall succeed to and
     become vested with all of the rights, powers, privileges and duties of the
     retiring Issuing Lender and Swing Line Lender, (b) the retiring Issuing
     Lender and Swing Line Lender shall be discharged from all of their
     respective duties and obligations hereunder or under the other Loan
     Documents, and (c) the successor Issuing Lender shall issue letters of
     credit in substitution for the Letters of Credit, if any, outstanding at
     the time of such succession or make other arrangement satisfactory to the
     retiring Issuing Lender to effectively assume the obligations of the
     retiring Issuing Lender with respect to such Letters of Credit.
     
     Non-Reliance on Administrative Agent and Other Lenders
     
     . Each Lender and the Issuing Lender acknowledges that it has,
     independently and without reliance upon the Administrative Agent or any
     other Lender or any of their Related Parties and based on such documents
     and information as it has deemed appropriate, made its own credit analysis
     and decision to enter into this Agreement. Each Lender and the Issuing
     Lender also acknowledges that it will, independently and without reliance
     upon the Administrative Agent or any other Lender or any of their Related
     Parties and based on such documents and information as it shall from time
     to time deem appropriate, continue to make its own decisions in taking or
     not taking action under or based upon this Agreement, any other Loan
     Document or any related agreement or any document furnished hereunder or
     thereunder.
     
     No Other Duties, Etc
     
     . Anything herein to the contrary notwithstanding, none of the Joint Lead
     Arrangers or Syndication Agents listed on the cover page hereof shall have
     any powers, duties or responsibilities under this Agreement or any of the
     other Loan Documents, except in its capacity, as applicable, as the
     Administrative Agent, a Lender or the Issuing Lender hereunder.
     
     Closing Documentation, Etc
     
     . For purposes of determining compliance with the conditions set forth in
     10, each Lender that has executed this Credit Agreement shall be deemed to
     have consented to, approved or accepted, or to be satisfied with, each
     document and matter either sent, or made available, by the Administrative
     Agent or the Joint Lead Arrangers to such Lender for consent, approval,
     acceptance or satisfaction, or required thereunder to be consented to or
     approved by or acceptable or satisfactory to such Lender, unless an officer
     of the Administrative Agent or the Joint Lead Arrangers active upon the
     Borrowers' account shall have received notice from such Lender prior to the
     Closing Date specifying such Lender's objection thereto and such objection
     shall not have been withdrawn by notice to the Administrative Agent or the
     Joint Lead Arrangers to such effect on or prior to the Closing Date. The
     Administrative Agent will forward to each Lender, promptly after the
     Administrative Agent's receipt thereof, a copy of each notice or other
     document furnished to the Administrative Agent for such Lender hereunder;
     provided, however, that notwithstanding the foregoing, the Administrative
     Agent may furnish to the Revolving Credit Lenders a monthly summary with
     respect to Letters of Credit issued hereunder in lieu of copies of the
     related Letter of Credit Applications
     
     Payments.
     
     Payments to Administrative Agent
     
     . A payment by any Borrower to the Administrative Agent hereunder or any of
     the other Loan Documents for the account of any Lender shall constitute a
     payment to such Lender. The Administrative Agent agrees promptly to
     distribute to each Lender such Lender's pro rata share of payments received
     by the Administrative Agent for the account of such Lenders except as
     otherwise expressly provided herein or in any of the other Loan Documents.
     
     Distribution by Administrative Agent
     
     . If in the opinion of the Administrative Agent the distribution of any
     amount received by it in such capacity under this Credit Agreement, under
     the Notes or under any of the other Loan Documents might involve it in
     liability, it may refrain from making such distribution until its right to
     make such distribution shall have been adjudicated by a court of competent
     jurisdiction. If a court of competent jurisdiction shall adjudge that any
     amount received and distributed by the Administrative Agent is to be
     repaid, each Person to whom any such distribution shall have been made
     shall either repay to the Administrative Agent its proportionate share of
     the amount so adjudged to be repaid or shall pay over the same in such
     manner and to such Persons as shall be determined by such court.
     
     Delinquent Lenders
     
     . Notwithstanding anything to the contrary contained in this Credit
     Agreement or any of the other Loan Documents, any Lender that fails (a) in
     the case of a Revolving Credit Lender, to make available to the
     Administrative Agent its pro rata share of any Revolving Credit Loan or to
     purchase any Letter of Credit Participation in accordance with the terms
     hereof or (b) to comply with the provisions of 14 with respect to making
     dispositions and arrangements with the other Revolving Credit Lenders or
     Term Loan Lenders, as the case may be, where such Lender's share of any
     payment received, whether by setoff or otherwise, is in excess of its pro
     rata share based on all applicable outstanding Loans and Unpaid
     Reimbursement Obligations of such payments, in each case as, when and to
     the full extent required by the provisions of this Credit Agreement, shall
     be deemed delinquent (a "Delinquent Lender") and shall be deemed a
     Delinquent Lender until such time as such delinquency is satisfied. A
     Delinquent Lender shall be deemed to have assigned any and all payments due
     to it from the Borrowers to the remaining nondelinquent Revolving Credit
     Lenders or Term Loan Lenders, as the case may be, for application to, and
     reduction of, their respective pro rata shares of the Obligation so
     affected by such delinquency. The Delinquent Lender hereby authorizes the
     Administrative Agent to distribute such payments to the nondelinquent
     Revolving Credit Lenders or Term Loan Lenders, as the case may be, in
     proportion to their respective pro rata shares of the Obligations. A
     Delinquent Lender shall be deemed to have satisfied in full a delinquency
     when and if, as a result of application of the assigned payments, the
     Lenders' respective pro rata shares of the Obligations have returned to
     those in effect immediately prior to such delinquency and without giving
     effect to the nonpayment causing such delinquency.
     
     Holders of Notes
     
     . The Administrative Agent may deem and treat the payee of any Note or the
     purchaser of any Letter of Credit Participation as the absolute owner or
     purchaser thereof for all purposes hereof until it shall have been
     furnished in writing with a different name by such payee or by a subsequent
     holder, assignee or transferee.
     
     Indemnity
     
     . The Lenders ratably agree hereby to indemnify and hold harmless the
     Administrative Agent and its Affiliates from and against any and all
     claims, actions and suits (whether groundless or otherwise), losses,
     damages, costs, expenses (including any expenses for which the
     Administrative Agent or such Affiliate has not been reimbursed by the
     Borrowers as required by 16), and liabilities of every nature and character
     arising out of or related to this Credit Agreement, the Notes, or any of
     the other Loan Documents or the transactions contemplated or evidenced
     hereby or thereby, or the Administrative Agent's or such Affiliate's
     actions taken hereunder or thereunder, except to the extent that any of the
     same shall be directly caused by the Administrative Agent's or such
     Affiliate's willful misconduct or gross negligence. This 15.12 applies to
     any Lender which is also acting as Administrative Agent solely in its
     capacity as Administrative Agent and such Lender, in its capacity as a
     Lender, shall be liable for its actions and liable to indemnify the
     Administrative Agent in the same manner as any other Lender.
     
     Notification of Defaults and Events of Default
     
     . Each Lender hereby agrees that, upon learning of the existence of a
     Default or an Event of Default, it shall promptly notify the Administrative
     Agent thereof. The Administrative Agent hereby agrees that upon receipt of
     any notice under this 15.13 it shall promptly notify the other Lenders of
     the existence of such Default or Event of Default.
     
     Duties in the Case of Enforcement
     
     . In case one of more Events of Default have occurred and shall be
     continuing, and whether or not acceleration of the Obligations shall have
     occurred, the Administrative Agent shall, if (a) so requested by the
     Required Lenders and (b) the Lenders have provided to the Administrative
     Agent such additional indemnities and assurances against expenses and
     liabilities as the Administrative Agent may reasonably request, proceed to
     enforce the provisions of the Security Documents authorizing the sale or
     other disposition of all or any part of the Collateral and exercise all or
     any such other legal and equitable and other rights or remedies as it may
     have in respect of such Collateral. The Required Lenders may direct the
     Administrative Agent in writing as to the method and the extent of any such
     sale or other disposition, the Lenders hereby agreeing to indemnify and
     hold the Administrative Agent harmless from all liabilities incurred in
     respect of all actions taken or omitted in accordance with such directions,
     provided that the Administrative Agent need not comply with any such
     direction to the extent that the Administrative Agent reasonably believes
     the Administrative Agent's compliance with such direction to be unlawful or
     commercially unreasonable in any applicable jurisdiction.
     
     Administrative Agent May File Proofs of Claim
     
     .
     
     In case of the pendency of any receivership, insolvency, liquidation,
     bankruptcy, reorganization, arrangement, adjustment, composition or other
     judicial, administrative or like proceeding or any assignment for the
     benefit of creditors relative to the Borrowers, the Administrative Agent
     (irrespective of whether the principal of any Loan, Reimbursement
     Obligation or Unpaid Reimbursement Obligation shall then be due and payable
     as herein expressed or by declaration or otherwise and irrespective of
     whether the Administrative Agent shall have made any demand on the
     Borrowers) shall be entitled and empowered, by intervention in such
     proceeding, under any such assignment or otherwise:
     
     to file and prove a claim for the whole amount of the principal and
     interest owing and unpaid in respect of the Loans, Reimbursement
     Obligations or Unpaid Reimbursement Obligations and all other Obligations
     that are owing and unpaid and to file such other documents as may be
     necessary or advisable in order to have the claims of the Lenders and the
     Administrative Agent (including any claim for the reasonable compensation,
     expenses, disbursements and advances of the Lenders and the Administrative
     Agent and their respective agents and counsel and all other amounts due the
     Lenders and the Administrative Agent under 5.1 and 16) allowed in such
     proceeding or under any such assignment; and
     
     to collect and receive any monies or other property payable or deliverable
     on any such claims and to distribute the same;
     
     Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
     other similar official in any such proceeding or under any such assignment
     is hereby authorized by each Lender to make such payments to the
     Administrative Agent and, in the event that the Administrative Agent shall
     consent to the making of such payments directly to the Lenders,
     nevertheless to pay to the Administrative Agent any amount due for the
     reasonable compensation, expenses, disbursements and advances of the
     Administrative Agent and its agents and counsel, and any other amounts due
     the Administrative Agent under 5.1 and 16.
     
     Nothing contained herein shall authorize the Administrative Agent to
     consent to or accept or adopt on behalf of any Lender any plan of
     reorganization, arrangement, adjustment or composition affecting the
     Obligations owed to such Lender or the rights of any Lender or to authorize
     the Administrative Agent to vote in respect of the claim of any Lender in
     any such proceeding or under any such assignment.
     
     Duties of Syndication Agent and Documentation Agents

     . Neither the Syndication Agent nor the Documentation Agents shall have any
     right, power, obligation, liability, responsibility or duty under this
     Credit Agreement other than those applicable to all Lenders as such.
     Without limiting the foregoing, neither the Syndication Agent nor the
     Documentation Agents shall have or be deemed to have any fiduciary
     relationship with any Lender. Each Lender acknowledges that it has not
     relied, and will not rely, on the Syndication Agent or the Documentation
     Agents in deciding to enter into this Credit Agreement or not taking any
     action hereunder.

 16. EXPENSES AND INDEMNIFICATION.

     Expenses
     
     . Whether or not the transactions contemplated herein shall be consummated,
     the Borrowers agree to pay (a) the reasonable costs of producing and
     reproducing this Credit Agreement, the other Loan Documents and the other
     agreements and instruments mentioned herein, (b) any taxes (including any
     interest and penalties in respect thereto) payable by the Administrative
     Agent or any of the Lenders (other than taxes based upon the Administrative
     Agent's or any Lender's net income) on or with respect to the transactions
     contemplated by this Credit Agreement (the Borrowers hereby agreeing to
     indemnify the Administrative Agent and each Lender with respect thereto),
     (c) the reasonable fees, expenses and disbursements of counsel to the
     Administrative Agent incurred in connection with the preparation,
     syndication, administration or interpretation of the Loan Documents and
     other instruments mentioned herein, each closing hereunder, any amendments,
     modifications, approvals, consents or waivers hereto or hereunder, or the
     cancellation of any Loan Document upon payment in full in cash of all of
     the Obligations or pursuant to any terms of such Loan Document providing
     for such cancellation, (d) the reasonable fees, expenses and disbursements
     of the Administrative Agent, the Joint Lead Arrangers, or any of their
     affiliates incurred by the Administrative Agent, the Joint Lead Arrangers,
     or such affiliate in connection with the preparation, syndication,
     administration or interpretation of the Loan Documents and other
     instruments mentioned herein, including all title insurance premiums and
     surveyor, engineering and appraisal charges, (e) all reasonable
     out-of-pocket expenses (including without limitation reasonable attorneys'
     fees and costs, which attorneys may be employees of any Lender or the
     Administrative Agent, and reasonable consulting, accounting, appraisal,
     investment banking and similar professional fees and charges) incurred by
     any Lender or the Administrative Agent in connection with (i) the
     enforcement of or preservation of rights under any of the Loan Documents
     against the Borrowers or the administration thereof after the occurrence of
     a Default or Event of Default and (ii) any litigation, proceeding or
     dispute whether arising hereunder or under any of the other Loan Documents,
     in any way related to any Lender's or the Administrative Agent's
     relationship with the Borrowers and (f) all reasonable fees, expenses and
     disbursements of the Administrative Agent incurred in connection with UCC
     searches and UCC filings.
     
     Indemnification
     
     . The Borrowers agree to indemnify and hold harmless the Administrative
     Agent, the Joint Lead Arrangers, the Lenders and each of their respective
     affiliates, shareholders, officers, directors, employees, agents, trustees,
     advisors and Administrative Agents (each an "Indemnitee") from and against
     any and all claims, actions and suits whether groundless or otherwise, and
     from and against any and all liabilities, losses, damages and expenses of
     every nature and character arising out of this Credit Agreement or any of
     the other Loan Documents or the transactions contemplated hereby including,
     without limitation, (a) any actual or proposed use by the Borrowers of the
     proceeds of any of the Loans or Letters of Credit, (b) the Borrowers
     entering into or performing this Credit Agreement or any of the other Loan
     Documents or (c) with respect to the Borrowers and their respective
     properties and assets, the violation of any Environmental Law, the Release
     or threatened Release of any Hazardous Substances or any action, suit,
     proceeding or investigation brought or threatened with respect to any
     Hazardous Substances (including, but not limited to, claims with respect to
     wrongful death, personal injury or damage to property), in each case
     including, without limitation, the reasonable fees and disbursements of
     counsel and allocated costs of internal counsel incurred in connection with
     any such investigation, litigation or other proceeding; provided, however,
     that no Indemnitee shall have the right to be indemnified hereunder for any
     such liabilities, losses, damages and expenses to the extent incurred as a
     result of such Indemnitee's gross negligence or willful misconduct. In
     litigation, or the preparation therefor, the Lenders and the Administrative
     Agent, the Joint Lead Arrangers, and their affiliates shall be entitled to
     select their own counsel and, in addition to the foregoing indemnity, the
     Borrowers agree to pay promptly the reasonable fees and expenses of such
     counsel. If, and to the extent that the obligations of the Borrowers under
     this 16.2 are unenforceable for any reason, the Borrowers hereby agree to
     make the maximum contribution to the payment in satisfaction of such
     obligations which is permissible under applicable law.
     
     Survival

     . The covenants contained in this 16 shall survive payment (including
     payment in connection with an assignment under 18) or satisfaction in full
     of all other Obligations.

 17. SURVIVAL OF COVENANTS, ETC.

     Unless otherwise stated herein, all covenants, agreements, representations
     and warranties made herein, in the other Loan Documents or in any documents
     or other papers delivered by or on behalf of the Borrowers pursuant hereto
     shall be deemed to have been relied upon by the Lenders and the
     Administrative Agent, notwithstanding any investigation heretofore or
     hereafter made by any of them, and shall survive the making by the Lenders
     of the Loans and the issuance, extension or renewal of any Letters of
     Credit, as herein contemplated, and shall continue in full force and effect
     so long as any amount due under this Credit Agreement or any Letter of
     Credit remains outstanding and unpaid or any Lender has any obligation to
     make any Loans or issue any Letters of Credit hereunder. All statements
     contained in any certificate or other paper delivered by or on behalf of
     the Borrowers pursuant hereto or in connection with the transactions
     contemplated hereby shall constitute representations and warranties by the
     Borrowers hereunder.

 18. ASSIGNMENTS AND PARTICIPATION.

     Assignments
     
     . It is understood and agreed that each Lender shall have the right to
     assign at any time all or any portion of its Commitment and interests in
     the risk relating to any Revolving Credit Loans and outstanding Letters of
     Credit and/or its Term Loan Percentage of the Term Loan to any Person,
     provided that: (i) each such assignment shall be in a minimum amount of
     $5,000,000 (or, if less, in a minimum amount equal to all of such Lender's
     Commitment and interests in the risk relating to any Revolving Credit Loans
     and outstanding Letters of Credit and/or its Term Loan Percentage of the
     Term Loan); (ii) the Administrative Agent and, so long as no Event of
     Default has occurred and is continuing, the Parent, shall have consented to
     such assignment, each such consent not to be unreasonably withheld;
     provided that the consent of the Administrative Agent and the Parent shall
     not be required, and the minimum assignment amount shall not apply, if the
     assignment is to a Lender, an Affiliate of a Lender or an Approved Fund so
     long as such assignment would not result in increased costs to the
     Borrowers hereunder; and (iii) the proposed assignee and the assigning
     Lender execute and deliver to the Administrative Agent and the Borrowers
     hereunder an Assignment and Acceptance in the form attached hereto as
     Exhibit D (in each case, an "
     Assignment
     and
     Acceptance
     ").
     
     Upon the execution and delivery of such Assignment and Acceptance, (A) to
     the extent applicable, the Borrowers, if requested, shall issue to the
     assignee applicable Notes in the amount of such assignee's Commitment
     and/or portion of the Term Loan, dated the effective date of such
     Assignment and Acceptance and otherwise completed in substantially the form
     of the Notes executed and delivered to the Lenders on the Effective Date
     and, if applicable, the assignor shall return to the Borrowers its existing
     Notes marked "cancelled"; and (B) the assignee shall pay a processing and
     recordation fee of $2,500 to the Administrative Agent; provided that only
     one such fee shall be payable in the event of simultaneous assignments to
     or by two or more Approved Funds.
     
     
     
     Participations
     
     . Each Lender shall also have the right to grant participations to one or
     more banks, other financial institutions or other entities whose business
     is to purchase and sell loan assets in the normal course (each a "
     Participant
     ") in or to all or any part of any rights or Obligations owing to such
     Lender;
     provided
     that (i) any such sale or participation shall not affect the rights and
     duties of the selling Lender hereunder to the Borrowers and (ii) the only
     rights granted to the Participant pursuant to such participation
     arrangements with respect to waivers, amendments or modifications of the
     Loan Documents shall be the rights to approve waivers, amendments or
     modifications that would require consent by all Lenders or of the assigning
     Lender under 26(a), (b) and (c), as the case may be, and (iii) any
     Participant shall be entitled to the benefits of 5.4, 5.5, 5.9, 5.11 and 15
     as if it were a Lender hereunder and (iv) such participations shall be in a
     minimum amount of $5,000,000,
     provided
     , however, that no Borrower shall be required to pay any amount which is
     greater than such amount that otherwise would have been payable to the
     Lender which sold such participation.
     
     
     
     Miscellaneous.
     
     Notwithstanding the foregoing, no assignment, participation or accession
     shall operate to (i) except in accordance with 18(g), increase the Total
     Revolving Credit Commitment or amount of the Term Loan hereunder unless
     consented to by the Required Lenders or (ii) reduce the Commitment or
     portion of the Term Loan of any Lender to an amount less than $5,000,000
     (or, if less, in a minimum amount equal to all of such Lender's Commitment
     and interests in the risk relating to any Revolving Credit Loans and
     outstanding Letters of Credit or its Term Loan Percentage of the Term
     Loan), or (iii) otherwise alter the substantive terms of this Credit
     Agreement. Anything contained in this 18 to the contrary notwithstanding,
     any Lender may at any time grant a security interest in all or any portion
     of its rights under this Credit Agreement and the other Loan Documents to
     secure obligations of such Lender, including without limitation (a) any
     pledge or assignment to secure obligations to any of the twelve Federal
     Reserve Banks organized under 4 of the Federal Reserve Act, 12 U.S.C. 341
     and (b) with respect to any Lender that is a Fund, to any lender or any
     trustee for, or any other representative of, holders of obligations owed or
     securities issued by such Fund as security for such obligations or
     securities or any institutional custodian for such Fund or for such lender;
     provided
     that no such grant shall release such Lender from any of its obligations
     hereunder, provide any voting rights hereunder to the secured party
     thereof, substitute any such secured party for such Lender as a party
     hereto or affect any rights or obligations of the Borrowers or
     Administrative Agent hereunder. The words "execution," "signed,"
     "signature," and words of like import in any Assignment and Assumption
     shall be deemed to include electronic signatures or the keeping of records
     in electronic form, each of which shall be of the same legal effect,
     validity or enforceability as a manually executed signature or the use of a
     paper-based recordkeeping system, as the case may be, to the extent and as
     provided for in any applicable law, including the Federal Electronic
     Signatures in Global and National Commerce Act, the New York State
     Electronic Signatures and Records Act, or any other similar state laws
     based on the Uniform Electronic Transactions Act.
     
     
     
     Register
     
     . On the date specified in any Assignment and Acceptance or Instrument of
     Accession and upon the satisfaction of the other conditions set forth in
     this 18, such bank or financial institution shall become a party to this
     Credit Agreement and the other Loan Documents for all purposes of this
     Credit Agreement and the other Loan Documents, and its Commitment and/or
     portion of the Term Loan shall be as set forth in the register of Lenders
     (the "
     Register
     ") maintained by the Administrative Agent for the recordation of the names
     and addresses of the Lenders and the Commitment Percentage of, Term Loan
     Percentage of, and principal amount of the Loans owing to and Letter of
     Credit participations purchased by, the Lenders from time to time. The
     entries in the Register shall be conclusive, in the absence of manifest
     error, and the Borrowers, the Administrative Agent and the Lenders may
     treat each person whose name is recorded in the Register as a Lender
     hereunder for all purposes of this Credit Agreement. The Register shall be
     available for inspection by the Borrowers and the Lenders at any reasonable
     time and from time to time upon reasonable prior notice.
     
     
     
     Assignee or Participant Affiliated with a Borrower
     
     . If any assignee Lender is an Affiliate of any Borrower, then any such
     assignee Lender shall have no right to vote as a Lender hereunder or under
     any of the other Loan Documents for purposes of granting consents or
     waivers or for purposes of agreeing to amendments or other modifications to
     any of the Loan Documents or for purposes of making requests to the
     Administrative Agent pursuant to 13.1 or 13.2, and the determination of the
     Required Lenders shall for all purposes of this Credit Agreement and the
     other Loan Documents be made without regard to such assignee Lender's
     interest in any of the Loans or Reimbursement Obligations. If any Lender
     sells a participating interest in any of the Loans or Reimbursement
     Obligations to a Participant, and such Participant is a Borrower or an
     Affiliate of a Borrower, then such transferor Lender shall promptly notify
     the Administrative Agent of the sale of such participation. Such transferor
     Lender shall have no right to vote as a Lender hereunder or under any of
     the other Loan Documents for purposes of granting consents or waivers or
     for purposes of agreeing to amendments or modifications to any of the Loan
     Documents or for purposes of making requests to the Administrative Agent
     pursuant to 13.1 or 13.2 to the extent that such participation is
     beneficially owned by a Borrower or any Affiliate of a Borrower, and the
     determination of the Required Lenders shall for all purposes of this Credit
     Agreement and the other Loan Documents be made without regard to the
     interest of such transferor Lender in the Loans or Reimbursement
     Obligations to the extent of such participation.
     
     
     
     Special Purpose Funding Vehicle
     
     . Notwithstanding anything to the contrary contained in this 18, any Lender
     other than a Lender affiliated with a Borrower (a "
     Granting Lender
     ") may grant to a special purpose funding vehicle (an "
     SPV
     ") of such Granting Lender, identified as such in writing from time to time
     delivered by the Granting Lender to the Administrative Agent and the
     Borrowers, the option to provide to the Borrowers all or any part of any
     Loan that such Granting Lender would otherwise be obligated to make to the
     Borrowers pursuant to this Credit Agreement,
     provided
     that (a) nothing herein shall constitute a commitment to make any Loan by
     any SPV, (b) the Granting Lender's obligations under this Credit Agreement
     shall remain unchanged, (c) the Granting Lender shall retain the sole right
     to enforce this Credit Agreement and to approve any amendment, modification
     or waiver of any provision of this Credit Agreement and (d) if an SPV
     elects not to exercise such option or otherwise fails to provide all or any
     part of such Loan, the Granting Lender shall be obligated to make such Loan
     pursuant to the terms hereof. The making of a Loan by an SPV hereunder
     shall utilize the Commitment of the Granting Lender to the same extent, and
     as if, such Loan were made by the Granting Lender. Each party hereto hereby
     agrees that no SPV shall be liable for any expense reimbursement, indemnity
     or similar payment obligation under this Credit Agreement (all liability
     for which shall remain with the Granting Lender). In furtherance of the
     foregoing, each party hereto hereby agrees (which agreement shall survive
     the termination of this Credit Agreement) that, prior to the date that is
     one year and one day after the later of (i) the payment in full of all
     outstanding senior indebtedness of any SPV and (ii) the Revolving Credit
     Maturity Date, or, as applicable, the Term Loan Maturity Date, it will not
     institute against, or join any other person in instituting against, such
     SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
     proceedings or similar proceedings under the laws of the United States of
     America or any State thereof. In addition, notwithstanding anything to the
     contrary contained in this 18, any SPV may (A) with notice to, but (except
     as specified below) without the prior written consent of, the Borrowers or
     the Administrative Agent and without paying any processing fee therefor,
     assign all or a portion of its interests in any Loans to its Granting
     Lender or to any financial institutions (consented to by the Administrative
     Agent and, so long as no Default or Event of Default has occurred and is
     continuing, the Borrowers, which consents shall not be unreasonably
     withheld or delayed) providing liquidity and/or credit facilities to or for
     the account of such SPV to fund the Loans made by such SPV or to support
     the securities (if any) issued by such SPV to fund such Loans and (B)
     disclose on a confidential basis any non-public information relating to its
     Loans (other than financial statements referred to in 6.4 or 7.4) to any
     rating agency, commercial paper dealer or provider of a surety, guarantee
     or credit or liquidity enhancement to such SPV. In no event shall the
     Borrowers be obligated to pay to an SPV that has made a Loan any greater
     amount than the Borrowers would have been obligated to pay under this
     Agreement if the Granting Lender had made such Loan. An amendment to this
     18(f) without the written consent of an SPV shall be ineffective insofar as
     it alters the rights and obligations of such SPV.
     
     
     
     Acceding Lenders
     
     . One or more commercial banks, other financial institutions or other
     Persons (in each case, an "
     Acceding Lender
     ") may, at the request of the Borrowers, and upon the consent of the
     Administrative Agent (such consent not to be unreasonably withheld), become
     party to this Credit Agreement as a Lender by entering into an Instrument
     of Accession in substantially the form of
     Exhibit F
     hereto (an "
     Instrument of Accession
     ") with the Borrowers and the Administrative Agent and assuming thereunder
     the rights and obligations of a Lender hereunder, including, without
     limitation, Commitments to make Revolving Credit Loans and participate in
     the risk relating to Letters of Credit and/or (as the case may be) the
     obligation to fund a portion of the Term Loan in amounts to be agreed upon
     by the Borrowers and the Acceding Lender subject to the terms hereof, and
     the Total Revolving Credit Commitment and/or the Term Loan (as the case may
     be) shall thereupon be increased (each such increase referred to as a "
     Post-Closing Facility Increase
     ") by the amount of such Acceding Lender's interest;
     provided
     that:
     
     
     
     no Default or Event of Default has occurred and is continuing at the time
     of such accession;
     
     in no event shall the sum of (a) the Term Loan plus (b) the Total Revolving
     Credit Commitment (after giving effect to all Instruments of Accession)
     exceed in the aggregate $1,050,000,000 minus any previously effected
     permanent reductions of the Total Revolving Credit Commitment and
     prepayments of the Term Loan pursuant to 2.2, 4.4 and 4.5, respectively;
     and
     
     the Borrowers shall indemnify the Lenders and the Administrative Agent for
     any cost or expense incurred as a consequence of the reallocation of any
     Eurodollar Loans to an Acceding Lender pursuant to the provisions of 5.9.

     On the effective date specified in any Instrument of Accession, Schedule 1
     hereto shall be deemed to be amended to reflect (x) the name, address,
     Commitment, Commitment Percentage and/or Term Loan Percentage of the
     Acceding Lender, (y) the amount of the Total Revolving Credit Commitment
     and the Term Loan Amount after giving effect to the Post-Closing Facility
     Increase, and (z) the changes to the respective Commitments, Commitment
     Percentages and Term Loan Percentages of the other Lenders, as applicable,
     resulting from such Post-Closing Facility Increase.

 19. PARTIES IN INTEREST.

     All the terms of this Credit Agreement and the other Loan Documents shall
     be binding upon and inure to the benefit of and be enforceable by the
     respective successors and assigns of the parties hereto and thereto;
     provided that the Borrowers shall not assign or transfer their rights
     hereunder without the prior written consent of each Lender.

 20. NOTICES, ETC.

     Notices Generally
     
     . Except as otherwise expressly provided in this Credit Agreement, all
     notices and other communications made or required to be given pursuant to
     this Credit Agreement or the other Loan Documents shall be in writing and
     shall be delivered in hand, mailed by United States first-class mail,
     postage prepaid, or sent by telex or facsimile and confirmed by letter,
     addressed as follows:
     
     if to the Borrowers, at Waste Connections, Inc., 35 Iron Point Circle,
     Suite 200, Folsom, California 95630-8589, Attention: Worthing Jackman,
     Executive Vice-President and Chief Financial Officer, telephone number
     916-608-8200, telecopy number 916-351-5607;
     
     if to the Administrative Agent or Bank of America, at 100 Federal Street,
     Boston, Massachusetts 02110, Attention: Maria F. Maia, Managing Director,
     telephone number 617-434-5751, telecopy number 617-434- 2160;
     
     or such other address for notice as shall have last been furnished in
     writing to the Person giving the notice.
     
     Any such notice or demand shall be deemed to have been duly given or made
     and to have become effective (a) if delivered by hand to a responsible
     officer of the party to which it is directed, at the time of the receipt
     thereof by such officer, (b) if sent by registered or certified first-
     class mail, postage prepaid, five Business Days after the posting thereof,
     (c) if sent by telex or cable, at the time of the dispatch thereof, if in
     normal business hours in the country of receipt, or otherwise at the
     opening of business on the following Business Day, and (d) if sent by
     facsimile, when transmitted, confirmation received.
     
     Electronic Communications

     . Notices and other communications to the Lenders and the Issuing Lender
     hereunder may be delivered or furnished by electronic communication
     (including e-mail and Internet or intranet websites, such as Intralinks)
     pursuant to procedures approved by the Administrative Agent, provided that
     the foregoing shall not apply to notices to any Lender or the Issuing
     Lender pursuant to 3 if such Lender or the Issuing Lender, as applicable,
     has notified the Administrative Agent that it is incapable of receiving
     notices under such 3 by electronic communication. The Administrative Agent
     or the Borrowers may, in their discretion, agree to accept notices and
     other communications to them hereunder by electronic communications
     pursuant to procedures approved by them, provided that approval of such
     procedures may be limited to particular notices or communications. Unless
     the Administrative Agent otherwise prescribes, (i) notices and other
     communications sent to an e-mail address shall be deemed received upon the
     sender's receipt of an acknowledgement from the intended recipient (such as
     by the "return receipt requested" function, as available, return e-mail or
     other written acknowledgement), provided that if such notice or other
     communication is not sent during the normal business hours of the
     recipient, such notice or communication shall be deemed to have been sent
     at the opening of business on the next business day for the recipient, and
     (ii) notices or communications posted to an Internet or intranet website
     shall be deemed received upon the deemed receipt by the intended recipient
     at its e-mail address as described in the foregoing clause (i) of
     notification that such notice or communication is available and identifying
     the website address therefor.

 21. TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION

     .

     Each of the Administrative Agent, the Lenders and the Issuing Lender agrees
     to maintain the confidentiality of the Information (as defined below),
     except that Information may be disclosed (a) to its Affiliates and to its
     and its Affiliates' respective partners, directors, officers, employees,
     agents, advisors and representatives (it being understood that the Persons
     to whom such disclosure is made will be informed of the confidential nature
     of such Information and instructed to keep such Information confidential),
     (b) to the extent requested by any regulatory authority purporting to have
     jurisdiction over it (including any self-regulatory authority, such as the
     National Association of Insurance Commissioners), (c) to the extent
     required by applicable laws or regulations or by any subpoena or similar
     legal process, (d) to any other party hereto, (e) in connection with the
     exercise of any remedies hereunder or under any other Loan Document or any
     action or proceeding relating to this Credit Agreement or any other Loan
     Document or the enforcement of rights hereunder or thereunder, (f) subject
     to an agreement containing provisions substantially the same as those of
     this Section, to (i) any assignee of or Participant in, or any prospective
     assignee of or Participant in, any of its rights or obligations under this
     Credit Agreement or (ii) any actual or prospective counterparty (or its
     advisors) to any swap or derivative transaction relating to a Borrower and
     its obligations, (g) with the consent of the Borrowers or (h) to the extent
     such Information (x) becomes publicly available other than as a result of a
     breach of this Section or (y) becomes available to the Administrative
     Agent, any Lender, the Issuing Lender or any of their respective Affiliates
     on a nonconfidential basis from a source other than the Borrowers.

     For purposes of this Section, "Information" means all information received
     from the Borrowers or any of their Subsidiaries relating to the Borrowers
     or any of their Subsidiaries or any of their respective businesses, other
     than any such information that is available to the Administrative Agent,
     any Lender or the Issuing Lender on a nonconfidential basis prior to
     disclosure by the Borrowers or any their Subsidiaries. Any Person required
     to maintain the confidentiality of Information as provided in this Section
     shall be considered to have complied with its obligation to do so if such
     Person has exercised the same degree of care to maintain the
     confidentiality of such Information as such Person would accord to its own
     confidential information.

     Prior Notification
     
     . Unless specifically prohibited by applicable law or court order, each of
     the Lenders and the Administrative Agent shall, prior to disclosure
     thereof, notify the Borrowers of any request for disclosure of any such
     non-public information by any governmental agency or representative thereof
     (other than any such request in connection with an examination of the
     financial condition of such Lender by such governmental agency) or pursuant
     to legal process.
     
     Other

     . In no event shall any Lender or the Administrative Agent be obligated or
     required to return any materials furnished to it or any Financial Affiliate
     by the Borrowers. The obligations of each Lender under this 21 shall
     supersede and replace the obligations of such Lender under any
     confidentiality letter in respect of this financing signed and delivered by
     such Lender to the Borrowers prior to the date hereof and shall be binding
     upon any assignee of, or purchaser of any participation in, any interest in
     any of the Loans or Reimbursement Obligations from any Lender.

 22. MISCELLANEOUS.

     The rights and remedies herein expressed are cumulative and not exclusive
     of any other rights which the Lenders or Administrative Agent would
     otherwise have. The captions in this Credit Agreement are for convenience
     of reference only and shall not define or limit the provisions hereof. This
     Credit Agreement and any amendment hereof may be executed in several
     counterparts and by each party on a separate counterpart, each of which
     when so executed and delivered shall be an original, but all of which
     together shall constitute one instrument. In proving this Credit Agreement
     it shall not be necessary to produce or account for more than one such
     counterpart signed by the party against whom enforcement is sought.
     Delivery by facsimile by any of the parties hereto of an executed
     counterpart hereof or of any Loan Document or of any amendment or waiver
     hereto or thereto shall be as effective as an original executed counterpart
     hereof or thereof or of such amendment or waiver and shall be considered a
     representation that an original executed counterpart hereof or thereof or
     such amendment or waiver, as the case may be, will be delivered.

 23. ENTIRE AGREEMENT, ETC.

     The Loan Documents and any other documents executed in connection herewith
     or therewith express the entire understanding of the parties with respect
     to the transactions contemplated hereby. Neither this Credit Agreement nor
     any term hereof may be changed, waived, discharged or terminated, except as
     provided in 26. No waiver shall extend to or affect any obligation not
     expressly waived or impair any right consequent thereon. No course of
     dealing or omission on the part of the Administrative Agent or any Lender
     in exercising any right shall operate as a waiver thereof or otherwise be
     prejudicial thereto. No notice to or demand upon the Borrowers shall
     entitle the Borrowers to other or further notice or demand in similar or
     other circumstances.

 24. WAIVER OF JURY TRIAL.

     EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
     RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
     WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS,
     ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF
     SUCH RIGHTS AND OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO
     HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
     REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
     CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
     DAMAGES. THE BORROWERS (a) CERTIFY THAT NO REPRESENTATIVE, ADMINISTRATIVE
     AGENT OR ATTORNEY OF ANY LENDER OR THE ADMINISTRATIVE AGENT HAS
     REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE ADMINISTRATIVE
     AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
     WAIVERS AND (b) ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT AND THE LENDERS
     HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN
     DOCUMENTS TO WHICH THEY ARE A PARTY BECAUSE OF, AMONG OTHER THINGS, THE
     BORROWERS' WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 25. GOVERNING LAW.

     THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
     THEREIN, EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF
     THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE
     WITH AND GOVERNED BY THE LAWS OF SAID STATE OF NEW YORK (EXCLUDING THE LAWS
     APPLICABLE TO CONFLICTS OR CHOICE OF LAW OTHER THAN GENERAL OBLIGATIONS LAW
     5- 1401 AND 5-1402). EACH OF THE BORROWERS AGREES THAT ANY SUIT FOR THE
     ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY
     BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT
     SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT
     AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS BY
     MAIL AT THE ADDRESS SPECIFIED IN 20. EACH OF THE BORROWERS HEREBY WAIVES
     ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
     SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
     COURT.

 26. Consents, Amendments, Waivers, Etc.

     Except as set forth in 4.7 or in connection with a Post-Closing Facility
     Increase made in accordance with 18(g) and as set forth in subsections (a)
     and (b) below, any consent or approval required or permitted by this Credit
     Agreement to be given by the Lenders may be given, and any term of this
     Credit Agreement, the other Loan Documents or any other instrument related
     hereto or mentioned herein may be amended, and the performance or
     observance by the Borrowers of any terms of this Credit Agreement, the
     other Loan Documents or such other instrument or the continuance of any
     Default or Event of Default may be waived (either generally or in a
     particular instance and either retroactively or prospectively) with, but
     only with, the written consent of the Borrowers and the written consent of
     the Required Lenders. Notwithstanding the foregoing, no amendment,
     modification or waiver shall be effective:

     without the written consent of the Borrowers and each Lender directly
     affected thereby:
     
     reduce or forgive the principal amount of any Revolving Credit Loans or
     Term Loan, as the case may be, or Reimbursement Obligations, or reduce the
     rate of interest on the Revolving Credit Loans or applicable Term Loan, as
     the case may be, or the amount of the Commitment Fee or Letter of Credit
     Fees;
     
     increase the amount of such Revolving Lender's Commitment or such Term
     Lender's Term Loan Amount, or extend the expiration date of such Revolving
     Credit Commitment;
     
     postpone or extend the Revolving Credit Loan Maturity Date or the Term Loan
     Maturity Date or any other regularly scheduled dates for payments of
     principal of, or interest on, the Loans or Reimbursement Obligations or any
     Fees or other amounts payable to such Lender (it being understood that any
     vote to rescind any acceleration made pursuant to 13.1 of amounts owing
     with respect to the Loans and other Obligations shall require only the
     approval of the Required Lenders);
     
     other than pursuant to a transaction permitted by the terms of this Credit
     Agreement, release all or substantially all of the Collateral (excluding,
     if any Borrower becomes a debtor under the federal Bankruptcy Code, the
     release of "cash collateral", as defined in Section 363(a) of the federal
     Bankruptcy Code pursuant to a cash collateral stipulation with the debtor
     approved by the Required Lenders);
     
     amend or modify the provisions of 4.4 (Mandatory Prepayments of the Term
     Loan), 5.13 (Concerning Joint and Several Liability of the Borrowers) or
     13.4 (Distribution of Collateral Proceeds);
     
     without the written consent of all of the Lenders, amend or waive this 26
     or the definition of "Required Lenders";
     
     without the written consent of the Administrative Agent, amend or waive
     2.10 or 15, the amount or time of payment of any fees payable for the
     Administrative Agent's account or any Letter of Credit Fees payable for the
     Administrative Agent's account or any other provision applicable to the
     Administrative Agent.

     No waiver shall extend to or affect any obligation not expressly waived or
     impair any right consequent thereon. No course of dealing or delay or
     omission on the part of the Administrative Agent or any Lender in
     exercising any right shall operate as a waiver thereof or otherwise be
     prejudicial thereto. No notice to or demand upon the Borrowers shall
     entitle the Borrowers to other or further notice or demand in similar or
     other circumstances.

 27. Borrowers' Representative.

     Each of the Borrowers hereby irrevocably appoints the Parent as such
     Borrower's representative and agent for all purposes under this Credit
     Agreement and authorizes the Parent, on behalf of each such Borrower and in
     each such Borrower's name to give and receive all notices and documents,
     certificates and instruments to be given or received by the Borrowers or
     any of them in connection with this Credit Agreement and the other Loan
     Documents, including receipt of service of legal process in connection with
     any suit or proceeding arising under, or in connection with the
     transactions contemplated by this Credit Agreement, delivery of Loan and
     Letter of Credit Requests, Conversion Requests, Compliance Certificates and
     requests for waivers and amendments and to acknowledge or consent to any
     amendments, waivers or assignments.

 28. Severability.

     The provisions of this Credit Agreement are severable and if any one clause
     or provision hereof shall be held invalid or unenforceable in whole or in
     part in any jurisdiction, then such invalidity or unenforceability shall
     affect only such clause or provision, or part thereof, in such
     jurisdiction, and shall not in any manner affect such clause or provision
     in any other jurisdiction, or any other clause or provision of this Credit
     Agreement in any jurisdiction.

 29. EXISTING Credit Agreement.

     Existing Credit Agreement Superseded
     
     . On the Closing Date, this Credit Agreement shall supersede the Existing
     Credit Agreement in its entirety, except as provided in this 29. On the
     Closing Date, the rights and obligations of the parties hereto evidenced by
     the Existing Credit Agreement shall be evidenced by this Credit Agreement
     and the other Loan Documents, the "Loans" as defined in the Existing Credit
     Agreement shall be converted to Loans as defined herein and the Existing
     Letters of Credit issued by the Issuing Lender for the account of the
     Borrowers or any of their Subsidiaries prior to the Closing Date shall be
     deemed to be Letters of Credit under this Credit Agreement.
     
     Interest and Fees under Superseded Agreement

     . All interest and fees and expenses (including any breakage fees or
     expenses incurred under 5.9), if any, owing or accruing under or in respect
     of the Existing Credit Agreement through the Closing Date shall be
     calculated as of the Closing Date (pro rated in the case of any fractional
     periods), and shall be paid on the Closing Date. Commencing on the Closing
     Date, the Commitment Fees hereunder shall be payable by the Borrowers to
     the Administrative Agent for the account of the Lenders in accordance with
     5.1.

 30. USA PATRIOT ACT.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of each Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act.

[Remainder of Page Left Blank Intentionally]



IN WITNESS WHEREOF

, the undersigned have duly executed this Credit Agreement as of the date first
set forth above.



THE BORROWERS

:



WASTE CONNECTIONS, INC.

AMERICAN DISPOSAL COMPANY, INC.

AMERICAN SANITARY SERVICE, INC.

ARROW SANITARY SERVICE, INC.

BITUMINOUS RESOURCES, INC.

BUTLER COUNTY LANDFILL, INC.

CAMINO REAL ENVIRONMENTAL CENTER, INC.

COLD CANYON LAND FILL, INC.

COMMUNITY REFUSE DISPOSAL INC.

CONTRACTORS WASTE SERVICES, INC.

CORRAL DE PIEDRA LAND COMPANY

CURRY TRANSFER & RECYCLING, INC.

D. M. DISPOSAL CO., INC.

DENVER REGIONAL LANDFILL, INC.

EMPIRE DISPOSAL, INC.

ENVIRONMENTAL TRUST COMPANY

ENVIRONMENTAL WASTE SYSTEMS, INC.

FINNEY COUNTY LANDFILL, INC.

G & P DEVELOPMENT, INC.

ISLAND DISPOSAL, INC.

J BAR J LAND, INC.

lakeshore disposal, inc.

LEALCO, INC.

LES' COUNTY SANITARY, INC.

MADERA DISPOSAL SYSTEMS, INC.

MAMMOTH DISPOSAL COMPANY

MANAGEMENT ENVIRONMENTAL NATIONAL, INC.

MASON COUNTY GARBAGE CO., INC.

MDSI OF LA, Inc.

MILLENNIUM WASTE INCORPORATED

MISSION COUNTRY DISPOSAL

MORRO BAY GARBAGE SERVICE

MURREY'S DISPOSAL COMPANY, INC.

NEBRASKA ECOLOGY SYSTEMS, INC.

NOBLES COUNTY LANDFILL, INC.

NORTHERN PLAINS DISPOSAL, INC.

 

By:

Worthing F. Jackman

Chief Financial Officer



NORTHWEST CONTAINER SERVICES, INC.

OKLAHOMA CITY WASTE DISPOSAL, INC.

OKLAHOMA LANDFILL HOLDINGS, INC.

OSAGE LANDFILL, INC.

PSI ENVIRONMENTAL SERVICES, INC.

PSI ENVIRONMENTAL SYSTEMS, INC.

RED CARPET LANDFILL, INC.

RH FINANCIAL CORPORATION

RHINO SOLID WASTE, INC.

RURAL WASTE MANAGEMENT, INC.

SAN LUIS GARBAGE COMPANY

SCOTT SOLID WASTE DISPOSAL COMPANY

SEDALIA LAND COMPANY

SOUTH COUNTY SANITARY SERVICE, INC.

SOUTHERN PLAINS DISPOSAL, INC.

TACOMA RECYCLING COMPANY, INC.

TENNESSEE WASTE MOVERS, INC.

WASCO COUNTY LANDFILL, INC.

WASTE CONNECTIONS MANAGEMENT SERVICES, INC.

WASTE CONNECTIONS OF ALABAMA, INC.

WASTE CONNECTIONS OF ARIZONA, INC.

WASTE CONNECTIONS OF ARKANSAS, INC.

WASTE CONNECTIONS OF CALIFORNIA, INC.

(f/k/a Amador Disposal Service, Inc.)

WASTE CONNECTIONS OF COLORADO, INC.

WASTE CONNECTIONS OF IDAHO, INC.

(F/K/A MOUNTAIN JACK ENVIRONMENTAL SERVICES, INC.)

WASTE CONNECTIONS OF ILLINOIS, INC.

WASTE CONNECTIONS OF IOWA, INC.

(f/k/a Whaley Waste Systems Inc.)

WASTE CONNECTIONS OF KANSAS, INC.

WASTE CONNECTIONS OF KENTUCKY, INC.

WASTE CONNECTIONS OF MINNESOTA, INC.

(f/k/a Ritter's Sanitary Service, Inc.)

WASTE CONNECTIONS OF MISSISSIPPI, INC.

(f/k/a Liberty Waste Services of Mississippi Holdings, Inc.)

WASTE CONNECTIONS OF MISSOURI, INC.

WASTE CONNECTIONS OF MONTANA, INC.

WASTE CONNECTIONS OF NEBRASKA, INC.

WASTE CONNECTIONS OF NEW MEXICO, INC.

By:

Worthing F. Jackman

Chief Financial Officer



 

WASTE CONNECTIONS OF OKLAHOMA, INC.

(f/k/a B & B Sanitation, Inc.)

WASTE CONNECTIONS OF OREGON, INC.

(f/k/a Sweet Home Sanitation Service, Inc.)

WASTE CONNECTIONS OF SOUTH DAKOTA, INC.

(f/k/a Novak Enterprises, Inc.)

WASTE CONNECTIONS OF TENNESSEE, INC.

(fka Liberty Waste Services of Tennessee Holdings, Inc.)

WASTE CONNECTIONS OF THE CENTRAL VALLEY, INC.

(f/k/a/ Kingsburg Disposal Service, inc.)

WASTE CONNECTIONS OF UTAH, INC.

WASTE CONNECTIONS OF WASHINGTON, INC.

WASTE CONNECTIONS OF WYOMING, INC.

WASTE CONNECTIONS TRANSPORTATION COMPANY, INC.

WASTE SERVICES OF N.E. MISSISSIPPI, INC.

WCI OF GEORGIA, INC.

WEST BANK ENVIRONMENTAL SERVICES, INC.

WEST COAST RECYCLING AND TRANSFER, INC.

WYOMING ENVIRONMENTAL SERVICES, INC.

WYOMING ENVIRONMENTAL SYSTEMS, INC.



 

By:

Worthing F. Jackman

Chief Financial Officer



 

COLUMBIA RESOURCE CO., L.P.

FINLEY-BUTTES LIMITED PARTNERSHIP



By: Management Environmental National, Inc.,

its General Partner



By: _________________________

Worthing F. Jackman

Chief Financial Officer



 

EL PASO DISPOSAL, LP

By: Waste Connections of Texas, LLC,

its General Partner



By: Waste Connections Management Services, Inc.,

its Manager



 

By: _________________________

Worthing F. Jackman

Chief Financial Officer



 

SANTEK ENVIRONMENTAL OF MISSISSIPPI, L.L.C.

WASTE SERVICES OF MISSISSIPPI, LLC

By: Waste Connections, Inc.,

its Managing Member



By: _________________________

Worthing F. Jackman

Chief Financial Officer

 

WASTE CONNECTIONS OF TEXAS, LLC



By: Waste Connections Management Services, Inc.,

its Manager



By: _________________________

Worthing F. Jackman

Chief Financial Officer

 

RAILROAD AVENUE DISPOSAL, LLC

SCOTT WASTE SERVICES, LLC



By: Waste Connections, Inc.

Its Manager



By: _________________________

Worthing F. Jackman

Chief Financial Officer



 

 

WASTE SOLUTIONS GROUP OF SAN BENITO, LLC



By: Waste Connections, Inc.,

its Manager

By:

Worthing F. Jackman

Chief Financial Officer



BANK OF AMERICA, N.A,

as Administrative Agent



 

By:___________________________

Name:

Title:



 

 

BANK OF AMERICA, N.A,

as a Lender, Swing Line Lender

and Issuing Bank

 

By:___________________________________

Name:

Title:

DEUTSCHE BANK TRUST

TRUST COMPANY AMERICAS

 

By____________________________

Name:

Title:

WELLS FARGO BANK, N.A.

 

By____________________________

Name:

Title:

CALYON NEW YORK BRANCH

 

By____________________________

Name:

Title:

UNION BANK OF CALIFORNIA, N.A.

 

By____________________________

Name:

Title:

JPMORGAN CHASE BANK, N.A.

 

By____________________________

Name:

Title:

KEYBANK NATIONAL ASSOCIATION

 

By____________________________

Name:

Title:

COMMERZBANK AG, NEW YORK

AND GRAND CAYMAN BRANCHES

 

By____________________________

Name:

Title:

U.S. BANK NATIONAL ASSOCIATION

 

By____________________________

Name:

Title:

GUARANTY BANK

 

By____________________________

Name:

Title:

SUMIMOTO MITSUI

BANKING CORPORATION

 

By____________________________

Name:

Title:

FIRST BANK DBA FIRST BANK & TRUST

 

By____________________________

Name:

Title:

CITICORP NORTH AMERICA, INC.

 

By____________________________

Name:

Title:

BANK OF THE WEST

 

By____________________________

Name:

Title:

PEOPLE'S BANK

 

By____________________________

Name:

Title:

BANK OF SCOTLAND

 

By____________________________

Name:

Title:

PNC BANK, NATIONAL ASSOCIATION

 

By____________________________

Name:

Title:

